ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

MERITS

JUDGMENT OF 27 JUNE 1986

1986

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS.
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D'AMÉRIQUE)

FOND

ARRÊT DU 27 JUIN 1986
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Merits,
Judgment, 1.C.J. Reports 1986, p. 14.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), fond,
arrêt, C.I.J. Recueil 1986, p. 14.

 

Sales number 590
Ne de vente :

 

 

 
27 JUNE 1986

JUDGMENT

CASE CONCERNING MILITARY AND PARAMILITARY
ACTIVITIES IN AND AGAINST NICARAGUA

(NICARAGUA vy. UNITED STATES OF AMERICA)

MERITS

AFFAIRE DES ACTIVITES MILITAIRES ET PARAMILITAIRES
AU NICARAGUA ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

FOND

27 JUIN 1986

ARRET
14

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1986 1986
27 juin
Rôle général
27 juin 1986 n° 70

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D'AMÉRIQUE)

FOND

Non-comparution du défendeur — Article 53 du Statut de la Cour — Egalité des
parties.

Compétence de la Cour — Effet de l'application de la réserve relative aux traités
multilatéraux figurant dans la déclaration d'acceptation de la juridiction faite par les
Etats-Unis conformément à l'article 36, paragraphe 2, du Statut — Etat tiers
« affecté » par une décision de la Cour dans un différend résultant d’un trairé
multilatéral — Exception d’incompétence n'ayant pas un caractère exclusivement
préliminaire (article 79 du Règlement de la Cour).

Justiciabilité du différend — « Différend d'ordre juridique » (article 36, para-
graphe 2, du Statut).

Etablissement des faits — Période pertinente — Pouvoirs de la Cour — Informa-
tions parues dans la presse et faits de notoriété publique — Déclarations de repré-
sentants d'Etats — Témoignages — Reconnaissances implicites — Documents non
présentés conformément aux dispositions du Règlement.

Faits imputables à l'Etat défendeur — Minage des ports — Attaques contre des
installations pétrolières et d’autres objectifs — Survols — Appui à des bandes armées
opposées au gouvernement de l'Etat demandeur — Encouragement de comporte-
ments contraires aux principes du droit humanitaire — Pressions économiques —
Circonstances excluant la responsabilité internationale — Justification éventuelle
des faits imputés — Comportement du demandeur au cours de la période pertinente.

Droit applicable — Droit international coutumier — Opinio juris et pratique des
Etats — Importance de la concordance de vues des Parties — Rapport entre droit
international coutumier et droit international conventionnel — Charte des Nations
Unies — Valeur des résolutions de l’Assemblée générale de l'Organisation des
Nations Unies et de l'Assemblée générale de l'Organisation des Etats améri-
cains.
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 15

Principe prohibant le recours à la menace ou à l'emploi de la force dans les
relations internationales — Droit naturel de légitime défense — Conditions d’exer-
cice — Légitime défense individuelle et collective — Riposte à une agression armée —
Déclaration de ’ Etat se disant victime d’une agression armée et mesures prises dans
lexercice de la légitime défense collective.

Principe de non-intervention — Contenu du principe — Opinio juris — Pratique
des Etats — Question des contre-mesures collectives prises en réponse à un com-
portement ne constituant pas une agression armée.

Souveraineté des Etats — Territoire terrestre — Espace aérien — Eaux intérieures
et territoriales — Droit d'accès des navires étrangers.

Principes de droit humanitaire — Conventions de Genève de 1949 — Règles
minimales applicables — Obligation des Etats de ne pas encourager le non-respect du
droit humanitaire — Notification de l'existence et de l'emplacement de mines.

Respect des droits de l'homme — Droit des Etats de choisir leur système politique,
leur idéologie et leurs alliances.

Traité d'amitié, de commerce et de navigation de 1956 — Compétence de la Cour
— Obligation en droit international coutumier de s'abstenir de tout acte pouvant
priver un traité de son but et de son objet — Examen des dispositions pertinentes du
traité.

Demande en réparation.

Règlement pacifique des différends.

ARRÊT

Présents : M. NAGENDRA SINGH, Président; M. DE LACHARRIERE, Vice-
Président; MM. LacHs, Rupa, ELIAS, ODA, AGO, SETTE-
CAMARA, SCHWEBEL, sir Robert JENNINGS, MM. MBAYE, BEDJAOUI,
Ni, EVENSEN, juges; M. COLLIARD, juge ad hoc; M. TORRES
BERNARDEZ, Greffier.

En l'affaire des activités militaires et paramilitaires au Nicaragua et contre
celui-ci,

entre

la République du Nicaragua,

représentée par
S. Exc. M. Carlos Argüello Gémez, ambassadeur,
comme agent et conseil,

M. Ian Brownlie, Q.C., F.B.A., professeur de droit international public à
l'Université d’Oxford, titulaire de la chaire Chichele, Fellow de All Souls
College, Oxford,

l'honorable Abram Chayes, professeur à la faculté de droit de Harvard, titu-
laire de la chaire Felix Frankfurter, Fellow de l'American Academy of Arts
and Sciences,

M. Alain Pellet, professeur à l'Université de Paris-Nord et à l’Institut d’études
politiques de Paris,
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 16

M. Paul S. Reichler, Reichler and Appelbaum, Washington, D.C., avocat
à la Cour suprême des Etats-Unis, membre du barreau du district de
Columbia,

comme conseils et avocats,

M. Augusto Zamora Rodriguez, conseiller juridique du ministère des affaires
étrangères de la République du Nicaragua,

Me Judith C. Appelbaum, Reichler and Appelbaum, Washington, D.C.,
membre du barreau du district de Columbia et du barreau de l'Etat de
Californie,

M. David Wippman, Reichler and Appelbaum, Washington, D.C.,

comme conseils,
et

les Etats-Unis d’Amérique,

La Cour,
ainsi composée,
rend l'arrêt suivant :

1. Le9 avril 1984 l'ambassadeur de la République du Nicaragua aux Pays-Bas
a déposé au Greffe de la Cour une requête introduisant une instance contre les
Etats-Unis d'Amérique au sujet d’un différend relatif à la responsabilité encou-
rue du fait d’activités militaires et paramilitaires au Nicaragua et contre celui-ci.
La requête indiquait, comme fondement de la compétence de la Cour, les
déclarations des Parties acceptant la juridiction obligatoire de celle-ci en appli-
cation de l’article 36 de son Statut.

2. Conformément à l’article 40, paragraphe 2, du Statut, la requête a été
immédiatement communiquée au Gouvernement des Etats-Unis d'Amérique et
les autres Etats admis à ester devant la Cour en ont été informés comme prévu au
paragraphe 3 du même article.

3. En même temps que sa requête la République du Nicaragua a déposé une
demande en indication de mesures conservatoires en vertu de l’article 41 du
Statut. Par ordonnance prise le 10 mai 1984 la Cour a rejeté une demande
formulée par les Etats-Unis d'Amérique et tendant à ce que l’affaire soit rayée du
rôle, indiqué certaines mesures conservatoires et décidé que, jusqu’à ce qu’elle
rende son arrêt définitif en l'espèce, elle demeurerait saisie des questions faisant
l’objet de Pordonnance.

4. La Cour a décidé en outre par cette même ordonnance du 10 mai 1984 que
les pièces écrites porteraient d’abord sur la question de la compétence de la Cour
pour connaître du différend et sur celle de la recevabilité de la requête. Par
ordonnance du 14 mai 1984 le Président de la Cour a fixé au 30 juin et au 17 août
1984, respectivement, les dates d’expiration des délais pour le dépôt d’un
mémoire de la République du Nicaragua et d’un contre-mémoire des Etats-Unis
d'Amérique sur les questions de compétence et de recevabilité. Ces pièces ont été
dûment déposées dans les délais prévus.

5. La République du Nicaragua a affirmé dans son mémoire sur la compé-
tence et la recevabilité que, en plus de la base de compétence invoquée dans la
requête, un traité d'amitié, de commerce et de navigation signé en 1956 par les

6

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 17

Parties constituait un titre indépendant de compétence en vertu de l’article 36,
paragraphe 1, du Statut de la Cour.

6. La Cour ne comptant pas sur le siège de juge de nationalité nicaraguayenne,
le Nicaragua, par lettre du 3 août 1984, s’est prévalu du droit que lui confère
l’article 31, paragraphe 2, du Statut de procéder à la désignation d'un juge ad hoc
pour siéger en l'affaire. La personne ainsi désignée est le professeur Claude-
Albert Colliard.

7. Le 15 août 1984, soit deux jours avant l'expiration du délai imparti pour la
présentation des pièces de la procédure écrite relatives à la compétence et à la
recevabilité, la République d’El Salvador a déposé une déclaration d’interven-
tion en l'affaire sur la base de l’article 63 du Statut. Au vu des observations écrites
que les Parties ont présentées au sujet de cette déclaration conformément à
Particle 83 du Règlement, la Cour, par ordonnance du 4 octobre 1984, a décidé de
ne pas tenir d'audience sur la déclaration d'intervention et a décidé en outre que
cette déclaration était irrecevable en ce qu'elle se rapportait à la phase de
l'instance alors en cours.

8. Lors d’audiences publiques tenues du 8 au 10 et du 15 au 18 octobre 1984 les
Parties ont été entendues sur les questions de la compétence de la Cour pour
connaître du différend et de la recevabilité de la requête.

9. Par arrêt du 26 novembre 1984 la Cour a dit qu’elle a compétence pour
connaître de la requête sur la base de l’article 36, paragraphes 2 et 5, de son
Statut ; qu’elle a compétence pour connaître de la requête dans la mesure où elle
se rapporte à un différend concernant l'interprétation ou l'application du traité
d'amitié, de commerce et de navigation entre les Etats-Unis et le Nicaragua du
21 janvier 1956, sur la base de l’article XXIV de ce traité ; qu'elle a compétence
pour connaître de l’affaire, et que la requête est recevable.

10. Par lettre datée du 18 janvier 1985 l'agent des Etats-Unis, se référant à
l'arrêt susmentionné, a fait savoir à la Cour que :

« les Etats-Unis se voient obligés de conclure que Parrét de la Cour était
clairement et manifestement erroné en fait comme en droit. Pour les raisons
qu’ils ont indiquées dans leurs exposés écrits et oraux, les Etats-Unis
demeurent fermement convaincus que la Cour n’a pas compétence pour
connaître du différend et que la requête nicaraguayenne du 9 avril 1984 est
irrecevable. I] m’incombe en conséquence de vous informer que les Etats-
Unis n’ont l'intention de participer à aucune autre procédure relative a cette
affaire et réservent leurs droits à propos de toute suite que la Cour déciderait
de donner aux demandes du Nicaragua. »

11. Par ordonnance prise le 22 janvier 1985 le Président de la Cour, aprés avoir
fait référence à la lettre de l’agent des Etats-Unis, a fixé au 30 avril et au 31 mai
1985, respectivement, les dates d’expiration des délais pour le dépôt d’un
mémoire du Nicaragua et d’un contre-mémoire dés Etats-Unis d’ Amérique sur le
fond du différend. Le mémoire du Nicaragua a été déposé dans le délai prescrit ;
les Etats-Unis d'Amérique n’ont présenté aucune pièce écrite et n'ont pas
demandé de report. Dans son mémoire, qui a été communiqué aux Etats-Unis
conformément à l’article 43 du Statut, le Nicaragua invoquait l’article 53 du
Statut et demandait à la Cour de statuer en dépit du fait que le défendeur ne
comparaissait pas et ne faisait pas valoir ses moyens.
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 18

12. Le 10 septembre 1985, alors que la procédure orale était sur le point de
commencer, l’agent du Nicaragua a soumis à la Cour une série de documents
appelés « annexes supplémentaires » au mémoire du Nicaragua. En application
de Particle 56 du Règlement ces documents ont été considérés comme des
« documents nouveaux » et il en a été transmis copie aux Etats-Unis d’ Amérique,
qui n’ont pas élevé d’objection à leur production.

13. Au cours d’audiences publiques tenues les 12 et 13 ainsi que du 16 au
20 septembre 1985 la Cour a entendu, au nom du Nicaragua : S. Exc. M. Carlos
Argüello Gomez, l'honorable Abram Chayes, M. Paul S. Reichler, M. lan
Brownlie, et M. Alain Pellet; les Etats-Unis n'étaient pas représentés aux
audiences. Les témoins suivants, cités par le Nicaragua, ont déposé devant la
Cour : le commandant Luis Carriôn, vice-ministre de l’intérieur du Nicaragua
(interrogé par M. Brownlie) ; M. David MacMichael, ancien agent de la Central
Intelligence Agency (CIA) des Etats-Unis (interrogé par M. Chayes) ; le pro-
fesseur Michael John Glennon (interrogé par M. Reichler) ; le père Jean Loison
{interrogé par M. Pellet) ; M. William Huper, ministre des finances du Nicaragua
(interrogé par M. Argüello Gomez). Des membres de la Cour ont posé aux
témoins ainsi qu’à l'agent et aux conseils du Nicaragua des questions auxquelles
il a été répondu soit oralement à l'audience soit par écrit ultérieurement. Le
14 octobre 1985 la Cour a prié le Nicaragua de fournir certains renseignements et
documents supplémentaires et un de ses membres lui a posé une question ; le
Greffier a transmis aux Etats-Unis d’Amerique les comptes rendus d’audience et
les renseignements et documents obtenus à la suite des demandes formulées.

14. Conformément à l’article 53, paragraphe 2, du Règlement, la Cour a
décidé de rendre accessibles au public, à l'ouverture de la procédure orale, les
pièces de procédure et documents annexés.

15. Dans la procédure écrite, les conclusions ci-après ont été présentées au
nom du Gouvernement du Nicaragua :

dans la requête :

« le Nicaragua, tout en se réservant le droit de compléter ou de modifier la
présente requête et sous réserve de la présentation à la Cour des preuves et
arguments juridiques pertinents. prie la Cour de dire et juger :

a) Que les Etats-Unis, en recrutant, formant, armant, équipant, finançant,
approvisionnant et en encourageant, appuyant, assistant et dirigeant de
toute autre manière des actions militaires et paramilitaires au Nicaragua
et contre celui-ci, ont violé et violent leurs obligations expresses en vertu
de chartes et de traités à l'égard du Nicaragua, et en particulier leurs
obligations en vertu de :

— l’article 2, paragraphe 4, de la Charte des Nations Unies ;

— fes articles 18 et 20 de la charte de l'Organisation des Etats améri-
cains ;

— Varticle 8 de la convention concernant les droits et devoirs des
Etats ;

— l’article premier, troisièmement, de la convention concernant les
droits et devoirs des Etats en cas de luttes civiles.

b) Que les Etats-Unis, en violation de leurs obligations en vertu du droit
international général et coutumier, ont violé et violent la souveraineté du
Nicaragua du fait :
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 19

— d'attaques armées contre le Nicaragua par air, par terre et par
mer ;

— d’incursions dans les eaux territoriales du Nicaragua ;

de la violation de Pespace aérien du Nicaragua ;

— d’efforts directs et indirects de coercition et d’intimidation du Gou-
vernement du Nicaragua.

c) Que les Etats-Unis, en violation de leurs obligations en vertu du droit
international général et coutumier, ont utilisé et utilisent la force et la
menace de la force contre le Nicaragua.

d) Que les Etats-Unis, en violation de leurs obligations en vertu du droit
international général et coutumier, sont intervenus et interviennent dans
les affaires intérieures du Nicaragua.

e) Que les Etats-Unis, en violation de leurs obligations en vertu du droit
international général et coutumier, ont enfreint et enfreignent la liberté
des mers et interrompent le commerce maritime pacifique.

f) Que les Etats-Unis, en violation de leurs obligations en vertu du droit
international général et coutumier, ont tué, blessé et enlevé et tuent,
blessent et enlévent des citoyens du Nicaragua.

g) Que, vu ces violations des obligations juridiques susvisées, les Etats-Unis
ont le devoir exprés de mettre fin et de renoncer immédiatement :

a toute utilisation de la force — directe ou indirecte, ouverte ou cachée —
contre le Nicaragua, et de toutes les menaces de force contre le Nica-
ragua ;

à toutes violations de la souveraineté, de l'intégrité territoriale ou de
l'indépendance politique du Nicaragua, y compris toute intervention,
directe ou indirecte, dans les affaires intérieures du Nicaragua ;

à tout appui de quelque nature qu’il soit — y compris l'entraînement et la
fourniture d’armes, de munitions, de fonds, d’approvisionnements, d’as-
sistance, de direction ou toute autre forme de soutien — a toute nation,
groupe, organisation, mouvement ou individu se livrant ou se disposant a
se livrer à des actions militaires ou paramilitaires au Nicaragua ou contre
celui-ci ;

à toute tentative visant à restreindre, bloquer ou rendre périlleux l'accès
aux ports du Nicaragua, à l’arrivée ou en partance de ces ports ;

et à tous meurtres, blessures et enlèvements de citoyens du Nicara-
gua.

h) Que les Etats-Unis ont obligation de payer au Nicaragua, de son propre
droit et comme parens patriae des citoyens du Nicaragua, des réparations
pour les dommages subis par les personnes, les biens et ’€conomie du
Nicaragua à raison des violations susvisées du droit international, dont le
montant sera déterminé par la Cour. Le Nicaragua se réserve d’intro-
duire devant la Cour une évaluation précise des dommages provoqués
par les Etats-Unis » ;

dans le mémoire sur le fond :

« La République du Nicaragua prie respectueusement la Cour de lui
accorder ce qui suit :

Premièrement : il est demandé à la Cour de dire et juger que les Etats-Unis

9
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 20

ont violé les obligations de droit international indiquées dans le présent
mémoire, et qu’à certains égards ils continuent à violer ces obligations.

Deuxièmement : il est demandé à la Cour d’énoncer avec clarté l’obliga-
tion qu'ont les Etats-Unis de mettre fin auxdites violations du droit inter-
national.

Troisièmement : il est demandé à la Cour de dire et juger que, en con-
séquence des violations du droit international indiquées dans le présent
mémoire, une indemnité est due au Nicaragua, tant pour son compte propre
que pour les préjudices subis par ses ressortissants ; il lui est aussi demandé
de recevoir des preuves à cet effet et de déterminer, lors d’une phase
ultérieure de la présente instance, à quel montant doivent être évalués les
dommages-intérêts destinés à indemniser Ja République du Nicaragua.

Quatrièmement : sans préjudice de la demande précédente, il est de-
mandé à la Cour d’accorder à la République du Nicaragua la somme de
370,2 millions de dollars des Etats-Unis, ladite somme constituant l’éva-
luation minimum du préjudice direct qui résulte des violations du droit inter-
national indiquées dans le présent mémoire, non inclus les dommages-
intérêts dus pour le meurtre de ressortissants du Nicaragua.

Relativement au quatrième chef de demande, et si la Cour fait droit à la
troisième demande de la République du Nicaragua, celle-ci se réserve le
droit, lors d’une phase ultérieure de l'instance, de présenter des preuves et
d'exposer ses moyens afin de parvenir à un chiffre plus précis que l’éva-
luation minimum (et donc provisoire) du préjudice direct et afin, en outre,
de demander une indemnité pour le meurtre de ressortissants du Nicaragua
et Ja perte ainsi subie, conformément aux principes généraux du droit
international applicables aux violations dudit droit. »

16. A la fin des plaidoiries, le Nicaragua a présenté des conclusions finales
identiques dans leur teneur a celles, figurant dans le mémoire sur le fond, qui sont
reproduites ci-dessus.

17. Les Etats-Unis d’Amérique n’ayant pas déposé de pièce écrite sur le fond
et n’ayant pas été non plus représentés à la procédure orale de septembre 1985,
aucune conclusion sur le fond n’a été soumise en leur nom.

* KF Kk *%

18. Le différend entre le Nicaragua et les Etats-Unis dont la Cour est
saisie concerne les événements qui se sont déroulés au Nicaragua après la
chute du gouvernement du président Anastasio Somoza Debayle en juillet
1979 et les activités du Gouvernement des Etats-Unis à l’égard du Nica-
ragua depuis lors. Après le départ du président Somoza, une junte de
reconstruction nationale et un gouvernement de dix-huit membres furent
mis en place par Porgane qui avait dirigé l'opposition armée au président
Somoza, le Frente Sandinista de Liberaciôn Nacional (FSLN), Celui-ci
occupait au départ une position importante dans ce gouvernement, dit de
« coalition nationale », mais, à la suite de démissions et de remaniements

10
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 21

ultérieurs, il en devint la composante presque exclusive. Certains oppo-
sants au nouveau régime, en premier lieu des partisans de l’ancien gou-
vernement Somoza, et notamment des membres de la garde nationale, se
constituèrent en forces militaires irrégulières et déclenchèrent une cam-
pagne d'opposition armée d’une ampleur initialement modeste.

19. L’attitude du Gouvernement des Etats-Unis à l’égard du « gouver-
nement de coalition démocratique » était initialement favorable ; et un
programme d'assistance économique au Nicaragua fut adopté. Dès 1981
cependant la situation changea. L'assistance accordée par les Etats-Unis
au Nicaragua fut suspendue en janvier 1981 et supprimée en avril de la
même année. Les Etats-Unis disent avoir modifié leur attitude à la suite
d'informations suivant lesquelles le Gouvernement du Nicaragua aurait
accordé un appui logistique et fourni des armes à la guérilla au Salvador. I
n'y a pas eu, cependant, rupture des relations diplomatiques, qui restent
établies jusqu’à ce jour. C’est en septembre 1981 que fut prise la décision
d'organiser et d'entreprendre certaines activités contre le Nicaragua
d’après des témoins cités par celui-ci.

20. L'opposition armée au nouveau Gouvernement du Nicaragua, qui
comprenait à l’origine diverses tendances, fut organisée par la suite en deux
groupes principaux: la Fuerza Democratica Nicaragüense (FDN) et
PAlianza Revolucionaria Democratica (ARDE). Le premier se développa
à partir de 1981 et s’organisa en unités combattantes bien entrainées
opérant le long de 1a frontière avec le Honduras ; le second, formé en 1982,
opérait le long de la frontière avec le Costa Rica. La question de savoir dans
quelle mesure et de quelle maniére précise le Gouvernement des Etats-Unis
contribua à cette transformation sera examinée plus loin. Après une
période initiale au cours de laquelle le public fut tenu dans l'ignorance des
opérations « clandestines » d’agents des Etats-Unis et de personnes rétri-
buées par eux, il devint patent, non seulement dans la presse des Etats-
Unis, mais aussi au Congrès et dans des déclarations officielles du Prési-
dent et de hauts responsables de ce pays, que le Gouvernement des Etats-
Unis appuyait les contras, terme employé pour désigner ceux qui luttent
contre le présent Gouvernement nicaraguayen. Des crédits furent expres-
sément inscrits au budget des Etats-Unis en 1983 pour permettre aux
services de renseignements de ce pays de soutenir « directement ou indi-
rectement les opérations militaires ou paramilitaires au Nicaragua ».
D’après le Nicaragua les contras ont causé des dégâts matériels considé-
rables et provoqué de nombreuses pertes en vies humaines ; ils auraient
aussi commis des actes tels que l'exécution de prisonniers, le meurtre de
civils pris au hasard, des tortures, des viols et des enlèvements. Le Nica-
ragua affirme que le Gouvernement des Etats-Unis exerce une autorité
effective sur les contras, qu’il a mis au point leur stratégie et dirigé leur
tactique et que son objectif était, dès l’origine, le renversement du Gou-
vernement nicaraguayen.

21. Le Nicaragua soutient d’autre part qu’il serait apparu après coup
que certaines opérations militaires ou paramilitaires avaient été effectuées,
non pas par les contras qui, à l’époque, en revendiquèrent la responsabilité,

11
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 22

mais par des individus à la solde du Gouvernement des Etats-Unis et
placés sous le commandement direct de ressortissants des Etats-Unis qui,
dans une certaine mesure, participaient aussi aux opérations. Celles-ci
feront ultérieurement l’objet d’un examen plus approfondi, destiné à en
rechercher les conséquences juridiques et à établir les responsabilités
qu’elles mettent en jeu ; elles comprennent le minage, au début de 1984, de
certains ports nicaraguayens, ainsi que des attaques lancées contre des
ports, des installations pétrolières, une base navale, etc. Le Nicaragua s’est
également plaint de ce que des aéronefs des Etats-Unis survolaient son
territoire, afin non seulement de recueillir des renseignements et d’ap-
provisionner les contras en campagne mais encore d’effrayer la popu-
lation.

22. Sur le plan économique, le Nicaragua déclare que les Etats-Unis ont
suspendu leur assistance au Nicaragua, réduit radicalement leurs impor-
tations de sucre en provenance du Nicaragua et imposé un embargo
commercial ; ils auraient en outre usé de leur influence auprès de la Banque
interaméricaine de développement et de la Banque internationale pour la
reconstruction et le développement pour bloquer Pouverture de crédits au
Nicaragua.

23. Sur le plan juridique le Nicaragua soutient entre autres que par leurs
actions les Etats-Unis violent l’article 2, paragraphe 4, de la Charte des
Nations Unies ainsi que l'obligation de droit international coutumier de ne
pas recourir à la menace ou à l’emploi de la force ; que les actions des
Etats-Unis constituent une intervention dans les affaires intérieures du
Nicaragua, en violation de la charte de l'Organisation des Etats américains
et des règles du droit international coutumier prohibant l'intervention ; et
que les Etats-Unis violent la souveraineté du Nicaragua et diverses autres
obligations reconnues en droit international coutumier général et dans le
système interaméricain. Le Nicaragua affirme en outre que les actions des
Etats-Unis sont de nature à priver de son but et de son objet le traité
d'amitié, de commerce et de navigation conclu en 1956 entre les Parties, et
à en violer les dispositions.

24. Comme il a été indiqué précédemment, les Etats-Unis n’ont pas
déposé de pièce écrite sur le fond et ne se sont pas fait représenter aux
audiences consacrées à celui-ci. fis ont cependant précisé dans leur contre-
mémoire sur la compétence et la recevabilité que, « en fournissant une aide
proportionnée et appropriée à des Etats tiers qui la leur ont demandée et
qui ne sont pas parties à l’instance », ils usaient du droit naturel de légitime
défense « garanti ... par l’article 51 de la Charte des Nations Unies »,
autrement dit du droit de légitime défense collective.

25. Divers aspects du présent différend ont été soumis au Conseil de
sécurité à plusieurs reprises — notamment par le Nicaragua en avril 1984,
ainsi que la Cour a eu l’occasion de le rappeler dans son ordonnance du
19 mai 1984 et dans son arrêt sur la compétence et la recevabilité du
26 novembre 1984 (C.I.J. Recueil 1984, p. 432, par. 91). L'objet du litige
fait en outre partie des problèmes plus larges de l'Amérique centrale,
examinés à présent à l'échelle régionale dans le cadre de ce qu’on ap-

12
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 23

pelle les « consultations de Contadora » (C.I.J. Recueil 1984, p. 183-185,
par. 34-36 ; p. 438-441, par. 102-108).

26. L’attitude adoptée par le Gouvernement des Etats-Unis d’Amé-
rique en la présente phase de la procédure à la suite du prononcé de l’arrêt
de la Cour du 26 novembre 1984, telle que cette attitude a été définie dans
la lettre de l’agent des Etats-Unis en date du 18 janvier 1985, a pour résul-
tat de faire jouer Particle 53 du Statut, aux termes duquel : « Lorsqu’une
des parties ne se présente pas, ou s’abstient de faire valoir ses moyens,
l’autre partie peut demander à la Cour de lui adjuger ses conclusions. »
Dans son mémoire et en plaidoirie le Nicaragua a invoqué cet article et a
demandé à la Cour de lui adjuger les conclusions qu’il présentait. Un aspect
particulier de la présente affaire est que les Etats-Unis ont attendu, pour
cesser de participer à l’instance, qu’un arrêt contraire aux thèses qu’ils
défendaient sur la compétence et la recevabilité eût été rendu. Qui plus
est, ils ont déclaré à cette occasion que « l’arrêt de la Cour était clairement
et manifestement erroné en fait comme en droit », qu’ils « demeurent fer-
mement convaincus … que la Cour n’a pas compétence pour connaître
du différend » et que les Etats-Unis « réservent leurs droits à propos de
toute suite que la Cour déciderait de donner aux demandes du Nicaragua ».

27. Lorsqu'un Etat, attrait devant la Cour, décide de ne pas comparaître
ou de ne pas faire valoir ses moyens, la Cour manifeste habituellement son
regret d’une telle décision, qui comporte à l'évidence des conséquences
négatives pour une bonne administration de la justice (voir Compétence
en matière de pêcheries, C.IJ. Recueil 1973, p. 7, par. 12: p. 54,
par. 13 ; CIJ. Recueil 1974, p. 9, par. 17 ; p. 181, par. 18 ; Essais nucléaires,
C.J. Recueil 1974, p. 257, par. 15 ; p. 461, par. 15 ; Plateau continental de
la mer Egée, C.J. Recueil 1978, p. 7, par. 15 ; Personnel diplomatique et
consulaire des Etats-Unis à Téhéran, C.1.J. Recueil 1980, p. 18, par. 33). En
l'espèce la Cour regrette d’autant plus profondément la décision de l'Etat
défendeur de ne pas participer à la présente phase de la procédure qu'une
telle décision est intervenue après que les Etats-Unis eurent pleinement
participé aux procédures sur les mesures conservatoires et sur la compé-
tence et la recevabilité. En effet, en ayant pris part à l’instance pour plaider
l’incompétence de la Cour, les Etats-Unis reconnaissaient par là à celle-ci
le pouvoir de se prononcer sur sa propre compétence pour statuer au fond.
H n’est pas possible de prétendre que la Cour n’était compétente que pour
se déclarer incompétente. La comparution devant une juridiction implique
normalement l’acceptation de la possibilité d’être débouté. Par ailleurs la
Cour se doit de souligner qu’en aucun cas la non-participation d’une partie
à la procédure ou à une phase quelconque de celle-ci ne saurait affecter la
validité de son arrêt. Cette validité ne dépend pas non plus de l'acceptation
de l’arrêt par une partie. Le fait pour un Etat de prétendre « réserver ses
droits » à propos d’une décision future de la Cour, une fois que celle-ci s’est

13
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 24

déclarée compétente, est manifestement sans incidence sur la validité de
ladite décision. En vertu de l’article 36, paragraphe 6, de son Statut, la Cour
est compétente pour décider de toute contestation relative à sa compé-
tence, et son arrêt sur ce point, comme sur le fond, est définitif et obliga-
toire pour les parties aux termes des articles 59 et 60 du même Statut
(voir Détroit de Corfou, arrêt du 15 décembre 1949, C.IJ. Recueil 1949,
p. 248).

28. Dans les cas où l’article 53 s'applique, la Cour « doit s’assurer non
seulement qu’elle a compétence aux termes des articles 36 et 37, mais que
les conclusions » de la partie qui comparaît sont fondées en fait et en droit.
En la présente espèce la Cour bénéficie du fait que les deux Parties ont
plaidé devant elle dans les premières étapes de la procédure, portant sur la
demande en indication de mesures conservatoires et sur les questions de
compétence et de recevabilité. Par son arrêt du 26 novembre 1984 la Cour
s’est notamment déclarée compétente pour connaître de l’affaire. Elle doit
cependant « s'assurer » que les conclusions du demandeur sont « fondées
en fait et en droit ». La Cour s'étant exprimée sur l’application de Particle 53
dans plusieurs affaires précédentes, mentionnées plus haut, il ne lui paraît
pas utile de récapituler la teneur de ces décisions. Le raisonnement suivi
pour régler les problèmes de base qui se posaient est resté essentiellement
inchangé, bien que son énoncé ait pu varier quelque peu d’une instance à
l’autre. Certains points de principe peuvent cependant être rappelés ici.
L’Etat qui décide de ne pas comparaître doit accepter les conséquences de
sa décision, dont la première est que l'instance se poursuivra sans fui ; il
reste cependant partie au procès et le futur arrêt le he conformément à
Particle 59 du Statut. Il est néanmoins hors de question que la Cour se
prononce automatiquement en faveur de la partie comparante, puisque,
comme indiqué précédemment, elle a l'obligation de « s’assurer » que les
conclusions de cette partie sont fondées en fait et en droit.

29. L'emploi du mot « s’assurer » (en anglais « satisfy itself ») dans le
Statut implique que la Cour doit, tout autant que dans une autre instance,
acquérir la conviction que les conclusions de la partie comparante sont
fondées en droit et, pour autant que la nature de l'affaire le permette, que
les faits sur lesquels ces conclusions reposent sont étayés par des preuves
convaincantes. Le principe jura novit curia signifie que, pour décider que
les conclusions sont fondées en droit, la Cour ne doit pas s'appuyer
uniquement sur les exposés des parties relativement au droit applicable
(voir l'affaire du Lotus, C.P.J.I. série À n° 10, p. 31), de sorte que l'absence
de l’une d'elles n’a que des conséquences relativement limitées. Ainsi
que la Cour l’a rappelé dans les affaires de la Compétence en matière de
pêcheries :

«La Cour, en tant qu’organe judiciaire international, … est .
censée constater le droit international et, dans une affaire relevant de
Particle 53 du Statut comme dans toute autre, est donc tenue de
prendre en considération de sa propre initiative toutes les régles de

14
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 25

droit international qui seraient pertinentes pour le règlement du dif-
férend. La Cour ayant pour fonction de déterminer et d’appliquer le
droit dans les circonstances de chaque espèce, la charge d'établir ou de
prouver les règles de droit international ne saurait être imposée à l’une
ou Pautre Partie, car le droit ressortit au domaine de la connaissance
judiciaire de la Cour.» (C.1J. Recueil 1974, p. 9, par. 17; p. 181,
par. 18.)

Il n’en reste pas moins que les vues des parties à une affaire sur le droit
qui s’applique à leur différend importent au plus haut point, surtout si ces
vues concordent, comme on le verra ci-après (paragraphes 184 et 185). En
la présente espèce, le fardeau imposé à la Cour se trouve en outre allégé par
la circonstance que les Etats-Unis ont participé aux premières phases de
l'instance, au cours desquelles ils ont avancé certains arguments juridiques
qui concernent aussi le fond.

30. Quant aux faits de la cause, en principe la Cour n’est pas tenue de se
limiter aux éléments que lui soumettent formellement les parties (voir
Emprunts brésiliens, C.P.J.L. série À n° 20 et 21, p. 124 ; Essais nucléaires,
C.LJ. Recueil 1974, p. 263 et 264, par. 31 et 32). Néanmoins la Cour ne
saurait totalement pallier, par ses propres recherches, les conséquences de
l'absence de l’une des parties qui limite nécessairement l'information de la
Cour dans une affaire soulevant comme celle-ci de multiples questions de
fait. De plus on simplifierait à l’excès en concluant que le seul inconvénient
de l’absence d’une partie est que cette partie se prive ainsi de l’occasion
d'apporter des preuves et des arguments à l’appui de sa propre cause. La
procédure devant la Cour exige la vigilance de tous. L’absent perd aussi la
possibilité de combattre les allégations de fait de son adversaire. Il appar-
tient assurément à la partie qui comparaît de prouver ce qu’elle avance ;
néanmoins, pour reprendre les termes de la Cour :

« Tout en prescrivant ainsi à la Cour de procéder à un examen des
conclusions de la Partie comparante, l’article 53 n’a pas pour effet de
lui imposer la tâche d’en vérifier l'exactitude dans tous les détails —
tâche qui, dans certains cas et en raison de l’absence de contradiction,
pourrait s'avérer pratiquement impossible. » (Détroit de Corfou, C.L.J.
Recueil 1949, p. 248.)

31. Tels sont les principes directeurs, mais il s’y ajoute d’autres élé-
ments, comme en témoigne l’expérience d’affaires antérieures dans les-
quelles une des parties a pris la décision de ne pas se présenter. Bien
qu’officiellement absente, souvent la partie en question soumet des lettres
et des documents à la Cour par des voies et moyens non prévus par le
Règlement. La Cour doit donc rechercher un certain équilibre. D’un côté
elle a avantage à connaître les vues des deux parties, quelle que soit la
manière dont ces vues s'expriment. De plus, ainsi qu’elle l’a souligné en
1974, en cas d'absence de l’une des parties « il incombe tout particulière-
ment à la Cour de s’assurer qu’elle est bien en possession de tous les faits
disponibles » (Essais nucléaires, C.1.J. Recueil 1974, p.263, par. 31 ; p. 468,

15
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 26

par. 32). D’un autre côté la Cour doit souligner que le principe de l'égalité
des parties au différend reste pour elle fondamental. L’articie 53 ne vise à
défavoriser ni l’une ni l’autre des parties en cas de non-comparution ; celle
qui s’abstient de comparaître ne saurait donc être admise à tirer profit de
son absence, car cela reviendrait à désavantager la partie qui comparait.
Les dispositions du Statut et du Réglement sur la présentation des piéces
écrites et des éléments de preuve visent à assurer une bonne administration
de la justice et à permettre à chaque partie de s'exprimer sur les thèses de
l'adversaire dans des conditions d’égalité et d'équité. Le traitement que la
Cour accorde aux communications ou documents émanant de la partie
absente dépend du poids attaché à ces diverses considérations et ne saurait
faire l’objet d’une définition rigide en forme de règle générale précise. La
vigilance que la Cour est à même d’exercer lorsqu'elle bénéficie de la
présence des deux parties à l’instance a pour corollaire le soin tout parti-
culier qu’elle doit apporter à bien administrer la justice dans une affaire où
Pune d’elles seulement participe à l’instance.

32. Avant d'aller plus loin, la Cour croit utile de s’arrêter sur une
question préliminaire, liée à ce qu’on pourrait appeler la justiciabilité du
différend dont le Nicaragua l’a saisie. Dans leur contre-mémoire sur la
compétence et la recevabilité les Etats-Unis ont avancé plusieurs raisons
pour lesquelles la demande devait être jugée irrecevable : d’après eux,
notamment, un grief relatif à l’usage illicite de la force armée relève de la
compétence exclusive d’autres organes, et plus particulièrement du Conseil
de sécurité, en vertu de la Charte des Nations Unies et de la pratique ; et la
Cour ne saurait connaître efficacement d’un « conflit armé en cours »
comportant l'emploi de la force armée en violation de la Charte sans sortir
des limites d’une activité judiciaire normale. Dans son arrêt du 26 novem-
bre 1984 la Cour a examiné et rejeté ces arguments, et les Etats-Unis, qui
n’ont pas participé à la suite de la procédure, n’en ont pas présenté à la
Cour de nouveaux qui iraient dans le même sens. Il apparaît toutefois, au
terme de l’examen du fond auquel la Cour s’est à présent livrée, que des
circonstances existent qui, pourrait-on soutenir, rendraient non justi-
ciables le litige lui-même ou les questions d’emploi de la force et de
légitime défense collective qui en font partie.

33. En premier lieu, il a été soutenu que le présent différend devrait étre
déclaré non justiciable parce qu’il n’entre pas dans la catégorie des « dif-
férends d’ordre juridique » au sens de l’article 36, paragraphe 2, du Statut.
Il est vrai qu'en vertu de cette disposition la compétence de la Cour est
limitée aux « différends d’ordre juridique » ayant pour objet l’une quel-
conque des matières énumérées. La question de savoir si un différend entre
deux Etats est ou n’est pas un « différend d’ordre juridique » aux fins de
cette disposition peut être elle-même en litige entre ces deux Etats ; dans ce

16
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 27

cas il appartient à la Cour de décider, comme le prévoit le paragraphe 6 de
l’article 36. En la présente espèce, cependant, ce point particulier ne semble
pas être en litige entre les Parties. Durant la procédure consacrée aux
questions de compétence et de recevabilité, les Etats-Unis ont avancé
diverses raisons pour que la Cour conclue qu’elle n’était pas compétente ou
que la demande n'était pas recevable. Ils se sont appuyés notamment sur la
réserve c) de leur propre déclaration d'acceptation de la juridiction en vertu
de l’article 36, paragraphe 2, sans jamais avancer l'argument plus radical
qui voudrait que la déclaration soit en totalité inapplicable pour la raison
que le différend dont le Nicaragua a saisi la Cour n’est pas un « différend
d'ordre juridique » au sens de ce paragraphe. Pour ce qui est de la rece-
vabilité, les Etats-Unis ont élevé une objection contre l'application de l’ar-
ticle 36, paragraphe 2, au motif, non pas que le différend n’est pas « juri-
dique », mais que les questions sur lesquelles portent les demandes du Nica-
ragua relèvent expressément d'organes politiques en vertu de la Charte
des Nations Unies, et c’est à un argument que la Cour a rejeté dans son
arrêt du 26 novembre 1984 (C.1J. Recueil 1984, p. 431-436). De même, si
les Etats-Unis ont soutenu que la nature de la fonction judiciaire empêche
d'examiner au fond les allégations du Nicaragua en l’espèce — argument
que la Cour n’a pas non plus été en mesure d’accepter (ibid, p. 436-438) —,
ils ont néanmoins tenu à souligner qu’ils ne considéraient pas pour autant
le droit international comme dénué de pertinence ou inapplicable à un dif-
férend de cette nature. Bref, la Cour ne voit aucune raison de penser que, du
point de vue des Etats-Unis eux-mêmes, le présent différend échapperait à la
catégorie des « différends d’ordre juridique » auxquels s’applique l’article 36,
paragraphe 2, du Statut. Elle doit donc aborder l’examen des demandes
concrètes du Nicaragua sous l’angie du droit international applicable.

34. Il est hors de doute que les problèmes d'emploi de la force et de
légitime défense collective soulevés dans la présente instance sont régle-
mentés à la fois par le droit international coutumier et par des traités, en
particulier la Charte des Nations Unies. Il a cependant été affirmé que,
pour une autre raison, les questions de cette nature qui se posent en la
présente espèce ne sont pas justiciables et ne font pas partie des matières
dont un tribunal puisse connaître. L’invocation de la légitime défense
collective par laquelle les Etats-Unis cherchent à justifier leurs actions
vis-à-vis du Nicaragua obligerait la Cour à déterminer si, leur sécurité se
trouvant en jeu, les Etats-Unis étaient en droit de se proclamer eux-mêmes
dans la nécessité d'employer la force afin de riposter à une intervention
étrangère au Salvador. Pour y parvenir, assure-t-on, la Cour devrait se
prononcer sur des aspects politiques et militaires et non sur une question
qui soit par nature de celles auxquelles un tribunal peut utilement s’ef-
forcer de répondre.

35. Comme la Cour l’exposera plus loin, dans les circonstances de la
présente espèce c’est l'exercice, allégué par les Etats-Unis, d’un droit de
légitime défense collective en riposte à une agression armée contre un autre
Etat qui se trouve en cause. La question de la licéité d’une réaction à la
menace d’une agression armée qui ne s’est pas encore concrétisée n’a pas

17
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 28

été soulevée. La Cour doit donc déterminer d’abord si cette agression s’est
effectivement produite et si, dans l’affirmative, les mesures présentées
comme ayant été prises sous le couvert de la légitime défense constituaient
en droit une réaction justifiée par la légitime défense collective. Pour
répondre à la première question, la Cour n’a pas à déterminer si les
Etats-Unis, ou Etat qui aurait été agressé, étaient acculés à la riposte. Si
elle décide qu’il y a eu agression armée en l’espèce, et afin de se prononcer
dans cette hypothèse sur des questions afférentes au caractère collectif de
la légitime défense et au type de réaction, elle n’aura pas non plus à se
lancer nécessairement dans des appréciations d’ordre militaire. La Cour
peut en conséquence se borner ici à conclure que, dans les circonstances de
la présente espèce, les problèmes de légitime défense qui ont été soulevés
font partie de ceux qui relèvent de sa compétence et qu’elle est en mesure de
régler.

36. Par son arrêt du 26 novembre 1984 la Cour a dit qu’elle avait
compétence pour connaître de la présente affaire, en premier lieu sur la
base de la déclaration d’acceptation de la juridiction déposée par les
Etats-Unis le 26 août 1946 en vertu de la clause facultative de l’article 36,
paragraphe 2, du Statut, et en second lieu sur celle de l’article XXIV d’un
traité d’amitié, de commerce et de navigation entre les Parties, signé à
Managua le 21 janvier 1956. La Cour note que, depuis l'introduction de la
présente instance, ces deux fondements de sa compétence ont été dénon-
cés. Le ler mai 1985 les Etats-Unis ont donné au Gouvernement du
Nicaragua préavis de leur intention de mettre fin au traité, conformément
à son article XXV, paragraphe 3 ; le préavis est expiré et a donc mis fin à la
relation conventionnelle entre les deux Etats le 1er mai 1986. Le 7 octobre
1985 les Etats-Unis ont donné au Secrétaire général de l'Organisation des
Nations Unies préavis de retrait de leur déclaration en vertu de la clause
facultative, conformément aux termes de cette déclaration, et ce préavis a
expiré le 7 avril 1986. La Cour n’est pas pour autant privée de sa compé-
tence en vertu de l’article 36, paragraphe 2, du Statut, ni de celle que lui
confère l’article XXIV, paragraphe 2, du traité, pour se prononcer sur
« tout différend qui pourrait s’élever entre les Parties quant à l’interpré-
tation ou à l'application » de celui-ci. Ainsi qu’elle l’a souligné dans l’af-
faire Nottebohm :

« Lorsque la requête est déposée à un moment où le droit en vigueur
entre les parties comporte la juridiction obligatoire de la Cour … le
dépôt de la requête n’est que la condition pour que la clause de
juridiction obligatoire produise effet à Pégard de la demande qui fait
l’objet de la requête. Cette condition remplie, la Cour doit connaître
de la demande ; elle a compétence pour en examiner tous les aspects,
qu’ils touchent à la compétence, à la recevabilité ou au fond. Un fait
extérieur tel que la caducité ultérieure de la déclaration [ou, comme en

18
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 29

la présente espèce, du traité renfermant une clause compromissoire]
par échéance du terme ou par dénonciation ne saurait retirer à la Cour
une compétence déjà établie. » (C.J. Recueil 1953, p. 123.)

37. Dans l'arrêt du 26 novembre 1984 la Cour a cependant déclaré aussi
qu'une objection soulevée par les Etats-Unis, concernant l'exclusion des
« différends résultant d’un traité multilatéral » de leur acceptation de la
juridiction en vertu de la clause facultative, soulevait « une question qui
touche des points de substance relevant du fond de l'affaire », et elle a
conclu en ces termes :

« Cela étant, et puisqu'il n’est plus possible d’ordonner la jonction
des exceptions préliminaires au fond depuis la revision du Règlement
de 1972, la Cour n'a d’autre choix que d'appliquer l’article 79, para-
graphe 7, de son Règlement actuel, et de déclarer que l’objection tirée
de la réserve relative aux traités multilatéraux figurant dans la décla-
ration d'acceptation des Etats-Unis n’a pas, dans les circonstances
de l'espèce, un caractère exclusivement préliminaire et qu’en consé-
quence rien ne s'oppose à ce que la Cour connaisse de l'instance
introduite par le Nicaragua dans sa requête du 9 avril 1984. » (C.J.
Recueil 1984, p. 425-426, par. 76.)

38. En la présente affaire la Cour a pour la première fois l’occasion
d'exercer le pouvoir, introduit en 1972, de déclarer qu’une exception pré-
liminaire « n’a pas dans les circonstances de l’espèce un caractère exclu-
sivement préliminaire ». Aussi pourrait-il être opportun de faire certaines
observations sur la raison d’être de cette disposition, compte tenu des
problèmes auxquels le traitement des exceptions préliminaires a donné lieu
dans le passé. Dans l'exercice du pouvoir réglementaire qu’elle tient de
l’article 30 du Statut et, plus généralement, pour s'attaquer aux questions
complexes que peut soulever la détermination de procédures appropriées à
la solution des différends, la Cour s’est inspirée de la méthode définie par la
Cour permanente de Justice internationale. Celle-ci s'était estimée libre
d'adopter

« la règle qu’elle considère comme la plus appropriée à la bonne
administration de la justice, à la procédure devant un tribunal in-
ternational, et la plus conforme aux principes fondamentaux du
droit international » (Concessions Mavrommatis en Palestine, C.P.J.1.
série À n° 2, p. 16).

39. Dans le Règlement remontant à 1936 (qui sur ce point reprenait une
pratique elle-même antérieure), la Cour avait la faculté de joindre une
exception au fond « lorsque les intérêts de la bonne administration de la
justice lui en ffaisait] un devoir » (Chemin de fer Panevezys-Saldutiskis,

19
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 30

C.P.JL. série A/B n° 75, p. 56) et en particulier lorsque en statuant sur les
exceptions elle risquait « soit de trancher des questions qui appartiennent
au fond de l'affaire, soit d’en préjuger la solution » (ibid.). Si elle exerçait
cette faculté, il y avait toujours un danger, à savoir que la Cour ne se
prononce en définitive que sur la base de l’exception préliminaire, et cela
après avoir imposé aux parties un débat exhaustif sur le fond — et c’est bien
ce qui est arrivé dans les faits (Barcelona Traction, Light and Power Com-
pany, Limited, deuxième phase, C.1.J. Recueil 1970, p. 3). Pour certains, on
ne faisait ainsi que prolonger inutilement une procédure longue et coû-
teuse.

40. Etant donné les difficultés très diverses que peuvent soulever les
exceptions préliminaires, un choix s’offrait à la Cour : reviser le Règlement
de manière à exclure dorénavant toute jonction au fond, ce qui aurait
obligé à se prononcer sur toutes les exceptions au stade préliminaire, ou
rechercher une solution plus souple. Celle qui consistait à examiner immé-
diatement toutes les exceptions préliminaires et à écarter toute possibilité
de jonction au fond avait de nombreux partisans et présentait bien des
avantages. Dans l’affaire du Chemin de fer Panevezys-Saldutiskis, la Cour
permanente a défini l’exception préliminaire comme celle qui est

« présentée afin d’exclure l’examen par la Cour du fond de l'affaire, ...
la Cour pouvant statuer sur ladite exception sans se prononcer en
aucune façon sur le fond de l'affaire » (C.P.J.I. série A/B n° 76,
p. 22).

Si l'on accepte cette manière de voir, il est évident que chaque exception
préliminaire doit être examinée immédiatement sans aborder le fond, ni
obliger les parties à plaider au fond. Pour déterminer, par exemple, s’il
existe un différend entre les parties ou si la Cour est compétente, il n’y a pas
lieu normalement d'entreprendre une analyse du fond. Cela ne règle
cependant pas tous les problèmes que posent les exceptions préliminaires
vu qu’elles peuvent, comme l'expérience l’a montré, se rattacher jusqu’à un
certain point au fond. La solution retenue en 1972 et conservée dans le
Règlement de 1978 a été pour finir la suivante : la Cour doit décider si

«elle retient l'exception, la rejette ou déclare que cette exception
n’a pas dans les circonstances de l’espèce un caractère exclusivement
préliminaire. Si la Cour rejette l'exception ou déclare qu’elle n’a pas
un caractère exclusivement préliminaire, elle fixe les délais pour la
suite de la procédure. » (Art. 79, par. 7.)

41. Il est certes impossible de prévoir tous les problèmes que peuvent
soulever les exceptions, mais la pratique de la Cour montre qu'il existe
certains types d’exceptions préliminaires que la Cour peut régler rapide-
ment sans avoir à examiner le fond. Il est clair avant tout que les questions
de compétence sont de celles qui doivent être résolues au stade préliminaire

20
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 31

de la procédure. La nouvelle disposition décrit ainsi les exceptions envi-
sagées :

« Toute exception à la compétence de la Cour ou à la recevabilité de
la requête ou toute autre exception sur laquelle le défendeur demande
une décision avant que la procédure sur le fond se poursuive... »
(Art. 79, par. 1.)

Elle présente donc un avantage certain : en qualifiant certaines excep-
tions de préliminaires, elle montre bien que, lorsqu'elles présentent exclu-
sivement ce caractère, les exceptions doivent être tranchées sans délai, mais
que, dans le cas contraire, et notamment lorsque ce caractère n’est pas
exclusif puisqu'elles comportent à la fois des aspects préliminaires et des
aspects de fond. elles devront être réglées au stade du fond. Ce procédé
tend d’autre part à décourager toute prolongation inutile de la procédure
au stade de la compétence.

42. La Cour doit donc maintenant statuer sur les conséquences que la
réserve des Etats-Unis relative aux traités multilatéraux doit avoir sur la
décision qu’elle va rendre. On se rappellera que la déclaration d’accepta-
tion de la juridiction de la Cour déposée par les Etats-Unis le 26 août 1946
comporte une clause excluant les

« différends résultant d'un traité multilatéral, à moins que 1) toutes les
parties au traité que la décision concerne soient également parties à
l'affaire soumise à la Cour, ou que 2) les Etats-Unis d'Amérique
acceptent expressément la compétence de la Cour ».

Dans son arrêt de 1984, la Cour, tout en se prononçant sur certains
aspects de la réserve en question, a considéré qu’il n’était ni nécessaire ni
possible, au stade de la compétence, qu’elle prenne position sur tous les
problèmes que ce texte posait.

43. Cela ne lui paraissait pas nécessaire parce que le Nicaragua, dans sa
requête, ne limitait pas ses demandes aux violations de conventions mul-
tilatérales maïs invoquait un certain nombre de principes du « droit inter-
national général et coutumier » en plus du traité bilatéral d'amitié, de
commerce et de navigation de 1956. Ces principes restaient obligatoires en
tant que tels, lors même qu'ils étaient également inclus dans des disposi-
tions du droit conventionnel. En conséquence, puisque la Cour n’était pas
uniquement saisie sur la base de conventions multilatérales, elle n’avait pas
besoin, pour examiner quant au fond la demande du Nicaragua, de s’être
prononcée sur la portée de la réserve en question : « [cette] réserve ... ne
permettrait pas, de toute façon, de rejeter la demande » (C.1.J. Recueil
1984, p. 425, par. 73). En outre, un examen définitif de la réserve n'a pas
paru possible au stade de la compétence. En effet, un jugement sur la
portée de la réserve supposait une interprétation définitive du terme « af-
fected » qui y figurait. À cet égard, la Cour, dans son arrêt de 1984, a admis

21
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 32

que le terme « affected » s’appliquait non pas aux traités multilatéraux
mais aux parties à ceux-ci. Certes, a ajouté la Cour, si ces parties souhai-
taient « protéger leurs intérêts, pour autant que l’article 59 du Statut ne les
protège pas déjà », elles « auraient le choix entre engager une action ou
intervenir » lors de la phase relative au fond. Mais, de toute manière, selon
la Cour « la détermination des Etats « affectés » ne peut être laissée aux
parties ; c’est à la Cour d’en décider » (C.1.J. Recueil 1984, p. 425, par. 75).
Or cette opération ne pouvait être effectuée au stade de la procédure
auquel la Cour se trouvait alors : « ce n’est, a dit la Cour, qu’à partir du
moment où les grandes lignes de [I’Jarrét se dessineraient qu'elle pourrait
déterminer quels Etats seraient « affectés » (ibid.). C'était donc la, con-
cluait la Cour, « une question qui touche des points de substance relevant
du fond de l'affaire » (ibid, par. 76). La Cour se trouvait ainsi amenée à
constater que, « la question de savoir quels Etats pourraient être « affec-
tés » par [sa] décision au fond n’[étant] pas en soi» une question de
compétence, elle n’avait

« d'autre choix que d’appliquer l’article 79, paragraphe 7, de son
Règlement actuel, et de déclarer que l’objection tirée de la réserve
relative aux traités multilatéraux ... n’a pas, dans les circonstances de
Pespéce, un caractère exclusivement préliminaire » (ibid, par. 76).

44. Maintenant que la Cour a examiné la substance du différend, il
devient à la fois nécessaire et possible de statuer sur les points relatifs à la
réserve américaine qui n’ont pas été réglés en 1984. Cela est nécessaire
parce que la compétence de fla Cour, comme celle-ci a eu maintes fois
l'occasion de le rappeler, repose sur le consentement des Etats, tel qu’il
peut s'exprimer par divers moyens, et notamment par des déclarations
faites en application de l’article 36, paragraphe 2, du Statut. C'est la
déclaration faite par les Etats-Unis d'Amérique en vertu de ce paragraphe
qui détermine les catégories de litiges à propos desquels les Etats-Unis
consentent à la compétence de la Cour. Si donc cette déclaration, en raison
d’une réserve qu’elle contient, exclut du nombre des litiges pour lesquels
elle accepte la compétence de la Cour certains d’entre eux résultant de
traités multilatéraux, la Cour doit tenir compte de ce fait. La décision
finale sur ce point, qu’il n’était pas possible de prendre au stade de la
compétence, peut et doit être prise maintenant que la Cour va se prononcer
sur le fond. S'il n’en était pas ainsi, la Cour n’aurait décidé du bien ou du
mal-fondé de l’exception ni au stade de la compétence, parce qu'elle n'avait
pas un caractère exclusivement préliminaire, ni au stade du fond, parce
qu'elle avait partiellement ce caractère. Il est à présent possible de résoudre
la question de l’application de la réserve parce que, au terme de l’examen
complet des faits et du droit auquel la Cour s’est livrée, les conséquences de
l'argument de légitime défense collective soulevé par les Etats-Unis appa-
raissent désormais clairement.

45. La réserve en question ne fait pas obligatoirement obstacle à l’ad-
mission par les Etats-Unis de la compétence de la Cour dans tous les cas où

22
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 33

un Etat tiers éventuellement « affecté » par la décision ne serait pas partie à
l'instance. Les Etats-Unis peuvent toujours, d’après le texte même de la
réserve, passer outre et « acceptefr] expressément la compétence de la
Cour ». D’autre part, indépendamment de cette possibilité, il reste, comme
la Cour l’a indiqué récemment, « qu’un Etat peut renoncer à une exception
d'ordre juridictionnel qu'il aurait été en droit de soulever » (C.J. Recueil
1985, p. 216, par. 43). Il est cependant clair que si les Etats-Unis, ayant
refusé de participer au stade du fond, n’ont pas eu l’occasion de reprendre
alors l'argument que, dans la phase de la compétence, ils avaient tiré de leur
réserve relative aux traités multilatéraux, ce fait ne peut avoir la valeur
d'une renonciation audit argument. A défaut de renonciation expresse la
réserve limite l'étendue de la juridiction volontairement acceptée par les
Etats-Unis et, comme la Cour l’a dit dans l'affaire du Plateau continental de
la mer Egée :

« La Cour ne s’acquitterait pas de ses responsabilités en vertu de
Particle 53 du Statut si elle laissait en dehors de son examen une
réserve dont l’invocation par le défendeur a été dûment portée à sa
connaissance à un stade antérieur de la procédure. » (C.1.J. Recueil
1978, p. 20, par. 47.)

Dans la phase actuelle les Etats-Unis se sont abstenus de soumettre à la
Cour quelque argumentation que ce soit, aussi bien sur le fond à propre-
ment parler que sur la question — non exclusivement préliminaire — de la
réserve relative aux traités multilatéraux. La Cour ne saurait donc pas
considérer que les Etats-Unis ont renoncé à faire valoir leur réserve ou ont
cessé de lui donner la portée qu’ils lui attribuaient la dernière fois qu'ils se
sont exprimés à ce sujet devant la Cour. Cette conclusion se dégage avec
une force d’autant plus grande que la non-participation du défendeur
impose à la Cour, comme elle l’a dit par exemple dans les affaires de la
Compétence en matière de pêcheries, « une particulière circonspection et ...
une attention toute spéciale » (C.1.J. Recueil 1974, p. 10, par. 17, et p. 181,
par. 18).

46. Il a été dit aussi que les Etats-Unis pourraient être considérés
comme ayant renoncé à la réserve relative aux traités multilatéraux en
raison de la manière dont ils ont défendu leur cause dans la phase sur la
compétence ou, plus généralement, de leur invocation de la légitime
défense collective, conformément à la Charte des Nations Unies, comme
justification de leurs activités à l'égard du Nicaragua. Sans doute, durant
leur participation à l'instance, les Etats-Unis ont-ils soutenu avec insis-
tance que le droit applicable au différend est consigné dans des traités
multilatéraux, en particulier la Charte des Nations Unies et celle de l'Or-
ganisation des Etats américains ; ils sont même allés jusqu’à affirmer que
ces traités supplantent et résument le droit coutumier à ce sujet. Toutefois,
plaider que le droit applicable à un différend concret provient d’une source
précise est une chose ; consentir à la compétence de la Cour pour connaître
du litige, et donc lui appliquer le droit en question, en est une autre fort
différente. Toute l'argumentation des Etats-Unis relative à l’applicabilité

23
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 34

des chartes des Nations Unies et de Organisation des Etats américains
visait à convaincre la Cour que le différend sous examen « résultait de » ces
traités et était donc exclu de la compétence de la Cour par la réserve relative
aux traités multilatéraux figurant dans leur déclaration d’acceptation de la
juridiction. Il n’est pas possible d'interpréter leur attitude comme signi-
fiant qu'ils consentaient à l'application par la Cour du droit conventionnel
multilatéral pour résoudre le différend, alors que leur thèse était que, pour
la raison précisément que le différend « résulte de » traités multilatéraux,
ils n’ont jamais accepté son règlement par la Cour. Quand elle a rendu son
arrêt de 1984 la Cour n’ignorait pas que les Etats-Unis considéraient que le
droit des deux chartes s’appliquait au différend ; elle n’a pas jugé qu'ils
renonçaient par là à leur réserve et ne saurait le faire à présent. La Cour est
donc tenue de vérifier si sa compétence est limitée par le jeu de la réserve en
question.

47. Afin de s'acquitter de cette obligation, la Cour est désormais en
mesure de déterminer si des Etats tiers, parties aux conventions multila-
térales que le Nicaragua invoque à lappui de ses demandes, seraient
« affectés » par l’arrêt sans être parties à la procédure se concluant par
celui-ci. Les traités multilatéraux évoqués à cet égard au stade de la pro-
cédure portant sur la compétence étaient au nombre de quatre : la Charte
des Nations Unies, la charte de l'Organisation des Etats américains, la
convention de Montevideo du 26 décembre 1933 concernant les droits et
devoirs des Etats et la convention de La Havane du 20 février 1928
concernant les droits et devoirs des Etats en cas de luttes civiles (voir C.L.J.
Recueil 1984, p. 422, par. 68). Toutefois le Nicaragua n’a pas spécialement
mis en avant ces deux derniers traités dans la présente phase de la pro-
cédure ; et, en réponse à la question d’un membre de la Cour sur ce point,
l'agent du Nicaragua a déclaré que, sans abandonner ses demandes fon-
dées sur ces instruments, le Nicaragua était d’avis que «les droits et
obligations établis par ces conventions ont été repris dans la charte de
l'Organisation des Etats américains ». La Cour croit donc suffisant d’exa-
miner la situation par rapport aux deux chartes, sans rechercher si le
différend peut être considéré comme « résultant » de l’une ou l’autre de ces
conventions, ou des deux.

48. Au stade de la compétence, les Parties ont surtout consacré leur
argumentation à leffet de la réserve relative aux traités multilatéraux sur
les griefs du Nicaragua suivant lesquels les Etats-Unis auraient eu recours
à la force en violation de la Charte des Nations Unies et de celle de
l'Organisation des Etats américains, et la Cour examinera cet aspect en
premier lieu. Selon les vues présentées par les Etats-Unis au cours de la
phase sur la compétence, les Etats « affectés » par l'arrêt de la Cour
seraient El Salvador, le Honduras et le Costa Rica. Il est clair que si Pun
seulement de ces Etats est considéré comme « affecté » la réserve améri-
caine exercera son plein effet. La Cour voit des avantages à se pencher sur
le cas d’El Salvador, la situation de cet Etat présentant des traits particu-
liers. C’est essentiellement au profit d'El Salvador, et pour l'aider à riposter
à une agression armée dont il aurait été victime de la part du Nicaragua,

24
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 35

que les Etats-Unis prétendent exercer un droit de légitime défense collec-
tive dans lequel ils voient la justification de leur comportement à l'égard du
Nicaragua. De plus. El Salvador, corroborant cette affirmation des Etats-
Unis, a fait savoir à la Cour, dans sa déclaration d'intervention du 15 août
1984, qu’il se considérait comme la victime d’une agression armée de la
part du Nicaragua et qu’il avait demandé aux Etats-Unis de faire jouer à
son profit le droit de légitime défense collective. En conséquence, pour
statuer sur la plainte du Nicaragua contre les Etats-Unis, la Cour doit
prendre position sur l’éventuelle justification que certaines activités de ces
derniers au Nicaragua et contre celui-ci pourraient trouver dans le droit de
légitime défense collective, prétendument exercé en riposte à une agression
armée subie par El Salvador et dont l’auteur serait le Nicaragua. Qui plus
est, et sous réserve pour l'instant de la question du contenu du droit
international coutumier applicable, le droit de légitime défense est bien
entendu consacré par la Charte des Nations Unies, et le différend est, dans
cette mesure, un différend « résultant d’un traité multilatéral » auquel les
Etats-Unis, le Nicaragua et El Salvador sont parties.

49. Pour ce qui est de la charte de l'Organisation des Etats américains, la
Cour constate que le Nicaragua fonde deux demandes distinctes sur ce
traité multilatéral : il soutient, tout d’abord, que l'emploi de la force par les
Etats-Unis contre le Nicaragua en violation de la Charte des Nations Unies
viole également les articles 20 et 21 de la charte de l'Organisation des Etats
américains, et ensuite que les actes incriminés constituent une intervention
dans ses affaires intérieures et extérieures en violation de l’article 18 de la
même charte. La Cour se référera tout d’abord à l’allégation d'emploi de la
force contraire aux articles 20 et 21. Aux termes de l’article 21 de la charte
de l'Organisation des Etats américains :

« Les Etats américains s'engagent dans leurs relations internatio-
nales à ne pas recourir à l'emploi de la force, si ce n’est dans le cas de
légitime défense, conformément aux traités en vigueur, ou dans le cas
de l’exécution desdits traités. »

Le Nicaragua fait valoir que les dispositions de la charte de l’Organi-
sation des Etats américains qui prohibent l'emploi de la force sont « iden-
tiques aux stipulations de la Charte des Nations Unies » et qu’en consé-
quence les violations des obligations des Etats-Unis aux termes de cette
derniére constituent de ce seul fait des violations des articles 20 et 21 de la
charte de l’Organisation des Etats américains.

50. L’article 51 dela Charte des Nations Unies ainsi que l’article 21 dela
charte de l'Organisation des Etats américains mentionnent la légitime
défense comme exception au principe de l’interdiction de l’emploi de la
force. A la différence de la Charte des Nations Unies, celle de lOrgani-
sation des Etats américains n’emploie pas l’expression « légitime défense
collective » mais vise la « légitime défense, conformément aux traités en
vigueur, ou dans le cas de l'exécution desdits traités » — Pun de ces traités
étant la Charte des Nations Unies. Il est en outre évident que, si les actions
des Etats-Unis remplissaient toutes les conditions énoncées par la Charte

25
ACTIVITÉS MILIFAIRES ET PARAMILITAIRES (ARRÊT) 36

des Nations Unies pour qu'il y ait exercice du droit de légitime défense
collective, on ne saurait soutenir que ces mêmes actions pourraient en dépit
de ce fait constituer une violation de l’article 21 de la charte de l'Organi-
sation des Etats américains. Par suite la situation d’El Salvador pour ce qui
est du droit de légitime défense collective revendiqué par les Etats-Unis est
la même en vertu de la charte de l'Organisation des Etats américains et en
vertu de la Charte des Nations Unies.

51. Dans son arrét du 26 novembre 1984, la Cour a rappelé que la
requéte du Nicaragua, selon cet Etat lui-méme, ne met pas en cause le droit
d'El Salvador de recevoir une aide, militaire ou non, des Etats-Unis (C.J.
Recueil 1984, p. 430, par. 86). Toutefois cela s’entend de l’aide directe reçue
sur son territoire par le Gouvernement d’El Salvador pour lutter contre
l'insurrection à laquelle il fait face, et non de l’aide indirecte éventuelle-
ment apportée à cette lutte par certaines activités des Etats-Unis au
Nicaragua et contre lui. La Cour doit se demander quelles seraient les
conséquences d’un rejet de Pargument des Etats-Unis suivant lequel leurs
actions sont justifiées par l'exercice du droit de légitime défense collective
au profit d'El Salvador et en conformité avec la Charte des Nations Unies.
Une décision dans ce sens déclarerait contraire au droit international
conventionnel l’aide indirecte que le Gouvernement des Etats-Unis dit être
en droit d'apporter au Gouvernement salvadorien par des activités au
Nicaragua et contre lui. La Cour s’abstiendra naturellement de formuler
une conclusion sur la licéité d’un recours éventuel d'El Salvador au droit de
légitime défense individuelle : El Salvador n’en serait pas moins « affecté »
par la décision que prendrait la Cour sur la licéité du recours des Etats-
Unis à la légitime défense collective. Si la Cour concluait qu'aucune
agression armée ne s’est produite, non seulement les mesures prises par les
Etats-Unis dans l'exercice supposé du droit de légitime défense collective
se révéleraient dépourvues de justification, mais il en irait de même des
mesures qu’El Salvador aurait prises ou pourrait prendre en se réclamant
de la légitime défense individuelle.

52. On pourrait faire valoir que la Cour, si elle constatait que la situa-
tion ne permet pas l'exercice du droit de légitime défense par El Salvador,
n’« affecterait » pas ce droit lui-même, mais l'application qu’El Salvador
en ferait dans les circonstances de l'espèce. Mais tout d’abord il faut
rappeler que la condition de l’application de la réserve relative aux traités
multilatéraux n’est pas que le « droit » d’un Etat soit « affecté », mais bien
l'Etat lui-même, ce qui est un critère plus large. De plus il semblerait que le
point de savoir si les rapports entre le Nicaragua et El Salvador peuvent
être qualifiés de rapports entre Etat agresseur, d’une part, et, de l’autre,
Etat agressé exerçant son droit de légitime défense soit un point en litige
entre ces deux Etats. Or El Salvador n’a pas soumis ce litige à la Cour ; ila
donc le droit de voir la Cour s'abstenir de trancher un différend qu’il ne tui
a pas soumis. I] est donc indéniable que ce droit d’El Salvador (et donc cet
Etat lui-même) se trouverait affecté par la décision de la Cour.

53. Ce n’est d’ailleurs pas uniquement dans le cas d’une décision par
laquelle la Cour rejetterait la thèse des Etats-Unis suivant laquelle ils

26
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 37

agissent en état de légitime défense qu’El Salvador serait « affecté ». La
réserve relative aux traités multilatéraux n’exige pas, comme condition
pour qu’un différend soit exclu de la compétence de la Cour, qu’un Etat
partie au traité soit « affecté » par la décision en ce sens qu’il en subirait les
conséquences « adverses » ou « préjudiciables », même si c'était là ce qui
était principalement envisagé. Dans d’autres circonstances où la situation
d’un Etat absent est examinée par la Cour (Or monétaire pris à Rome en
1943, C.IJ. Recueil 1954, p. 32; Plateau continental (Jamahiriya arabe
libyenne/ Malte), requête à fin d'intervention, arrêt, C.1.J. Recueil 1984,
p. 20. par. 31), il est évidemment impossible de prétendre que cet Etat
pourrait être traité d’une façon différente si la décision de la Cour, au lieu
d’être nécessairement contraire à ses intérêts, pouvait leur être favorable.
La réserve relative aux traités multilatéraux exclut toute décision qui
« affecterait » un Etat tiers partie au traité en cause. Là encore, il n’y a pas
lieu de se demander s’il serait « affecté », défavorablement ou non ; la
condition de la réserve est remplie si l’État doit être nécessairement « af-
fecté » d’une façon ou d’une autre.

54. Il peut certes advenir que la Cour, après examen du fond, soit
amenée à conclure qu'aucun Etat tiers ne pourrait être « affecté » par sa
décision : tel serait le cas si, par exemple, comme le souligne l'arrêt de 1984,
la demande était rejetée sur la base des faits (C.L.J. Recueil 1984, p. 425,
par. 75). Dans l'hypothèse où la Cour conclurait en l'espèce que l'emploi de
la force par les Etats-Unis contre le Nicaragua n’est pas suffisamment
établi, la question de la justification par la légitime défense ne se poserait
pas, et il serait exclu qu’El Salvador puisse être « affecté » par la décision.
En 1984, la Cour, sur la base des informations dont elle disposait, ne
pouvait exclure la possibilité qu’elle parvienne à une conclusion semblable
après plus ample examen, et ne pouvait donc déclarer sans plus attendre
qu'El Salvador serait nécessairement « affecté » par la décision finale.
C'était donc cette possibilité qui empéchait l’objection fondée sur la
réserve d'avoir un caractère exclusivement préliminaire.

55. Reste, comme il est indiqué au paragraphe 49 ci-dessus, le grief
formulé par le Nicaragua selon lequel les Etats-Unis seraient intervenus
dans ses affaires intérieures et extérieures en violation de l’article 18 de la
charte de Organisation des Etats américains. Cet article est ainsi conçu :

« Aucun Etat ou groupe d'Etats n’a le droit d'intervenir directe-
ment ou indirectement, pour quelque motif que ce soit, dans Îles
affaires intérieures ou extérieures d’un autre Etat. Le principe précé-
dent exclut l'emploi, non seulement de la force armée, mais aussi de
toute autre forme d’ingérence ou de tendance attentatoire à la per-
sonnalité de Etat et aux éléments politiques, économiques et cultu-
rels qui la constituent. »

Le lien que ce texte reconnaît, à l’état de virtualité, entre l'intervention et
l'emploi de la force armée existe effectivement en la présente espèce, dans
laquelle les mêmes activités attribuées aux Etats-Unis sont mises en cause

27
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 38

aux deux titres, les Etats-Unis rétorquant dans les deux cas qu'ils ont agi
dans l’exercice de la légitime défense. La Cour doit examiner quel effet
aurait, pour les Etats qui, selon les Etats-Unis, risqueraient d'être « affec-
tés », une décision par laquelle la Cour refuserait de se prononcer sur la
violation alléguée de l’article 21 de la charte de l'Organisation des Etats
américains, concernant l'emploi de la force, mais se prononcerait sur la
violation alléguée de l’article 18. La Cour n’abordera pas ici la question de
savoir si la légitime défense peut justifier une intervention comportant
l'usage de la force armée, de sorte qu’il faudrait la traiter comme ne violant
ni le principe du non-emploi de la force ni celui de la non-intervention. Elle
conclut cependant que, dans les circonstances particulières de la présente
espèce, il est impossible de dire qu’une décision sur la violation que les
Etats-Unis auraient commise de l’article 18 de la charte de l'Organisation
des Etats américains n’« affecterait » pas El Salvador.

56. La Cour constate donc qu’E] Salvador, Etat partie à la Charte des
Nations Unies, serait « affecté » par la décision que la Cour devra prendre
au sujet des griefs du Nicaragua suivant lesquels les Etats-Unis auraient
violé l’article 2. paragraphe 4, de la Charte des Nations Unies et les ar-
ticles 18, 20 et 21 de la charte de l'Organisation des Etats américains.
En conséquence la Cour, qui. en vertu de l’article 53 du Statut, doit « s’as-
surer » de sa compétence pour se prononcer sur chacune des conclusions
qu'elle est priée d’adjuger, estime que la compétence que lui confère la
déclaration d'acceptation de sa juridiction formulée par les Etats-Unis
en vertu de l’article 36. paragraphe 2, du Statut ne lui permet pas de con-
naître de ces griefs. I] convient cependant de rappeler que, comme il sera
souligné plus loin, l'effet de la réserve est uniquement d’exclure l’ap-
plicabilité de la Charte des Nations Unies et celle de l'Organisation des
Etats américains en tant que droit conventionnel multilatéral et n'a pas
d'autre incidence sur les sources du droit international que l'article 38
du Statut prescrit à la Cour d’appliquer.

57. L'une des grandes difficultés de la présente affaire a consisté pour la
Cour à déterminer les faits se rapportant au différend. Premièrement les
Parties sont en net désaccord non seulement sur l'interprétation desdits
faits, mais même sur l'existence ou la nature de certains d’entre eux au
moins. Deuxièmement l'Etat défendeur n'a pas comparu au cours de la
phase consacrée au fond, ce qui a privé la Cour de la possibilité de
bénéficier de son exposé complet et argumenté des faits. Cela n’a pas
manqué de rendre plus malaisée la tâche de la Cour et de l’amener à veiller
tout particulièrement, comme elle l’a déclaré ci-dessus, à une application
appropriée de l’article 53 de son Statut. Troisièmement certains aspects du
comportement attribué à l’une ou à l’autre Partie sont enveloppés de secret.
La tâche de la Cour s’en trouve compliquée en ce qui concerne non

28
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 39

seulement l'imputabilité des faits mais aussi leur établissement même.
Parfois aucun problème ne se pose dans la mesure où personne ne paraît
douter que le fait s’est effectivement produit, mais les versions des événe-
ments peuvent différer ou les preuves faire défaut pour savoir qui en est
l’auteur. Le problème, dans ces conditions, n’est pas l'opération juridique
consistant à imputer le fait à un Etat déterminé aux fins d'établir sa
responsabilité, mais l'opération préalable de recherche des preuves maté-
rielles permettant d’en identifier l’auteur. Le secret peut aussi envelopper
la réalité même du fait. Dans ce cas la Cour a dû s’efforcer d’abord d'éta-
blir ce qui était effectivement arrivé, avant d’aborder la phase suivante
consistant à rechercher si le fait (une fois prouvé) était imputable ou non
à l'Etat incriminé.

58. Un autre aspect de la présente affaire est qu’elle a trait à une
situation conflictuelle persistante. Pour bien circonscrire les faits de la
cause, la Cour a donc dû décider de la période à prendre en considération,
et dont le commencement est constitué par la genèse du différend. La Cour
estime que les principes généraux régissant la procédure judiciaire exigent
que les faits à retenir dans son arrêt soient ceux qui se sont produits jusqu’à
la clôture de la procédure orale sur le fond. La Cour est certes informée par
les nouvelles parues dans la presse internationale des événements survenus
en Amérique centrale depuis cette date, mais, ainsi qu'il sera expliqué plus
loin (paragraphes 62 et 63), elle ne peut considérer ces nouvelles comme
des preuves, d’autant qu'aucune des Parties n’a présenté d'observations ni
d'arguments à leur sujet. Ainsi que la Cour l’a rappelé dans les affaires des
Essais nucléaires, où des faits qui étaient apparemment de nature à
influencer sa décision sont parvenus à sa connaissance après la clôture des
audiences :

« Si la Cour avait estimé que l'intérêt de la justice l’exigeait, elle
aurait certes pu donner aux Parties la possibilité de lui présenter leurs
observations sur les déclarations postérieures à la clôture de la pro-
cédure orale, par exemple en rouvrant celle-ci. » (C.1.J. Recueil 1974,
p. 264, par. 33 ; p. 468, par. 34.)

Ni l’une ni l’autre des Parties n’a prié la Cour d’agir de la sorte en l'espèce ;
et puisque les nouvelles mentionnées n’indiquent aucune modification
profonde de la situation dont la Cour est saisie, mais plutôt une intensi-
fication à certains égards, la Cour n'a pas vu la nécessité de rouvrir la
procédure orale.

59. La Cour est liée par les dispositions pertinentes de son Statut et de
son Règlement relatives au système de la preuve, qui ont été élaborées en
vue d’assurer une bonne administration de la justice, dans le respect de
l'égalité des parties. Lorsque les deux parties comparaissent, la production
des preuves obéit à des règles précises portant notamment sur le respect des

29
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 40

délais, la communication des preuves à l’autre partie, la présentation
d'observations à leur sujet par cette partie, ainsi que sur les diverses formes
d'examen contradictoire de ces preuves. L'absence de l’une des parties
limite quelque peu cette procédure. Même en cas de comparution des deux
parties, la Cour veille à donner à chacune d’elles les mêmes possibilités et
les mêmes chances quant à la présentation de leurs preuves ; à plus forte
raison lorsque la situation est compliquée par une non-comparution croit-
elle indispensable d’assurer entre les parties une égalité aussi parfaite que
possible. L'article 53 du Statut fait donc obligation à la Cour d'employer
tous les moyens et méthodes susceptibles de lui permettre de s'assurer
réellement du bien-fondé en fait et en droit des conclusions de l'Etat
demandeur et de sauvegarder du même coup les principes essentiels d’une
bonne administration de la justice.

60. La Cour doit à présent indiquer comment ces exigences peuvent être
satisfaites en l'espèce afin qu’elle puisse s'acquitter correctement de sa
mission en vertu de cet article de son Statut. Elle ne perd pas de vue, ce
faisant. que son rôle n’est pas passif et qu’elle dispose, dans les limites de
son Statut et de son Règlement, d’une certaine latitude pour apprécier
librement la valeur des divers moyens de preuve, étant clair par ailleurs que
les principes généraux de procédure Judiciaire gouvernent nécessairement
la détermination de ce qui peut être tenu pour établi.

61. Dans ce contexte, la Cour dispose, conformément à l’article 50 de
son Statut, du pouvoir de confier « une enquête ou une expertise à toute
personne, corps, bureau, commission ou organe de son choix », y compris à
un groupe de juges choisis parmi ceux qui siègent en l'affaire. Il lui a
toutefois paru douteux qu'une telle enquête fût praticable ou désirable en
l'espèce, d'autant que, pour s'acquitter convenablement de sa tâche, un
organe de ce genre aurait pu éprouver la nécessité de se rendre non
seulement sur le territoire de l'Etat demandeur, mais aussi sur ceux de
quelques autres pays voisins, voire sur celui de Etat défendeur, alors que
celui-ci a refusé de comparaître devant la Cour.

62. En tout état de cause, dans la présente affaire la Cour est en pos-
session d'informations documentaires de natures et d'origines variées. Les
éléments documentaires consistant en articles de presse ont été nombreux ;
d’autres sont contenus dans des ouvrages divers. Qwils aient été produits
par l'Etat demandeur ou par la Partie adverse avant qu'elle ne cesse de
comparaître, la Cour a tenu à les accueillir avec beaucoup de prudence,
même quand ils paraissaient répondre à une norme d’objectivité élevée.
Elle les considère non pas comme la preuve des faits, mais comme des
éléments qui peuvent contribuer, dans certaines conditions, à corroborer
leur existence, à titre d'indices venant s'ajouter à d’autres moyens de
preuve.

63. Cependant, s’il est parfaitement légitime que les informations
parues dans la presse en tant que telles ne soient pas assimilées, à des fins
judiciaires, à des preuves, il reste que la notoriété publique d’un fait peut
être établie par de tels éléments et que la Cour peut en tenir compte dans
une certaine mesure. Elle a pu faire état, dans Paffaire du Personnel

30
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 4]

diplomatique et consulaire des Etats-Unis à Téhéran, de « la plupart des
faits » qui « sont de notoriété publique et ont été largement évoqués dans la
presse mondiale ainsi que dans des émissions de radiodiffusion et de
télévision de l'Iran et d’ailleurs » (C.J. Recueil 1980, p. 9. par. 12). Sur la
base de ces informations, y compris ces articles et ces émissions, qui étaient
« d’une cohérence et d’une concordance totales en ce qui concerne les
principaux faits et circonstances de l'affaire », la Cour a pu se dire
convaincue que les allégations de fait étaient fondées (ibid., p. 10, par. 13).
La Cour doit néanmoins manifester une particulière prudence en ce do-
maine. I] peut apparaître après examen que des nouvelles fort répandues
proviennent d’une source unique, de sorte qu’en dépit de leur nombre elles
n'ont pas de force probante plus grande que celle-ci. C’est avec cette
importante réserve que les articles de presse qui ont été soumis à la Cour
doivent être examinés pour apprécier les faits de l’espèce et en particulier
pour déterminer si ces faits sont de notoriété publique.

64. Le dossier soumis à la Cour contient également des déclarations de
représentants d'Etats, parfois du plus haut niveau dans la hiérarchie poli-
tique. Certaines de ces déclarations ont été faites devant des organes
officiels de l'Etat ou d’une organisation régionale ou internationale et
figurent dans les comptes rendus officiels de ces institutions. D’autres,
prononcées lors de conférences de presse ou d’interviews, ont été rappor-
tées par la presse écrite locale ou internationale. La Cour considère que des
déclarations de cette nature, émanant de personnalités politiques offi-
cielles de haut rang, parfois même du rang le plus élevé, possèdent une
valeur probante particulière lorsqu'elles reconnaissent des faits ou des
comportements défavorables a l'Etat que représente celui qui les a for-
mulées. Elles s’analysent alors en une sorte d’aveu.

65. Ilest cependant tout aussi naturel que la Cour traite ces déclarations
avec prudence, et cela qu’elles émanent des autorités de l'Etat défendeur ou
de celles de l'Etat demandeur. Ni l’article 53 du Statut, ni aucune autre
base, n'aurait pu justifier une attitude sélective, qui aurait porté atteinte à
la cohérence de la démarche et au devoir élémentaire d’assurer l'égalité
entre les Parties. La Cour doit tenir compte de la manière dont ces décla-
rations ont été rendues publiques ; elle ne peut leur accorder de toute
évidence la même valeur selon que le texte de la déclaration officielle
considérée figure dans une publication officielle, nationale ou internatio-
nale, dans un ouvrage ou dans un organe de presse, ou selon qu’il est paru
dans la langue utilisée par l’auteur ou dans une traduction (voir C.1.J.
Recueil 1980, p. 10, par. 13). Un autre élément pertinent est de savoir si de
telles déclarations ont pu être portées à la connaissance de la Cour par des
communications officielles déposées en conformité avec les règles perti-
nentes du Statut et du Règlement. En outre la Cour, inévitablement, a dû
parfois interpréter des déclarations pour vérifier dans quelle mesure exacte
elles reconnaissaient un fait.

66. Durant la procédure orale l'Etat demandeur a appelé cinq témoins à
la barre et présenté un témoignage écrit consistant en une déclaration sous

31
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 42

serment enregistrée aux Etats-Unis (district de Columbia) dans les formes
usitées localement. Une déclaration analogue, faite sous serment par le
secrétaire d'Etat des Etats-Unis, était annexée au contre-mémoire de ce
pays sur les questions de compétence et de recevabilité. L’un des témoins
cités par Etat demandeur était un ressortissant de l'Etat défendeur,
ancien employé d’un organisme officiel dont l’activité a un caractère
confidentiel : son témoignage a été rigoureusement tenu dans certaines
limites, compte tenu du souci évident du témoin de ne pas contrevenir à la
législation de son pays d’origine. En outre le mémoire du Nicaragua sur le
fond comportait en annexe deux « attestations » en langue anglaise, dans
lesquelles certains faits étaient « certifiés et déclarés », les signatures de
leurs auteurs étant certifiées à part (en espagnol) par un notaire nicara-
guayen. Le Nicaragua avait déjà accompagné sa demande en indication de
mesures conservatoires d’attestations similaires.

67. A propos des témoignages, le fait que l'Etat défendeur n’a pas
comparu en l'espèce lors de examen du fond a entraîné deux inconvé-
nients particuliers. D’une part en raison de Pabsence des Etats-Unis les
témoins appelés à la barre par l'Etat demandeur n’ont pas été soumis à un
contre-interrogatoire, encore qu'ils aient été longuement questionnés du
siège. D’autre part le défendeur n'a pas pour son compte présenté de
témoins. Ce deuxième inconvénient ne représente qu’un aspect, au surplus
relativement secondaire, de l'inconvénient plus général provoqué par la
non-comparution du défendeur.

68. La Cour n’a pas retenu ce qui, dans les témoignages reçus, ne cor-
respondait pas à l'énoncé de faits, mais à de simples opinions sur le carac-
tère vraisemblable ou non de l'existence de ces faits, dont le témoin n’avait
aucune connaissance directe. De telles déclarations, qui peuvent être
fortement empreintes de subjectivité, ne sauraient tenir lieu de preuves.
Une opinion exprimée par un témoin n'est qu’une appréciation person-
nelle et subjective dont il reste à établir qu'elle correspond à un fait ;
conjuguée à d’autres éléments, elle peut aider la Cour à élucider une
question de fait, mais elle ne constitue pas une preuve en elle-même. De
même un témoignage sur des points dont le témoin n’a pas eu personnel-
lement connaissance directe, mais seulement par « ouï-dire », n’a pas
grand poids ; ainsi que la Cour l’a constaté à propos d'une déposition
particulière dans l'affaire du Détroir de Corfou :

« Quant aux propos attribués par le témoin à des tiers, la Cour n’en
a pas reçu confirmation personnelle et directe et elle ne peut y voir que
des allégations sans force probante suffisante. » (C.1.J. Recueil 1949,

p. 17.)

69. La Cour s’est vue obligée d’attacher en l’espèce une importance
considérable aux déclarations des autorités responsables des Etats inté-
ressés, en raison des difficultés qu’elle avait à affronter pour la détermi-

32
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 43

nation des faits. Néanmoins elle ne pouvait se dispenser de soumettre ces
déclarations à un indispensable examen critique. Un aspect peu courant de
la présente affaire est que deux des témoins du Nicaragua qui ont déposé
devant la Cour faisaient partie du Gouvernement nicaraguayen en qualité,
respectivement, de vice-ministre de l’intérieur (le commandant Carrion) et
de ministre des finances (M. Huper). Le vice-ministre de l’intérieur du
Nicaragua était d’autre part l’auteur de l’une des deux attestations jointes
au mémoire du Nicaragua sur le fond, l’autre étant signée par le ministre
des relations extérieures. Pour les Etats-Unis, la Cour dispose d’une
déclaration sous serment du secrétaire d'Etat. Ces déclarations faites de
part et d’autre à l'échelon ministériel étaient inconciliables sur certains
faits. De l’avis de la Cour ces témoignages sont, étant donné leur nature, à
ranger dans une catégorie à part. Dans la pratique générale des tribunaux,
deux types de dépositions sont considérées comme ayant à priori une
valeur probatoire élevée : tout d’abord celles de témoins désintéressés —
qui ne sont pas parties au litige et n’ont rien à y gagner ni à y perdre — et
ensuite celles d’un des plaideurs qui vont à l’encontre de ses propres
intérêts. Un conseil du Nicaragua a d’ailleurs insisté sur ce dernier
aspect.

70. Un membre du gouvernement d’un Etat qui est partie non seule-
ment à un procès international mais à une instance concernant un conflit
armé tendra vraisemblablement à s'identifier aux intérêts de son pays et
s’efforcera en témoignant de ne rien dire qui puisse nuire à sa cause. La
Cour estime en conséquence qu’elle peut certainement retenir, dans les
déclarations faites oralement ou par écrit par des ministres, les éléments
qui peuvent être considérés comme contraires aux intérêts ou aux thèses
de l'Etat dont dépend le témoin ou ceux qui portent sur des points qui
ne sont pas mis en doute. Pour le reste, sans mettre aucunement en cause
l'honneur ou la sincérité des ministres de l’une ou l’autre Partie qui ont
témoigné, la Cour considère que les circonstances spéciales de la pré-
sente affaire lui imposent de traiter ce genre de témoignage avec beau-
coup de réserve. Selon la Cour, cette attitude est particulièrement jus-
üfiée étant donné la nécessité de respecter l'égalité des parties dans une
affaire où l’une d’elles ne comparaît plus, sans pour autant considérer
que joue en faveur de celle-ci une présomption qui lui serait, à priori,
favorable.

71. Toutefois, avant d'indiquer brièvement les limites de l'effet proba-
toire des déclarations de responsables, la Cour rappelle que ces déclara-
tions peuvent avoir des effets juridiques, dont certains ont été définis dans
sa jurisprudence (affaires des Essais nucléaires et du Personnel diplomatique
et consulaire des Etats-Unis à Téhéran). L’un des effets juridiques qui
peuvent s'attacher à ces déclarations est qu’elles peuvent être considérées
comme établissant la matérialité de faits, leur imputabilité aux Etats dont
les autorités ont fait les déclarations et, dans une moindre mesure, la
qualification juridique desdits faits. La Cour envisage ici la portée des
déclarations officielles en tant que preuves de la matérialité de faits déter-
minés et de leur imputabilité aux Etats en cause.

33
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 44

72. Les déclarations auxquelles la Cour croit pouvoir se référer ne sont
pas seulement celles qui figurent dans les pièces écrites et dans les plai-
doiries présentées aux stades successifs de l'affaire, ni celles qui ont été
faites par les Parties. La Cour peut assurément faire état non seulement des
pièces et plaidoiries nicaraguayennes, mais aussi de celles que les Etats-
Unis lui ont présentées avant de se retirer de l'instance, ainsi que de la
déclaration d'intervention d'El Salvador. Il est non moins certain que la
Cour peut tenir compte des déclarations publiques sur lesquelles l'une ou
l’autre des Parties a spécialement appelé l'attention. et dont le texte, ou un
compte rendu y relatif, a été produit comme preuve documentaire. Mais la
Cour considère que, pour parvenir à la vérité, elle peut aussi prendre acte
des propos tenus par les représentants des Parties (ou d’autres Etats) dans
des organisations internationales, ainsi que des résolutions adoptées ou
discutées par ces organisations, dans la mesure où elles se rapportent aux
faits, et cela que cette information lui ait ou non été signalée par une
Partie.

73. La Cour a également connaissance de l’existence et de la teneur
d'une publication du département d’Etat des Etats-Unis intitulée « Revo-
lution Beyond Our Borders », Sandinista Intervention in Central America,
qui vise à justifier la politique des Etats-Unis à l'égard du Nicaragua. Cette
publication est parue en septembre 1985, et elle a été distribuée le
6 novembre 1985, a la demande des Etats-Unis, comme document officiel
de l'Assemblée générale (A/40/858) et du Conseil de sécurité des Nations
Unies (S/17612) ; le Nicaragua a rendu publique en réponse une lettre au
Secrétaire général (A/40/907) à laquelle étaient notamment annexés un
extrait de son mémoire sur le fond en la présente affaire et un extrait des
comptes rendus des audiences (S/17639). La publication des Etats-Unis
n’a pas été soumise à la Cour dans les formes envisagées par le Statut et par
le Règlement, bien que, le 13 septembre 1985, le bureau d’information des
Etats-Unis à La Haye en ait adressé des copies à un fonctionnaire du
Greffe en le priant de les mettre à la disposition de toute personne, à la
Cour, qui serait intéressée. Les représentants du Nicaragua à l'audience
n’ignoraient pas l'existence de cette publication, puisqu'elle a été évoquée
dans une question posée par un membre de la Cour à l’agent du Nicaragua.
Ils n’ont pas voulu en réfuter le contenu devant la Cour et ont fait observer
que ce genre de documentation « ne constitue pas une preuve en l’affaire »,
ajoutant « que Ja Cour ne peut en tenir compte ». Cependant la Cour
considère que, compte tenu des réalités très particulières de l'espèce,
elle peut faire usage, dans certaines limites, des éléments d’information
contenus dans cette publication.

74. Au sujet de la preuve des faits, la Cour note que le Nicaragua s’est
fondé sur un aveu qu’auraient fait implicitement les Etats-Unis. Le Nica-
ragua a souligné que les Etats-Unis invoquent la légitime défense collec-
tive ; il a fait valoir à cet égard « qu’invoquer la légitime défense collective

34
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 45

représente l’aveu majeur d’une implication directe et importante des Etats-
Unis dans les opérations militaires et paramilitaires » contre le Nicaragua.
La Cour observe que l’invocation de la légitime défense tend normalement
à justifier un comportement qui serait sans cela illicite. Quand elle est
présentée comme telle. et sans que le comportement dont il s’agit soit nié.
elle peut fort bien constituer à la fois une reconnaissance de ce compor-
tement et de son caractère illicite sil n’est pas justifié par la légitime
défense. En raisonnant de cette manière on surmonterait toute difficulté
dans l'établissement des faits, ceux-ci ayant été globalement et implicite-
ment reconnus par l'Etat défendeur pour la simple raison qu'il a cherché à
les justifier par le droit de légitime défense. Toutefois en l'espèce les
Etats-Unis n'ont ni énuméré les faits ou décrit les mesures qu'ils disent
avoir prises au titre de la légitime défense, ni déclaré assumer la respon-
sabilité de l'ensemble des activités que le Nicaragua leur reproche en les
justifiant par leur droit de légitime défense. N'ayant pas agi de la sorte. les
Etats-Unis ne peuvent pas être considérés comme ayant reconnu l'en-
semble des activités ou certaines d’entre elles ; Pinvocation du droit de
légitime défense ne permet donc pas l'identification certaine et complète
des faits reconnus. Aussi la Cour ne peut-elle pas y voir un « aveu géné-
ralisé » implicite de la part des Etats-Unis, mais à coup sûr une recon-
naissance quant à limputabilité de certains des actes incriminés.

X OX OK ok Ok

75. Avant d'examiner le grief articulé en Pespéce par le Nicaragua
contre les Etats-Unis selon lequel ces derniers portent la responsabilité de
la capacité militaire, sinon de l’existence même, des forces contras, la Cour
traitera des événements qui, d’après le Nicaragua, entraînent de façon plus
directe la responsabilité des Etats-Unis. Ils consistent en la pose de mines
dans des ports ou des eaux du Nicaragua au début de 1984, et en certaines
attaques lancées en particulier contre des ports et des installations pétro-
lières du Nicaragua à la fin de 1983 et au début de 1984. La thèse du
Nicaragua est qu’il ne s’agissait pas d’actes commis par des contras avec
l'assistance et Pappui de services des Etats-Unis. Les participants directs
étaient, soutient-il, non pas des ressortissants du Nicaragua ou d’autres
membres de la FDN ou de l'ARDE, mais soit des militaires des Etats-Unis,
soit des ressortissants de pays latino-américains non identifiés, rétribués
par les Etats-Unis et agissant sur les instructions directes du personnel
militaire ou des services de renseignement des Etats-Unis. (Il semble que
ces personnes étaient appelées dans le vocabulaire de la CIA « UCLAs » —
« Unilaterally Controlled Latino Assets » —, et ce sigle sera utilisé ci-après,
par simple commodité.) En outre le Nicaragua affirme que, si le personnel
des Etats-Unis s'est sans doute abstenu de pénétrer sur le territoire du
Nicaragua ou dans les eaux territoriales reconnues comme lui appartenant.
il a cependant dirigé les opérations et apporté un appui très actif dans le

35
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 46

domaine logistique et pratique et dans celui des renseignements. Un autre
grief du Nicaragua qui ne vise pas l’activité des contras se rapporte au
survol des eaux territoriales et du territoire du Nicaragua par des aéronefs
militaires des Etats-Unis. La Cour va maintenant aborder l'examen de ces
allégations.

76. Le 25 février 1984 deux bateaux de pêche nicaraguayens ont heurté
des mines dans le port nicaraguayen d’E! Bluff, sur la côte atlantique. Le
ler mars 1984, le dragueur néerlandais Geoponte et, le 7 mars 1984, le navire
panaméen Los Caraibes ont été endommagés par des mines à Corinto. Il en
est allé de même, le 20 mars 1984, pour le pétrolier soviétique Lugansk à
Puerto Sandino. D’autres navires ont été endommagés ou détruits les 28,
29 et 30 mars par des mines mouillées à Corinto. L'accès aux ports a été de
ce fait effectivement interrompu ou réduit pendant deux mois environ. Le
Nicaragua précise que douze navires ou bateaux de pêche au total ont été
détruits ou endommagés par l’explosion de mines, qui a fait aussi quatorze
blessés et deux morts. Aucune précision n’a été donnée à la Cour au sujet de
l'emplacement exact des mines — dans les eaux intérieures du Nicaragua
ou dans sa mer territoriale ; d’après certains comptes rendus, les mines
posées dans le port de Corinto avaient été mouillées non pas dans les
bassins, mais dans le chenal d’accès ou en rade. De même, on ne dispose
d’aucune information directe sur le type et la puissance des mines utili-
sées ; un témoin, le commandant Carriôn, a expliqué que les autorités
nicaraguayennes n'avaient jamais pu repêcher les mines avant qu’elles
n’explosent. Selon des articles de presse, les mines étaient posées au fond et
leur dispositif de mise à feu devait se déclencher par contact direct, par
ondes sonores ou magnétiques ou par la pression de l’eau ; il s'agissait
de mines de faible dimension, très bruyantes mais qui ne pouvaient pro-
bablement pas couler un navire. D’autres articles de presse font état de
mines de dimensions diverses, dont certaines avaient une charge pouvant
atteindre 136 kilogrammes. Selon certains journaux, des responsables des
Etats-Unis auraient déclaré que les mines avaient été fabriquées par la
CIA, avec l’aide d’un laboratoire de la marine.

77. D’après un article paru dans la Lloyds List and Shipping Gazette,
l'ARDE a revendiqué le 2 mars 1984 la responsabilité du minage. Mais
dans une déclaration faite sous serment, M. Edgar Chamorro, ancien
dirigeant politique de la FDN, a indiqué qu’un agent de la CIA l'avait
chargé de faire diffuser par la radio clandestine de la FDN, le 5 janvier
1984, un communiqué dans lequel la FDN revendiquait le minage de
plusieurs ports nicaraguayens. M. Chamorro a également déclaré que la
FDN n’avait en fait joué aucun rôle dans le minage des ports, mais il n’a
pas précisé qui en était responsable. D’après un magazine, les contras ont
annoncé le 8 janvier 1984 qu’ils minaient tous les ports du Nicaragua et
averti les navires de ne pas y relâcher ; le même article indique cependant
que nul n’a prêté attention à cette mise en garde. I] ne semble pas que le

36
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 47

Gouvernement des Etats-Unis ait pour sa part adressé un avis ou une
notification aux autres Etats au sujet de l'existence et de l'emplacement des
mines.

78. Le Sénat des Etats-Unis a été informé le 10 avril 1984 que le Select
Committee on Intelligence (commission restreinte du renseignement) du
Sénat avait été avisé par le directeur de la CIA de l'approbation par le
président Reagan d’un plan de la CIA prévoyant le minage des ports
nicaraguayens. Selon certains articles de presse le plan avait été approuvé
en décembre 1983 : mais d'après un membre de la commission l’appro-
bation a été donnée en février 1984. Le 10 avril 1984. le Sénat des Etats-
Unis a adopté une disposition prévoyant que

«le Congrès considère qu'aucune dépense ... ne sera engagée ou
effectuée aux fins de mettre au point, de conduire, d'exécuter ou
d'appuyer une opération de minage des ports ou des eaux territoriales
du Nicaragua ».

Au cours d’un entretien télévisé diffusé le 28 mai 1984 et dont le Nicaragua
a communiqué la transcription officielle, le président Reagan a répondu en
ces termes à une question relative au minage des ports : « C’étaient des
mines de fabrication artisanale, ... incapables de couler un navire. Elles ont
été posées dans les ports par les rebelles nicaraguayens. » Selon des articles
de presse citant des sources officielles des Etats-Unis. les mines auraient
été larguées de vedettes, non pas par des membres de l'ARDE ou de la
FDN, mais par des UCLAs. L’équipage des navires servant de base pour
les opérations de minage était, selon les rapports. composé de ressortis-
sants des Etats-Unis ; les navires se seraient tenus au-delà de la limite de
12 milles des eaux territoriales du Nicaragua reconnue par les Etats-Unis.
I] semble que d’autres mines plus rudimentaires aient pu être posées dans
des ports et dans le lac de Nicaragua par des contras agissant seuls : selon
la presse. un officier nicaraguayen aurait déclaré que les opérations de
minage avaient été « pour la plupart » ordonnées par les Etats-Unis.

79. Le Nicaragua a indiqué que les mines avaient endommagé des
navires battant pavillons néerlandais, panaméen, soviétique, libérien et
japonais ainsi qu’un bateau, le Homin, dont le port d’attache n'est pas
précisé ; toutefois le Nicaragua dit aussi que les avaries du Homin seraient
dues plutôt au tir des navires mouilleurs de mines. D’autres sources font
état de dommages qu’aurait subis un bâtiment britannique ou cubain.
La Cour ne dispose d'aucune preuve directe de protestation diplomatique
des Etats dont les navires auraient été endommagés ; selon la presse, le
Gouvernement soviétique aurait accusé le Gouvernement des Etats-Unis
d’être responsable du minage, et le Gouvernement britannique aurait fait
savoir à ce dernier qu’il déplorait profondément ces faits sur le plan des
principes. Le Nicaragua a également présenté certains éléments dont il
résulte que le minage des ports a entraîné l’augmentation des taux d’as-
surance maritime applicables aux chargements à destination ou en pro-
venance du Nicaragua et que certaines compagnies de navigation ont cessé
de desservir les ports nicaraguayens.

37
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 48

80. Vu les faits exposés, la Cour tient pour établi qu’à la fin de 1983 ou
au début de 1984 le président des Etats-Unis a autorisé un organisme
gouvernemental de ce pays à poser des mines dans des ports nicara-
guayens ; qu’au début de 1984 des mines ont été mouillées dans les ports
d'El Bluff, de Corinto et de Puerto Sandino ou à proximité de ces ports,
dans les eaux intérieures du Nicaragua ou dans sa mer territoriale, ou dans
les deux, par des personnes rétribuées par cet organisme et agissant sur ses
instructions, sous la supervision et avec l'appui logistique d’agents des
Etats-Unis ; que ni avant, ni après le minage, le Gouvernement des Etats-
Unis n’a averti de façon publique et officielle la navigation internationale
de existence et de l'emplacement des mines ; et que Pexplosion de ces
mines a causé des dommages personnels et matériels et créé des risques
ayant entraîné la hausse des taux d’assurance maritime.

* *

81. En dehors du minage des ports, les opérations que le Nicaragua
attribue à l’action directe du personnel des Etats-Unis ou des UCLAs
seraient les suivantes :

1) 8 septembre 1983 : l'aéroport international Sandino à Managua est
attaqué par un avion Cessna, lequel est abattu ;

ii) 13 septembre 1983 : un oléoduc sous-marin et une partie du terminal
pétrolier de Puerto Sandino sont détruits par une explosion ;

ili) 2 octobre 1983 : une attaque est déclenchée contre des dépôts de
pétrole à Benjamin Zeledon sur la côte Atlantique, provoquant la
destruction d’une grande quantité de carburant ;

iv) 10 octobre 1983 : Corinto est attaqué par air et par mer, ce qui
entraîne la destruction de cing réservoirs de pétrole, la perte de
millions de gallons de carburant et l'évacuation d’une grande partie
de la population locale ;

v) 14 octobre 1983 : l’oléoduc sous-marin de Puerto Sandino saute à
nouveau ;

vi) 4-5 janvier 1984: la base navale de Potosi est attaquée par des
vedettes rapides et des hélicoptères lance-missiles ;

vii) 24-25 février 1984 : un incident signalé à El Bluff à cette date semble
correspondre à l’explosion d’une mine déjà mentionnée au para-
graphe 76 ;

vili) 7 mars 1984 : des installations pétrolières et des réservoirs sont atta-
qués à San Juan del Sur par des vedettes rapides et des hélicop-
tères ;

ix) 28-30 mars 1984 : des incidents se produisent à Puerto Sandino entre
des vedettes rapides occupées à mouiller des mines et des patrouil-
leurs nicaraguayens ; un hélicoptère intervient pour soutenir les
vedettes ;

x) 9 avril 1984 : un hélicoptère, qui aurait décollé d’un navire de base
croisant dans les eaux internationales, appuie de son tir une attaque
de TARDE sur San Juan del Norte.

38
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 49

82. Au moment où ils ont eu lieu, ces incidents ont été considérés
comme étant le fait des contras et ne bénéficiant pas d’un soutien des Etats-
Unis plus important que les nombreuses autres activités militaires et para-
militaires de ces mêmes contras. L’attestation du commandant Carrion
énumére les incidents cités sous i), ii), iv) et vi) parmi les activités des
« mercenaires », sans distinction ; les rubriques iii), v) et vii) à x) ne sont
pas mentionnées. D’aprés un article paru depuis dans le New York Times
du 13 octobre 1983, après l’attaque contre Corinto (rubrique iv) ci-dessus)
le Gouvernement nicaraguayen a protesté auprès de l'ambassadeur des
Etats-Unis à Managua au sujet de l’aide apportée par les Etats-Unis aux
contras et adressé une note diplomatique dans le même sens au secrétaire
d'Etat des Etats-Unis. Le mémoire du Nicaragua ne dit rien de cette
protestation et aucune copie de note n’a été soumise à la Cour.

83. Le 19 octobre 1983, c'est-à-dire neuf jours après l'attaque contre
Corinto, une question a été posée au président Reagan lors d’une confé-
rence de presse. Le Nicaragua a fourni à la Cour une transcription officielle
qui, dans la partie concernant les faits exposés ici, est ainsi rédigée :

« Question : Monsieur le Président, à propos des récentes attaques
des rebelles contre un dépôt de pétrole du Nicaragua, est-il normal
que la CIA participe à la préparation d’attaques de ce genre et four-
nisse du matériel pour des raids aériens ? Et le peuple américain a-t-il
le droit de le savoir ?

Le President : Je crois que les activités secrètes ont toujours fait
partie des activités et des responsabilités des gouvernements depuis
qu’il existe des gouvernements. Je ne parlerai pas du lien que ces
activités peuvent avoir avec ce qui s’est passé, ni avec certaines des
opérations qui ont lieu là-bas.

Mais je crois qu’un pays a le droit de recourir a des activités secrétes
s’il estime que cela sert ses intérêts ; et alors, le peuple a peut-être
le droit de savoir, mais on ne peut pas l’informer sans informer aussi
les gens qui ne doivent pas savoir, ceux qui s'opposent à votre
action. »

D’après le Nicaragua, ces déclarations s’inscriraient dans « une série de
propos reconnaissant que les Etats-Unis apportaient, de façon habituelle
et systématique, une aide aux mercenaires menant des opérations mili-
taires contre le Gouvernement du Nicaragua ». De l’avis de la Cour, le
refus du Président de se prononcer sur le lien entre les activités secrètes
et « ce qui s’est passé, [et] certaines des opérations qui ont lieu là-bas »
peut, dans le contexte où il se situait, être considéré comme revenant à
admettre que les Etats-Unis ont joué un rôle dans l’attaque contre Corinto,
mais non pas nécessairement que le personnel des Etats-Unis y ait été
directement mêlé.

84. Les éléments dont dispose la Cour et qui tendent à démontrer que
les attaques énumérées plus haut se sont effectivement produites et ont été
le fait de personnel des Etats-Unis ou d'UCLAs sont, en dehors des articles

39
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 50

de presse, les suivants. Le commandant Carrién énumère dans son attes-
tation les rubriques 1), ii), iv) et vi) et, dans sa déposition devant la Cour, ila
fait mention des rubriques ii) et iv). Les rubriques vi) à x) figurent dans ce
qui a été présenté comme un mémorandum ou rapport interne confidentiel
de la CIA, dont des extraits ont été publiés dans le Wall Street Journal du
6 mars 1985 ; d’après ce journal « des employés des services de renseigne-
ments et du Congrès » auraient confirmé l’authenticité du document. Pour
autant que la Cour le sache, le Gouvernement des Etats-Unis n’a opposé
aucune dénégation au rapport. Dans sa déclaration sous serment, l’ancien
dirigeant de la FDN Edgar Chamorro indique que les événements des
rubriques ii), iv) et vi) étaient le fait d'UCLAs venus d’un navire — base de
la CIA, bien que celle-ci ait donné pour instruction à la FDN d’en reven-
diquer la responsabilité. On ignore cependant quelle pouvait être la source
d’information de M. Chamorro, puisqu'il ne semble pas avoir participé à
l'opération (il indique en effet que la FDN « n’a rien eu à voir » avec elle) ;
il est probable que ses déclarations reposent uniquement sur ce qu’il avait
entendu dire et, à l’époque où il les a faites, les mêmes allégations avaient
paru dans la presse. Bien qu'il n’ait quitté la FDN qu’à la fin de 1984, il ne
fait aucune mention des attaques énumérées plus haut qui se sont produites
de janvier à avril 1984.

85. La Cour estime ne pas devoir examiner plus avant sous ce chapitre
les faits suivants :

— l'attaque du 8 septembre 1983 contre l’aéroport de Managua (rubri-
que i)) : celle-ci a été revendiquée par FARDE ; selon un article de
presse l’ARDE aurait acheté à la CIA l'appareil utilisé, mais rien n’in-
dique que l’opération ait été préparée par la CIA, ni que des ressortis-
sants des Etats-Unis ou des UCLAs y aient contribué ;

— lattaque contre Benjamin Zeledon le 2 octobre 1983 (rubrique iii)) : il
n’y a aucune preuve que du personnel des Etats-Unis ou des UCLAs y
aient participé ;

— l'incident des 24-25 février 1984 (rubrique vii)), déjà évoqué à propos du
minage des ports.

86. La Cour considère en revanche que les autres incidents énumérés au
paragraphe 81 sont établis. Les caractéristiques générales de ces attaques,
d’après les preuves rapportées et suivant des articles de presse citant
comme source le Gouvernement des Etats-Unis, lui paraissent avoir été les
suivantes. Un navire servant de base a été fourni (apparemment affrété)
par la CIA ; on ignore s’il s'agissait d’un bâtiment immatriculé aux Etats-
Unis. Des vedettes rapides, des canons et des munitions ont été procurés
par les services des Etats-Unis, et les attaques elles-mêmes ont été menées
par les UCLAs. Des hélicoptères, certains pilotés par des Nicaraguayens et
d’autres par des ressortissants des Etats-Unis, sont également intervenus à
diverses reprises. D’après une information les pilotes étaient des civils des
Etats-Unis sous contrat de la CIA. Bien qu'il ne soit pas établi que des
militaires des Etats-Unis aient pris une part directe aux opérations, des
agents des Etats-Unis ont participé à la préparation, au commandement,

40
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 51

au soutien et à l’exécution de celles-ci. L’exécution incombait plutôt aux
UCLAs, alors que les ressortissants des Etats-Unis participaient à la pré-
paration, au commandement et au soutien. Il apparaît donc à la Cour que
limputabilité de ces attaques aux Etats-Unis est établie.

* *

87. Le Nicaragua se plaint de la violation de son espace aérien par des
aéronefs militaires des Etats-Unis. En dehors d’un incident mineur sur-
venu le 11 janvier 1984 et concernant un hélicoptère dont, selon un journal,
les Etats-Unis ont reconnu qu’il « avait pu » violer l’espace aérien du
Nicaragua, ce grief se rapporte aux survols effectués par des avions évo-
luant à haute altitude à des fins de reconnaissance ou de renseignement, ou
utilisés pour ravitailler les contras en campagne, et à d’autres qui auraient
provoqué des bangs supersoniques. Le mémoire du Nicaragua fait état de
vols de reconnaissance à basse altitude effectués par du personnel des
Etats-Unis en 1983, mais l’article qu'il cite ne prouve en rien que ces vols le
long de la frontière hondurienne entraînaient une violation de l’espace
aérien. Le Nicaragua s’est plaint en outre des activités, entre le 7 et le
11 novembre 1984, d’un appareil SR-71 des Etats-Unis qui aurait survolé
à basse altitude plusieurs villes nicaraguayennes, «produisant des
bangs supersoniques et faisant voler les vitres en éclats afin d’exercer une
pression psychologique sur le Gouvernement et la population du
Nicaragua ».

88. Les éléments de preuve dont on dispose au sujet de ces survols sont
les suivants. Durant la procédure sur la compétence et la recevabilité, le
Gouvernement des Etats-Unis a déposé auprès de la Cour un « back-
ground paper » publié en juillet 1984, où étaient reproduites huit photo-
graphies aériennes de ports, de camps et d’un terrain d'atterrissage, etc., au
Nicaragua, photographies qui auraient été prises entre novembre 1981 et
juin 1984. D’après un article de journal, le Nicaragua aurait adressé une
protestation diplomatique aux Etats-Unis au sujet des survols en mars
1982, mais le texte de cette protestation n’a pas été produit. Au cours d’un
débat qui s’est déroulé le 25 mars 1982 au Conseil de sécurité, la repré-
sentante des Etats-Unis a déclaré :

« Il est vrai que le Gouvernement des Etats-Unis, une fois qu’il a eu
compris les intentions du Nicaragua et connu ses actions, a ordonné
des survols pour la sauvegarde de notre propre sécurité et de celle
d’autres Etats menacés par le gouvernement sandiniste »,

et la représentante a poursuivi en ces termes :

« Ces survols, effectués par des avions non porteurs d’armes, volant
à haute altitude, dans le but unique et exprès de vérifier les nouvelles
reçues relatives à des interventions nicaraguayennes, ne sont pas une
menace à la paix et à la stabilité de la région. » (S/PV.2335, p. 48. Les
italiques sont de la Cour.)

41
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 52

L'emploi du présent permet de supposer que les survols se poursuivaient au
moment du débat. Des articles de presse du 12 novembre 1984 confirment
que des bangs supersoniques ont été entendus à cette date et repro-
duisent la déclaration de fonctionnaires du ministère de la défense du
Nicaragua affirmant que l'appareil qui les avait causés était un SR-71 des
Etats-Unis.

89. L’affirmation que des bangs supersoniques ont été causés par des
appareils des Etats-Unis en novembre 1984 repose sur les dires de fonc-
tionnaires du ministère de la défense du Nicaragua repris par la presse des
Etats-Unis ; la Cour n’a connaissance d’aucune dénégation précise que
le Gouvernement des Etats-Unis aurait faite au sujet de ces vols. Le
9 novembre 1984 le représentant du Nicaragua au Conseil de sécurité a
affirmé qu’un appareil SR-71 des Etats-Unis avait violé l’espace aérien
nicaraguayen les 7 et 9 novembre 1984 : il n’a pas spécialement mentionné
à ce propos les bangs supersoniques (bien que d’après lui un vol an-
térieur d’un appareil similaire, le 31 octobre 1984, s'était accompagné
« de fortes explosions » (S/PV.2562, p. 8-10)). Le représentant des Etats-
Unis au Conseil de sécurité n’a fait aucune observation au sujet des
incidents incriminés par le Nicaragua; il s’est borné à dire que « les
allégations avancées ... contre les Etats-Unis » ne sont « nullement fon-
dées » (ibid, p. 28).

90. Quant aux vols destinés à ravitailler les contras et aux reconnais-
sances effectuées à faible altitude par des aéronefs des Etats-Unis, le
Nicaragua ne semble avoir avancé à ce sujet aucune preuve précise ; et il
ressort d'éléments d’information fournis par lui que les services des Etats-
Unis ont mis plusieurs avions à la disposition des contras pour les besoins
de leur ravitaillement et des vols de reconnaissance à faible altitude.
D’après le commandant Carrion, ces appareils ont été fournis aux contras à
partir de fin 1982 ; avant cela, les contras devaient regagner fréquemment
leurs camps de base pour se réapprovisionner, d’où Pon peut conclure qu’il
n’y avait à l’époque aucun survol systématique par des aéronefs des Etats-
Unis à des fins de ravitaillement.

91. La Cour conclut que, en ce qui concerne les vols de reconnaissance à
haute altitude, la déclaration admettant leur existence faite au Conseil de
sécurité ne concerne que la période antérieure à mars 1982. La Cour est
néanmoins fondée à tenir compte non seulement de ce que l'intérêt mani-
festé par les Etats-Unis pour la « vérification des rapports sur l’interven-
tion nicaraguayenne » — justification donnée de ces vols au Conseil de
sécurité — n’a ni cessé ni diminué depuis 1982, mais aussi du fait que les
photographies jointes au « background paper » de 1984 témoignent de
l'existence de survols au moins sporadiques par la suite. Elle ne voit en
conséquence aucune raison de douter que ces vols se sont poursuivis
comme le soutient le Nicaragua. Elle constate que les incidents relatifs
a des survols ayant causé des bangs supersoniques en novembre 1984
sont de notoriété publique. Quant aux survols d’avions en mission d’ap-
provisionnement, il semble, d’après les données fournies par le Nicaragua,
qu’ils étaient généralement, sinon exclusivement, effectués par les contras

42
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 53

eux-mêmes, à bord, il est vrai, d’appareils mis à leur disposition par les
Etats-Unis. Quelles qu’aient pu être les autres responsabilités des Etats-
Unis sur ce dernier point, les seules violations de l’espace aérien du Nica-
ragua que la Cour leur impute dans l’état actuel du dossier sont celles
résultant des vols de reconnaissance à haute altitude et d’autre part des
vols à basse altitude qui auraient causé des bangs supersoniques du 7 au
11 novembre 1984.

92. Un autre type d’activité directe des Etats-Unis en relation avec le
Nicaragua doit être mentionné ici, le Nicaragua y ayant attaché une
certaine importance. Le Nicaragua affirme qu’à diverses reprises les Etats-
Unis ont effectué, avec le Honduras, des manœuvres militaires en territoire
hondurien à proximité de la frontière entre le Honduras et le Nicaragua ;
selon lui une grande partie du matériel militaire acheminé par avion au
Honduras pour ces manœuvres conjointes a été livré aux contras à la fin
des manœuvres, qui s’inscrivaient dans une politique générale et persis-
tante de force destinée à intimider le Gouvernement du Nicaragua pour
qu'il cède aux exigences politiques du Gouvernement des Etats-Unis.
Les manœuvres en question auraient eu lieu à Pautomne de 1982 ; en
février 1983 (« Ahuas Tara I ») ; en août 1983 (« Ahuas Tara IT »), époque
à laquelle des navires de guerre des Etats-Unis auraient patrouillé devant
les côtes nicaraguayennes ; en novembre 1984, avec des mouvements de
troupes au Honduras et un déploiement de navires au large de la côte
atlantique du Nicaragua ; en février 1985 (« Ahuas Tara III ») ; en mars
1985 (« Universal Trek 85 ») ; en juin 1985, sous forme d’exercices aéro-
portés. Comme preuve de ce que ces manœuvres ont bien eu lieu, le
Nicaragua a présenté des extraits de journaux ; les manœuvres n’ayant eu
aucun caractère secret, la Cour estime qu'elles peuvent être considérées
comme étant de notoriété publique, et donc suffisamment établies.

* OF

93. La Cour doit à présent s’attarder quelque peu sur la genèse, le
développement et les activités de la force contra, ainsi que sur le rôle des
Etats-Unis en ce qui la concerne, afin de déterminer quelle portée juridique
revêt le comportement des Etats-Unis à cet égard. D’après le Nicaragua,
les Etats-Unis auraient « conçu, créé et organisé une armée mercenaire, la
force contra ». Il semble bien cependant qu’une certaine opposition armée
au gouvernement existait en 1979-1980, avant même toute ingérence ou
soutien des Etats-Unis. Le Nicaragua fait remonter le début de l’activité
des Etats-Unis à « peu après » le 9 mars 1981, date à laquelle le président
des Etats-Unis aurait adopté une « conclusion présidentielle » (presidential
finding) autorisant la CIA à entreprendre des « activités clandestines »
contre le Nicaragua. D’après la déposition du commandant Carrion, selon

43
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 54

lequel les « activités militaires et paramilitaires organisées » ont commencé
en décembre 1981, il y avait eu auparavant des « forces antigouvernemen-
tales » formées

« simplement de quelques petites bandes fort mal armées, disséminées
le long de la frontière septentrionale du Nicaragua et composées
principalement d’anciens membres de la garde nationale de Somoza.
Elles n’avaient aucune efficacité militaire, et se contentaient essen-
tiellement de voler du bétail et de tuer quelques civils à proximité de la
frontière. »

Ces bandes existaient sous une forme ou sous une autre depuis la chute du
gouvernement Somoza : dans sa déclaration sous serment, M. Edgar Cha-
morro mentionne les « anciens de la garde nationale qui se sont enfuis au
Honduras lors de la chute du gouvernement Somoza et qui, depuis, lancent
sporadiquement des raids contre les positions nicaraguayennes sur la
frontière ». D’après le mémoire du Nicaragua, la CIA, au début, s’est livrée
à des activités militaires et paramilitaires contre le Nicaragua, peu après la
« conclusion présidentielle » du 9 mars 1981, « par l'intermédiaire des
bandes armées existantes » ; les opérations consistaient en « raids contre
des agglomérations civiles, des postes avancés de la milice locale et des
patrouilles armées ». Les armes utilisées étaient celles des anciens gardes
nationaux. Faute d’information à ce sujet, la Cour n’est pas en mesure
de se prononcer sur l'efficacité militaire que ces bandes pouvaient avoir
à l’époque ; mais le Gouvernement nicaraguayen admet en fait leur exis-
tence.

94. Dans sa déclaration sous serment, M. Chamorro affirme qu’une
opposition politique au Gouvernement nicaraguayen était en outre active à
l'extérieur du Nicaragua depuis la fin de 1979 et qu’au mois d’août 1981
elle a fusionné avec une force d’opposition armée appelée la légion du
15 septembre, laquelle avait elle-même absorbé les bandes d'opposition
armée auparavant dispersées, ces fusions ayant été organisées par la CIA.
C’est ainsi que la FDN aurait été constituée. L’autre grand groupe d’op-
position armée, l’'ARDE, a été fondé en 1982 par Alfonso Robelo Caliejas,
ancien membre de la junte de 1979, et Edén Pastora Gomez, commandant
militaire sandiniste, chef du Front révolutionnaire sandiniste (FRS) qui fut
ensuite vice-ministre du gouvernement sandiniste. Le Nicaragua n’a pas
prétendu que les Etats-Unis aient joué un rôle dans la formation de
l'ARDE. Même en retenant les indications fournies par le demandeur, la
Cour est donc dans l'impossibilité de conclure que les Etats-Unis ont créé
de toutes pièces une opposition armée au Nicaragua. Toutefois, d’après des
articles parus dans la presse et citant des sources officielles proches du
Congrès des Etats-Unis, les effectifs de la force contra ont spectaculaire-
ment augmenté lorsqu'elle a commencé à disposer de l’assistance — finan-
cière et autre — des Etats-Unis : de 500 hommes au départ, en décembre
1981 (plus, d’après certaines informations, 1000 indiens Miskito), elle est
passée à 1000 en février 1982, 1500 en août 1982, 4000 en décembre 1982,
5500 en février 1983, 8000 en juin 1983 et 12 000 en novembre de la même

44
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 55

année. Au moment où, en septembre 1984, l’aide des Etats-Unis autre
qu’« humanitaire » a été supprimée comme on le verra plus loin, les effec-
tifs de la force auraient dépassé 10 000 hommes.

95. La manière dont les Etats-Unis finançaient l’aide aux contras était
tenue secrète à l’origine, mais ce financement devait faire ensuite l’objet de
dispositions législatives expresses et il est finalement devenu l’enjeu d’un
conflit entre les organes législatifs et le pouvoir exécutif des Etats-Unis.
Les premières activités entreprises en 1981 semblent avoir été subvention-
nées par les fonds de la CIA destinés à l’action « clandestine » ; d’après des
comptes rendus de presse parus par la suite et cités par le Nicaragua,
19,5 millions de dollars leur auraient été ainsi consacrés. Puis, toujours
selon la presse, un nouveau crédit de 19 millions de dollars a été approuvé à
la fin de 1981 pour financer le plan de la CIA concernant des opérations
militaires et paramilitaires autorisées au titre de la National Security Deci-
sion Directive 17 (décision n° 17). Les modalités budgétaires du finance-
ment des opérations ultérieures jusqu’à la fin de 1983 n’ont pas été pré-
cisées, mais, d’après un article de journal, le Congrès des Etats-Unis aurait
approuvé l’ouverture d'un crédit de « 20 millions de dollars environ » pour
l'exercice financier prenant fin le 30 septembre 1983, et, selon un rapport
du Permanent Select Committee on Intelligence (commission permanente
restreinte du renseignement) de la Chambre des représentants (ci-après la
« commission du renseignement »), il semblerait que le programme d’ac-
tivités clandestines ait été financé au titre de l’/ntelligence Authorization
Act (loi portant ouverture de crédits pour les services de renseignements)
ainsi que du Defense Appropriations Act (loi sur les crédits de défense) du
même exercice, ce dernier ayant été amendé par la Chambre des repré-
sentants pour interdire « l’assistance destinée à renverser le Gouvernement
du Nicaragua ». En mai 1983, la commission a approuvé une proposition
tendant à modifier la loi en question, afin d'interdire toute aide des Etats-
Unis à des opérations militaires ou paramilitaires au Nicaragua. La pro-
position visait à remplacer ces opérations par une aide à la sécurité qui
serait ouvertement fournie à tout pays ami d'Amérique centrale, afin
d'empêcher l’acheminement de matériel militaire en provenance de Cuba
ou du Nicaragua ou ayant transité par ces pays. Cette proposition a été
adoptée par la Chambre des représentants mais le Sénat ne l’a pas approu-
vée ; entre-temps, l'exécutif demandait 45 millions de dollars de crédits
pour les opérations au Nicaragua durant l’exercice financier prenant fin le
30 septembre 1984. A nouveau, le Sénat et la Chambre des représentants
ont décidé en sens contraire et c’est une formule de compromis qui a été
finalement retenue. En novembre 1983 est adopté un texte de loi, qui devait
entrer en vigueur le 8 décembre 1983, où l’on trouve la disposition sui-
vante :

« Au cours de l'exercice financier 1984, la Central Intelligence
Agency, le département de la défense et tout autre organisme ou entité
des Etats-Unis se livrant à des activités de renseignements ne pour-
ront engager ou dépenser plus de 24 millions de dollars en tout sur les

45
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 56

crédits qui leur sont ouverts afin ou à l'effet de soutenir directement
ou indirectement des opérations militaires ou paramilitaires entre-
prises au Nicaragua par une nation, un groupe, une organisation, un
mouvement ou un individu quelconque. » (/ntelligence Authorization
Act de 1984, art. 108.)

96. En mars 1984, il est demandé au Congrès des Etats-Unis d’approu-
ver louverture d'un crédit additionnel de 21 millions de dollars devant
permettre à la CIA « de poursuivre certaines activités dont le Président a
jugé qu'elles sont essentielles pour la sécurité des Etats-Unis », autrement
dit pour continuer à apporter un soutien aux contras. Le Sénat approuve
l'ouverture de ce crédit additionnel, mais il n’est pas suivi par la Chambre
des représentants. Au Sénat, deux amendements avaient été proposés et
rejetés : l’un visait à interdire d’affecter les crédits ouverts à un individu ou
à un groupe projetant notoirement de recourir à la violence pour renverser
un gouvernement d'Amérique centrale ; l’autre à interdire l’utilisation de
ces crédits pour commettre des actes de terrorisme au Nicaragua ou contre
lui. En juin 1984, le Sénat aborde l’examen de la demande présidentielle de
28 millions de dollars, destinés à financer les activités menées au Nicaragua
pendant l'exercice financier 1985. Le Sénat et la Chambre des représen-
tants ayant de nouveau adopté des décisions contradictoires, le Congrès
retient une formule de compromis reprise à l’article 8066 du Continuing
Appropriations Act (loi sur la reconduction des crédits) de 1985. Bien
qu’interdisant en principe de consacrer, au cours de l’exercice financier
finissant le 30 septembre 1985, les crédits à des activités

«ayant pour objet ou pour effet d'appuyer directement ou indirec-
tement des opérations militaires ou paramilitaires menées au Nica-
ragua par un pays, un groupe, une organisation, un mouvement ou un
individu quelconque »,

la loi ne réservait pas moins à ces activités un crédit de 14 millions de
dollars, à la condition que le Président soumette au Congrès, après le
28 février 1985, un rapport en justifiant la nécessité, et les deux chambres
du Congrès ont l’une et l’autre voté en faveur de cette disposition. Le
10 avril 1985 un rapport était effectivement présenté ; les objectifs des
Etats-Unis à l'égard du Nicaragua y étaient exposés dans les termes sui-
vants :

« La politique des Etats-Unis à l’égard du Nicaragua depuis l’ar-
rivée au pouvoir des sandinistes a constamment visé à amener le
Gouvernement nicaraguayen à changer de politique et de comporte-
ment. Nous n’avons pas cherché à renverser le Gouvernement nica-
raguayen ni à imposer au Nicaragua un système particulier de gou-
vernement. »

Les changements souhaités étaient définis comme suit :

«— qu'il soit mis fin à toutes les formes de soutien apporté par le
Nicaragua à l'insurrection ou à la subversion dans les pays voi-
sins ;

46
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 57

— que soit réduit l'appareil militaire et de sécurité du Nicaragua,
aujourd’hui élargi, de façon que l'équilibre militaire soit rétabli
dans la région ;

— que le Nicaragua rompe les liens établis avec le bloc soviétique et
avec Cuba sur le plan militaire et celui de la sécurité et que
rentrent chez eux les conseillers de ces pays pour les questions
militaires et de sécurité qui sont actuellement au Nicaragua ;
et

— qu'il soit donné suite à l'engagement contracté par les sandi-
nistes devant l'Organisation des Etats américains de pratiquer
le pluralisme politique, le respect des droits de l’homme, les élec-
tions libres, le non-alignement ainsi qu’un régime d'économie
mixte. »

En même temps, le président des Etats-Unis, lors d’une conférence de
presse, faisait état d’une offre de cessez-le-feu au Nicaragua émanant des
opposants au Gouvernement nicaraguayen et datée du ler mars 1984 ; il
s’engageait à ce que le crédit de 14 millions de dollars demandé, s’il était
approuvé, ne soit pas utilisé pour des armes ou des munitions mais « pour
des denrées alimentaires, des vêtements, des médicaments et autres
moyens de survie » pendant tout le temps « que la proposition de cessez-
le-feu reste valable ». Les 23 et 24 avril 1985 le Sénat a voté pour l'ouverture
du crédit de 14 millions de dollars, et la Chambre des représentants,
contre.

97. En juin 1985 un crédit de 38 millions de dollars a été demandé au
Congrès des Etats-Unis en vue de financer les activités militaires et para-
militaires contre le Nicaragua pendant les exercices financiers se terminant
les 30 septembre 1985 et 1986. Le Sénat a approuvé cette allocation le
7 juin 1985. La Chambre des représentants a en revanche voté en faveur
d’une proposition d'ouverture d’un crédit de 27 millions de dollars, destiné
uniquement à l’assistance humanitaire aux contras, la gestion des fonds
devant d'autre part être retirée à la CIA et au département de la défense. Le
texte finalement adopté d’un commun accord par le Sénat et la Chambre
des représentants après examen par un comité conjoint prévoyait :

« 27 millions de dollars d'assistance humanitaire à la résistance démo-
cratique nicaraguayenne. L'assistance sera dispensée par l’intermé-
diaire de tout département ou agence des Etats-Unis que désignera le
Président, à l’exception de la Central Intelligence Agency et du
département de la défense...

Au sens des présentes dispositions, expression « assistance huma-
nitaire » désigne la fourniture de denrées alimentaires, de vêtements,
de médicaments et toute autre aide humanitaire, et exclut la fourni-
ture d'armes, de systèmes d’armes, de munitions ou autres équipe-
ments, véhicules ou matériels susceptibles d’être utilisés pour infliger
des blessures graves ou causer la mort de personnes ».

Selon le communiqué commun du comité conjoint, la législation adop-
tée :

47
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 58

«écarte effectivement ces deux entités [la CIA et le département de la
défense] de l'administration des fonds et leur interdit de fournir une
formation ou des conseils militaires à la résistance démocratique …
aucune des interdictions de fournir une assistance militaire ou para-
militaire à la résistance démocratique n’empêche de partager des
renseignements avec elle ».

Il a été précisé devant la Chambre des représentants que le National
Security Council (Conseil national de sécurité) et la Maison-Blanche
avaient donné lassurance que :

« ni le fond de réserve [de la CIA] destiné à faire face aux situations
imprévues ni d’autres fonds existants ne serviront à apporter une aide
matérielle en dehors de celle qui a été autorisée … à des fins d’assis-
tance humanitaire à la résistance démocratique au Nicaragua, sauf
autorisation future du Congrès ».

Ainsi, un financement destiné à soutenir les activités militaires et para-
militaires des contras a été inscrit au budget des Etats-Unis depuis une date
située en 1981 et jusqu’au 30 septembre 1984 : et un financement de même
source limité à l’« assistance humanitaire » est disponible depuis cette
dernière date et demeure autorisé jusqu’au 30 septembre 1986.

98. Il semble en outre que, depuis notamment l'imposition de cette
dernière restriction, ce soient des sources privées des Etats-Unis qui four-
nissent une aide, en particulier financière, au vu et au su du gouvernement
de ce pays. Dans la mesure où elle est destinée à l’« assistance humani-
taire », cette aide est activement encouragée par le président des Etats-
Unis. D’après des articles parus dans la presse, le département d'Etat
aurait fait savoir en septembre 1984 que le gouvernement avait décidé de
«ne pas décourager » les ressortissants américains agissant à titre privé,
ainsi que les gouvernements étrangers, d’apporter leur appui aux contras.
La Cour note que cette prise de position a été provoquée par un incident
témoignant de la fourniture d’une assistance privée de caractère militaire.

99. La Cour constate en tout état de cause que le Gouvernement des
Etats-Unis a financé, à compter de 1981 et jusqu’au 30 septembre 1984, les
activités militaires et paramilitaires des contras au Nicaragua, et leur a
fourni par la suite une « assistance humanitaire ». C’est M. David Mac-
Michael, témoin cité par le Nicaragua, ancien membre de la CIA et res-
ponsable des évaluations (Senior Estimates Officer) au groupe d'analyse
(Analysis Group) du conseil national du renseignement (National Intelli-
gence Council), qui, dans sa déposition devant la Cour, a apporté les
indications les plus directes au sujet de l’usage précis auquel ces fonds
étaient destinés. M. MacMichael a déclaré qu’en 1981 il avait participé ès
qualités à examen d’un plan concernant le Nicaragua, dont des extraits
devaient être publiés ultérieurement par le Washington Post, et il a con-
firmé qu’à l'exception d’un détail (qui n’est pas repris ici) ces extraits
donnaient une idée exacte du plan, dont l'objectif était décrit en ces
termes :

48
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 59

« Selon les documents du conseil de sécurité nationale, les opéra-
tions secrètes prévues par la proposition de la CIA doivent :

« Développer, en Amérique centrale et au Nicaragua, un soutien
populaire pour un front d'opposition nationaliste, anti-Cuba et
anti-Somoza.

Soutenir le front d’opposition en formant et en entrainant des
équipes d’action afin de rassembler des renseignements et d’entre-
prendre des opérations paramilitaires et politiques au Nicaragua et
ailleurs.

Travailler, surtout par l'intermédiaire de non-Américains »,

pour atteindre ces objectifs secrets... »

100. M. Chamorro, ancien dirigeant de la FDN a, quant à lui, apporté
dans sa déclaration sous serment des éléments d’information sur la ma-
nière dont les fonds ainsi alloués ont été utilisés jusqu’à l’automne 1984.
Sa déclaration contient de nombreux détails sur l’assistance fournie à la
FDN. La Cour ne possède pas d'informations directes comparables au
sujet du soutien apporté à TARDE, bien que selon la presse un tel soutien
ait pu être donné à divers moments. M. Chamorro indique qu’en 1981 des
salaires réguliers étaient offerts par la CIA à d'anciens membres de la garde
nationale en exil, et que les armes (fusils FAL, fusils d'assaut AK-47 et
mortiers), les munitions, le matériel et le ravitaillement provenaient de la
CIA. Lorsqu'il travaillait lui-même à plein temps pour la FDN, un trai-
tement lui était versé, ainsi qu’aux autres membres du directoire politique
de la FDN. Il y avait aussi un budget alimenté par les fonds de la CIA pour
les communications et l’aide aux réfugiés nicaraguayens ou aux familles
des combattants de la FDN, en plus d’un budget militaire et logistique,
lequel n’était pas considérable, étant donné que toutes les armes et muni-
tions et tout le matériel militaire, y compris les uniformes, les bottes et le
matériel radio, étaient achetés et livrés par la CIA.

101. D’après M. Chamorro, l'entraînement était assuré à l’origine par
des officiers argentins rétribués par la CIA, qui furent remplacés progres-
sivement par des agents de cette dernière. Les troupes suivaient ainsi un
entraînement

« pour la guérilla, le sabotage, les démolitions et l’utilisation d’armes
diverses, en particulier les fusils d’assaut, les mitrailleuses, les mor-
tiers, les lance-grenades et les explosifs, tels que les mines Claymore ...
[et] aussi pour les communications en campagne, et la CIA nous
enseignait à nous servir de certains codes perfectionnés, que les forces
du Gouvernement nicaraguayen ne pouvaient déchiffrer ».

La CIA communiquait par ailleurs à la FDN des renseignements, en
particulier sur les mouvements des troupes nicaraguayennes, obtenus par
linterception des communications radiophoniques et téléphoniques, le
décryptage des codes et aussi grâce aux satellites et aux avions de surveil-
lance. M. Chamorro fait aussi état de la fourniture d’aéronefs par la CIA ;
d’après la presse il semble qu’il se soit agi d’avions assez légers adaptés à la

49
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 60

reconnaissance et dans une certaine mesure au largage de ravitaillement,
mais non à des opérations offensives. On a signalé que des hélicoptères à
équipage nicaraguayen avaient pris part à certaines opérations des UCLAs
(voir le paragraphe 86 ci-dessus), mais rien ne permet de dire s’ils appar-
tenaient aux contras ou s'ils étaient prétés par des services relevant des
Etats-Unis.

102. Le Nicaragua paraît concéder que, si l’on excepte celles qui sont
énumérées au paragraphe 81, les opérations en territoire nicaraguayen ont
été menées par les seuls contras, tous les instructeurs et les conseillers des
Etats-Unis se tenant de l’autre côté de la frontière ou dans les eaux
internationales. I] affirme cependant que le Gouvernement des Etats-Unis
a mis au point la stratégie et dirigé la tactique de la force contra et lui a
fourni un appui de combat direct dans ses opérations militaires.

103. Pour démontrer que les Etats-Unis ont mis au point la stratégie et
dirigé la tactique des contras, un conseil du Nicaragua a évoqué les étapes
successives (indiquées aux paragraphes 95 à 97 ci-dessus) des mesures
législatives prises aux Etats-Unis pour doter les contras de moyens finan-
ciers, et relevé que chaque offensive contra a été précédée d’une nouvelle
attribution de fonds par les Etats-Unis. Il en découlerait, d’après lui, que le
moment de chaque offensive a été choisi par les Etats-Unis. Cela peut étre
vrai dans la mesure où, pour lancer une offensive, il fallait disposer de
fonds ; il ne s’ensuit cependant pas, de Pavis de la Cour, que chaque
ouverture de crédit des Etats-Unis était destinée 4 déclencher une offensive
particulière ni que les Etats-Unis avaient préparé celle-ci.

104. Les éléments étayant l’assertion suivant laquelle les Etats-Unis
auraient conçu la stratégie et dirigé la tactique des contras paraissent être à
la Cour les suivants. On trouve certes reproduites dans la presse de nom-
breuses déclarations de cadres de la FDN témoignant d’une participation
des conseillers de la CIA à la planification et à la discussion de la stratégie
ou de la tactique, et ces déclarations sont confirmées par M. Chamorro.
M. Chamorro attribue pratiquement une autorité de commandement aux
cadres de la CIA : selon lui ceux-ci auraient « ordonné » ou « donné pour
instruction » à la FDN d’entreprendre diverses actions. Les cas précis dans
lesquels les agents des Etats-Unis auraient eu d’après lui une influence sur
la stratégie et la tactique des contras sont les suivants : à la fin de 1982 la
CIA «a poussé » la FDN à lancer une offensive en vue de conquérir et
d’occuper une partie du territoire nicaraguayen. Après l'échec de cette
offensive, la CIA a dit à la FDN de ramener ses hommes au Nicaragua et de
poursuivre le combat. La CIA a donné en 1983 la directive tactique de ne
pas détruire les exploitations agricoles et les récoltes, et la directive oppo-
sée en 1984. En 1983, la CIA a de nouveau indiqué qu’elle souhaitait que la
FDN déclenche une offensive pour s'emparer d’une partie du territoire au
Nicaragua. Il convient, à cet égard, d’appeler aussi l'attention sur la
déclaration de M. Chamorro (paragraphe 101 ci-dessus) suivant laquelle la
CIA communiquait à la FDN des renseignements, en particulier sur les

50
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 61

mouvements des troupes nicaraguayennes, et mettait 4 sa disposition des
avions légers adaptés à la reconnaissance et dans une certaine mesure
au largage de ravitaillement. M. Chamorro, le commandant Carriôn et
(un des conseils du Nicaragua ont insisté sur l'influence qu’avaient les
renseignements fournis et les vols de ravitaillement sur la tactique des
contras.

105. Le Nicaragua a affirmé qu’en 1983 une « nouvelle stratégie » pour
les opérations des contras au Nicaragua et contre lui avait été adoptée au
niveau ie plus élevé du Gouvernement des Etats-Unis. Selon la Cour il
paraît ressortir des indications fournies à l'appui de cette assertion qu’un
changement de stratégie des contras est intervenu à cette époque et que le
Gouvernement des Etats-Unis a adopté une nouvelle politique d'appui
plus ostensible aux contras, se traduisant pour finir par l'ouverture de
crédits spéciaux dans le Department of Defense Appropriations Act, 1984
(art. 775) et Intelligence Authorization Act pour l'exercice financier 1984
(art. 108). La nouvelle stratégie contra devait consister à attaquer « des
cibles économiques telles que des centrales électriques et des dépôts » et à
porter le combat dans les agglomérations.

106. Au vu des éléments d’information dont elle dispose, la Cour n’est
pas convaincue que l’ensemble des opérations lancées par la force contra, à
chaque étape du conflit, obéissait à une stratégie et à des tactiques qui
auraient toutes été élaborées par les Etats-Unis. De l'avis de la Cour il est
cependant établi que l'appui des autorités des Etats-Unis aux activités des
contras a pris, au fil des années, diverses formes telles que le soutien
logistique, la fourniture de renseignements sur les positions et les mouve-
ments des troupes sandinistes, l'emploi de moyens de communication
perfectionnés, l’utilisation de réseaux de transmission de campagne, la
couverture radar. I] paraît clair à la Cour qu’un certain nombre d’opéra-
tions militaires et paramilitaires de cette force ont été décidées et plani-
fiées, sinon par les conseillers des Etats-Unis, au moins en liaison étroite
avec eux et sur la base de l’assistance en matière de renseignement et de
logistique que les Etats-Unis étaient en mesure d'offrir, en particulier en
mettant à la disposition des contras des avions de ravitaillement.

107. Pour résumer, en dépit du caractère secret qu'il a revêtu, du moins à
son début, l’appui financier apporté par le Gouvernement des Etats-Unis
aux activités militaires et paramilitaires des contras est un fait parfaitement
établi. Les organes législatifs et exécutifs de l’Etat défendeur ont d’ailleurs
ouvertement reconnu, à la suite des polémiques qui se sont engagées aux
Etats-Unis, la nature, le volume et la fréquence de cet appui. Ils en
revendiquent même clairement la responsabilité, cette aide gouvernemen-
tale étant devenue aujourd’hui l'élément majeur de la politique extérieure
des Etats-Unis dans la région. La Cour a pu parvenir à une conclusion
générale sur les modalités de la transformation de cet appui financier en
assistance pratique.

108. En dépit de la masse de moyens de preuve documentaire et testi-
moniale qu’elle a examinés, la Cour n’est cependant pas parvenue à s’as-
surer que l’Etat défendeur a « créé » la force contra au Nicaragua. I] paraît

51
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 62

certain que des membres de l’ancienne garde nationale de Somoza ainsi
que des opposants civils au régime sandiniste s'étaient repliés hors du
Nicaragua peu après l'installation de ce régime à Managua et avaient tenté
de continuer leur lutte contre lui, même si c’était de façon désorganisée et
avec des moyens limités et inefficaces, avant que le défendeur ne tire parti
de l’existence de ces opposants et n’intégre cette donnée à sa politique à
l'égard du régime du demandeur. Les éléments font également défaut pour
conclure que les Etats-Unis ont fourni « un appui direct et essentiel sur le
terrain », du moins si cette expression devait signifier qu’un tel appui
équivalait à une intervention directe des unités combattantes des Etats-
Unis, ou que les opérations des contras traduisaient toutes une stratégie et
des tactiques entièrement élaborées par les Etats-Unis. La Cour tient par
contre pour établi que les autorités des Etats-Unis ont dans une large
mesure financé, entraîné, équipé, armé et organisé la FDN.

109. La Cour doit déterminer si les liens entre les contras et le Gouver-
nement des Etats-Unis étaient à tel point marqués par la dépendance d’une
part et Pautorite de l’autre qu’il serait juridiquement fondé d’assimiler les
contras à un organe du Gouvernement des Etats-Unis ou de les considérer
comme agissant au nom de ce gouvernement. Il y a lieu de noter ici
l'appréciation portée en mai 1983 par la commission du renseignement
dans le rapport mentionné au paragraphe 95 ci-dessus quant au fait que les
contras « constituent une force indépendante » et que « le seul élément de
contrôle que les Etats-Unis pourraient exercer » serait « l'interruption de
l’aide ». Paradoxalement, cette appréciation souligne a contrario les pos-
sibilités de « contrôle » qu’implique nécessairement la dépendance des
contras à l'égard de l’aide étrangère. Pourtant, malgré les subsides impor-
tants et les autres formes d’assistance que leur fournissent les Etats-Unis, il
n’est pas clairement établi que ceux-ci exercent en fait sur les contras dans
toutes leurs activités une autorité telle qu’on puisse considérer les contras
comme agissant en leur nom.

110. Pour ce qui est du moyen de « contrôle » que représenterait une
éventuelle interruption de l’aide militaire des Etats-Unis, il convient de
noter qu'après le 1er octobre 1984 cette aide n’a plus été autorisée, bien que
la mise en commun des renseignements et la fourniture d’une « assistance
humanitaire » au sens de la législation évoquée plus haut (paragraphe 97)
demeure possible. Pourtant, d’après le Nicaragua lui-même et d’après la
presse, l’activité des contras s’est poursuivie. Tout compte fait, les éléments
dont la Cour dispose donnent à penser que les diverses formes d'assistance
accordées par les Etats-Unis aux contras ont été essentielles pour permettre
à ceux-ci de poursuivre leur activité, mais ne suffisent pas à démontrer leur
totale dépendance par rapport à laide des Etats-Unis. En revanche ils
indiqueraient que dans les premières années de l'assistance des Etats-Unis
une telle dépendance existait. Néanmoins, la question de savoir si, à un
moment quelconque, le Gouvernement des Etats-Unis a mis au point la
stratégie et dirigé les tactiques des contras est fonction de la mesure dans
laquelle les Etats-Unis ont usé des possibilités de contrôle qu'implique
cette dépendance. La Cour a déjà dit qu’elle ne dispose pas de preuves

52
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 63

suffisantes pour parvenir à une conclusion à ce sujet. Il lui est à fortiori
impossible d’assimiler, juridiquement parlant, la force contra aux forces
des Etats-Unis. Cette constatation n’épuise cependant pas la question
de la responsabilité incombant aux Etats-Unis pour leur assistance aux
contras.

111. Selon la Cour il est établi que la force contra a, au moins à une
certaine période, été tributaire des Etats-Unis au point de ne pouvoir
mener ses activités militaires et paramilitaires les plus cruciales ou les plus
significatives sans l'appui multiforme de ces derniers. Cette conclusion est
fondamentale en l’espéce. Par contre la preuve directe de ce que toutes ses
activités, ou la plupart d’entre elles, aient pu à l’époque bénéficier de cet
appui n’a pas été suffisamment rapportée dans tous les cas et ne pouvait
d’ailleurs vraisemblablement pas l'être. Il suffira donc de souligner que la
force contra s’est trouvée à l'égard du Gouvernement des Etats-Unis dans
une situation qui implique l’exercice par ce gouvernement du contrôle
décrit ci-dessus.

112. Pour démontrer l’existence de ce contrôle, le demandeur a, entre
autres, soutenu devant la Cour que les dirigeants politiques de la force
contra étaient sélectionnés. installés et rétribués par les Etats-Unis : il a
même ajouté que c'était à la fois pour garantir le contrôle des Etats-Unis
sur cette force et susciter une attitude favorable à la politique du gouver-
nement au sein du Congrès et dans le public aux Etats-Unis. D’après la
déclaration sous serment de M. Chamorro — qui a été directement mêlé à
ces événements — au moment ou la FDN a été constituée « le nom de
l'organisation, la composition de la junte politique et celle de l'état-major
avaient été choisis ou approuvés par la CIA » ; plus tard la CIA a demandé
qu’une certaine personne soit placée à la tête du directorat politique de la
FDN, ce qui fut fait. Toutefois la question de la sélection, de l'installation
et de la rétribution des dirigeants de la force contra n’est qu’un aspect
parmi d’autres du degré de dépendance de cette force. Cette dépendance
partielle à l'égard des autorités des Etats-Unis, dont la Cour ne saurait
établir le degré exact, peut certes se déduire notamment (mais non pas
exclusivement} du phénomène de sélection des dirigeants par les Etats-
Unis. Mais elle peut aussi se déduire d’autres éléments, dont certains ont
été examinés par la Cour, tels que l’organisation, l'entraînement, l’équi-
pement de la force, la planification des opérations, le choix des objectifs et
le soutien opérationnel fourni.

113. La question du degré de contrôle exercé par le Gouvernement des
Etats-Unis sur les contras se rattache à la thèse du Nicaragua attribuant à
ce gouvernement la responsabilité des activités des contras. Les Etats-Unis
auraient violé de ce fait une obligation de droit international de ne pas tuer.
blesser ou enlever des citoyens du Nicaragua. Les activités en question
correspondraient selon le Nicaragua à l'application de tactiques consistant
notamment « à répandre la terreur et le danger parmi les non-combattants

53
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRET) 64

comme une fin en soi, sans essayer de respecter des critères humanitaires et
sans qu’intervienne la notion de nécessité militaire ». A lappui de ces
affirmations, le Nicaragua cite de nombreux cas d’assassinat, de torture, de
viol, d’exécution de prisonniers et de meurtre de civils sans aucune néces-
sité militaire qu’il attribue aux « mercenaires formés par la CIA » ou aux
« forces mercenaires ». D’après la déclaration du commandant Carrion
annexée au mémoire les premiers incidents de ce genre remontent à
décembre 1981 et se sont poursuivis jusqu’à la fin de 1984. Deux des
personnes citées par le Nicaragua, le père Loison et M. Glennon, ont
témoigné d'événements de ce genre. A titre d'exemples destinés à apporter
la preuve directe des « tactiques qu’adoptent les contras sous la direction et
le contrôle des Etats-Unis » le Nicaragua cite dans son mémoire les propos
de M. Edgar Chamorro, ancien dirigeant de la FDN, propos répétés dans
sa déclaration sous serment et repris par la presse, au sujet des assassinats
commis dans des villages nicaraguayens ; l’existence d’un rapport confi-
dentiel de la Defence Intelligence Agency de juillet 1982 dont a fait état le
New York Times du 21 octobre 1984, où l’on pouvait lire que les contras se
livraient à des assassinats ; et la rédaction par la CIA en 1983 d’un manuel
de guerre psychologique. La déclaration sous serment de M. Chamorro a
aussi été invoquée à l’audience.

114. A cet égard, la Cour note que, d’après le Nicaragua, les contras ne
seraient que des bandes de mercenaires recrutées, organisées, payées et
commandées par le Gouvernement des Etats-Unis. Elles n'auraient donc
pas de réelle autonomie par rapport à ce gouvernement. En conséquence,
les infractions qu’elles auraient commises seraient imputables au Gouver-
nement des Etats-Unis, comme celles de toutes autres forces placées sous
l'autorité de ce dernier. D’après le Nicaragua, « à strictement parler, les
attaques militaires et paramilitaires déclenchées par les Etats-Unis contre
le Nicaragua ne constituent pas un cas de lutte civile, ce sont essentielle-
ment des actes des Etats-Unis ». Si une telle imputabilité aux Etats-Unis
devait être retenue, alors ne se poserait aucune question de simple com-
plicité pour ces actes, ni d'incitation à les faire commettre.

115. La Cour a estimé (paragraphe 110 ci-dessus) que, même prépon-
dérante ou décisive, la participation des Etats-Unis à l’organisation, à la
formation, à l’équipement, au financement et à Papprovisionnement des
contras, à la sélection de leurs objectifs militaires ou paramilitaires et à la
planification de toutes leurs opérations demeure insuffisante en elle-
même, d’après les informations dont la Cour dispose, pour que puissent
être attribués aux Etats-Unis les actes commis par les contras au cours de
leurs opérations militaires ou paramilitaires au Nicaragua. Toutes les
modalités de participation des Etats-Unis qui viennent d’être mention-
nées, et même le contrôle général exercé par eux sur une force extrêmement
dépendante à leur égard, ne signifieraient pas par eux-mêmes, sans preuve
complémentaire, que les Etats-Unis aient ordonné ou imposé la perpétra-
tion des actes contraires aux droits de l’homme et au droit humanitaire
allégués par l'Etat demandeur. Ces actes auraient fort bien pu être commis

54
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 65

par des membres de la force contra en dehors du contrôle des Etats-Unis.
Pour que la responsabilité juridique de ces derniers soit engagée, il devrait
en principe être établi qu'ils avaient le contrôle effectif des opérations
militaires ou paramilitaires au cours desquelles les violations en question se
seraient produites.

116. La Cour ne considère pas que l'assistance fournie par les Etats-
Unis aux contras l’autorise à conclure que ces forces sont à tel point
soumises aux Etats-Unis que les actes qu'elles pourraient avoir commis
seraient imputables a cet Etat. Elle estime que les contras demeurent
responsables de leurs actes et que les Etats-Unis n’ont pas à répondre de
ceux-ci mais de leur conduite à l'égard du Nicaragua, y compris celle qui est
liée aux actes en question. Ce que la Cour doit examiner, ce ne sont pas les
griefs relatifs aux violations du droit humanitaire qu’auraient commises les
contras et que le Nicaragua considère comme imputables aux Etats-Unis,
mais plutôt les actes illicites dont ces derniers pourraient être directement
responsables en relation avec les activités des contras. La licéité ou l’illicéité
de tels actes des Etats-Unis est une question distincte de celle des violations
du droit humanitaire dont les contras se seraient éventuellement rendus
coupables. Aussi la Cour n‘a-t-elle pas à établir s'ils ont en fait commis les
violations du droit humanitaire qui leur sont attribuées. Cependant la
question de savoir si, au moment considéré, le Gouvernement des Etats-
Unis avait ou devait avoir connaissance des allégations de violations du
droit humanitaire formulées contre les contras intervient dans Papprécia-
tion de la licéité du comportement des Etats-Unis. Les faits à retenir à cet
égard sont en premier lieu ceux qui ont trait à la mise en circulation du
manuel d'opérations psychologiques en 1983.

117. Le Nicaragua a en réalité soumis à la Cour deux publications qui,
selon lui, seraient l’œuvre de la CIA et auraient été remises aux contras en
1983. La première s'intitule en espagnol Operaciones sicolôgicas en guerra
de guerrillas (« Opérations psychologiques dans la lutte de guérilla »), dont
l'auteur serait un certain « Tayacan » ; la copie certifiée communiquée à la
Cour ne porte ni date ni nom d’éditeur. La préface de cette publication la
presente comme

«un manuel pour la préparation des guerilleros aux opérations psy-
chologiques et a son application dans le cas concret de la croisade
chrétienne et démocratique 4 laquelle se livrent au Nicaragua les
commandos de la liberté ».

La seconde publication est intitulée Manuel du combattant de la liberté et
porte le sous-titre « Guide pratique devant permettre de libérer le Nica-
ragua de l’oppression et de la misère en paralysant le complexe militaro-
industriel de l'Etat marxiste félon, sans équipements spéciaux et au
moindre risque pour le combattant ». Le texte est imprimé en anglais et
en espagnol et est illustré par des croquis sommaires : il constitue une ini-
tiation aux techniques élémentaires de sabotage. Les seules indications que
possède la Cour au sujet des auteurs de cet ouvrage sont des articles du New

55
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 66

York Times d’après lesquels un parlementaire des Etats-Unis et M. Edgar
Chamorro en auraient attribué la paternité à la CIA. N'ayant d’autre
preuve du lien entre le Manuel du combattant de la liberté et la CIA que des
articles parus dans la presse, la Cour n’est pas en mesure de retenir sa
publication comme un fait qui serait imputable au Gouvernement des
Etats-Unis aux fins de la présente affaire.

118. La Cour s’attachera donc à l’autre manuel, relatif aux « opérations
psychologiques ». Il est clair que celui-ci est l’œuvre de la CIA : un rapport
de la commission du renseignement paru en janvier 1985 le dit expressé-
ment. Il ressort de ce rapport qu’il y a eu plusieurs éditions du manuel ; une
seule a été présentée et c’est son texte que la Cour prendra en considéra-
tion. Le manuel est consacré aux techniques destinées à se gagner la
population, celle-ci étant définie comme comprenant les guérilleros, les
troupes ennemies et la population civile. Les passages du manuel relatifs
aux aspects militaires plutôt que politiques ou idéologiques ne sont pas
généralement contraires au droit humanitaire, mais il existe de notables
exceptions. Une section sur la « terreur implicite et explicite » souligne
certes que « les guérilleros doivent veiller 4 ne pas devenir une incarnation
de la terreur, parce qu’il en résulterait une perte de soutien populaire » et
insiste sur la nécessité de bien se conduire envers la population, mais elle
contient aussi des instructions sur la manière de détruire les installations
militaires ou de police, d'interrompre les communications, d'enlever des
représentants du gouvernement sandiniste, etc. On y envisage la nécessité
« de tirer sur un citadin essayant de quitter la ville », acte qui serait justifié
par le fait qu’il risquerait d'informer l'ennemi. Une section sur « l'emploi
sélectif de la violence à des fins de propagande » commence en outre par
ces mots :

« On peut neutraliser des objectifs soigneusement triés selon un
plan bien préparé, par exemple des juges des tribunaux, des juges de
mesta, des fonctionnaires de la police et de la sûreté, des chefs de CDS,
etc. Pour des raisons psychologiques il convient de prendre de très
grandes précautions, et il est indispensable de rassembler la popula-
tion intéressée pour qu'elle soit présente, prenne part à l’action et
formule des accusations contre l’oppresseur. »

Plus loin. une section sur le « contrôle des mouvements de masse et des
réunions publiques » renferme en particulier l’avis suivant :

« Si possible, des criminels professionnels seront recrutés pour se
charger de « contrats » précis.

Des tâches bien définies seront confiées à d’autres, en vue de
donner à la cause ses martyrs, en faisant s'affronter les manifestants et
les autorités, de manière à provoquer des émeutes ou des échanges de
coups de feu, causant ainsi la mort d’une ou de plusieurs personnes,
lesquelles deviendront des martyrs — situation qui doit être exploitée
immédiatement contre le régime afin d’étendre les conflits. »

56
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 67

119. D’après la déclaration sous serment de M. Chamorro, quelque
deux mille exemplaires du manuel ont été distribués aux membres de la
FDN, mais M. Chamorro avait auparavant fait supprimer les pages où
figuraient les deux derniers passages précités pour les remplacer par des
pages expurgées. D’après certains articles parus dans la presse, il y aurait
eu un autre tirage à trois mille exemplaires (encore que, d’après l’un de ces
articles, M. Chamorro ait affirmé n’avoir connaissance d’aucune autre
édition), dont, cependant, une centaine seulement, accrochés à des ballons,
seraient parvenus au Nicaragua. Selon un article M. Chamorro aurait
expliqué que le manuel avait servi à former « des douzaines de chefs de la
guérilla » pendant six mots environ, de décembre 1983 à mai 1984, mais
d’après un autre article il aurait dit que « l’on n’a pas lu le texte » et que la
plupart des exemplaires avaient été utilisés dans un cours spécial de guerre
psychologique destiné aux échelons intermédiaires. Dans sa déclaration
sous serment, M. Chamorro signale que l'attitude de certains comman-
dants d'unités, tranchant sur celle que préconisait le manuel, était que « le
meilleur moyen de s’assurer la loyauté de la population civile consistait à
l'intimider » — par des meurtres, des mutilations, etc. — « et à nous faire
craindre d'elle ».

120. Une des questions examinées par la commission du renseignement
était de savoir si la rédaction du manuel contrevenait aux textes légis-
latifs et réglementaires des Etats-Unis ; la commission s’est notamment
demandé si le conseil de « neutraliser » des fonctionnaires locaux était
contraire à Executive Order 12333. Cette ordonnance, qui renouvelait
des directives antérieures, avait été adoptée par le président Reagan en
décembre 1981 ; il y était prévu que

«2.11. Aucune personne employée par le Gouvernement des
Etats-Unis ou agissant en son nom ne commettra d’assassinats ni ne se
concertera avec d’autres pour en préparer.

2.12. Aucun service de renseignements ne participera à des activi-
tés interdites par la présente ordonnance ni ne demandera à qui-
conque de se livrer à de telles activités. » (U.S. Code, Congressional
and Administrative News, 97th Congress, First Session, 1981, p. B.114.)

Selon la presse le manuel était l’œuvre d’« un contractuel subalterne » dela
CIA ; la commission du renseignement a conclu dans son rapport :

« La commission croit que le manuel a été une cause d’embar-
ras pour les Etats-Unis et qu’il n’aurait jamais dû voir le jour, sous
aucune des diverses formes qui lui ont été données. Les comporte-
ments précis qu’il décrit sont radicalement contraires aux valeurs
américaines.

A l’origine, ce manuel avait pour but de donner à la FDN des règles
de conduite modérées sur le terrain. Mais la commission estime que la
rédaction, l'édition, la distribution et l'usage du manuel n’ont pas fait
l’objet d’un contrôle suffisant. Personne, hormis son auteur, n’y a

57
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 68

prêté grande attention. La plupart des fonctionnaires de la CIA ont
appris son existence par les médias.

La commission s’est entendu dire que les fonctionnaires de la CIA
qui auraient dû examiner le manuel en question ne l'avaient pas fait.
De même, tous les fonctionnaires de la CIA auraient dû connaître
l'ordonnance interdisant l'assassinat. ; or certains d’entre eux ne la
connaissaient pas. Personne à la CIA ne semblait savoir à qui exac-
tement incombaient les responsabilités liées à la publication et à la
distribution de ce manuel. Aux yeux de la plupart des membres de la
commission, cet incident démontre une fois de plus que la CIA ne
maitrisait ni ne contrôlait pas suffisamment l’ensemble des activités
secrètes menées au Nicaragua...

Les fonctionnaires de la CIA, quel que soit leur grade, n’ont jamais
lu le manuel et n’avaient pas été informés de son existence. L’histoire
du manuel est essentiellement un cas de négligence, et non pas une
tentative d’acte illégal.

La commission estime qu'il n’y a pas eu intention délibérée d’en-
freindre l’ordonnance 12333. »

Quand l'existence du manuel a été connue du Congrès des Etats-Unis,
d’après un article de journal « la CIA a insisté auprès des rebelles pour
qu’ils ne tiennent aucun compte de ce qui y était recommandé et a com-
mencé à essayer de récupérer des exemplaires du document ».

121. Au moment où la commission du renseignement a enquêté sur la
publication du manuel d'opérations psychologiques, la question du com-
portement des contras au Nicaragua a causé un émoi considérable dans
l'opinion publique aux Etats-Unis et la presse lui a consacré de nombreux
articles. L’attention s’est ainsi portée sur des allégations de comportement
terroriste ou d’atrocités qui auraient été commises contre des civils et qui
ont fait par la suite l’objet de rapports de diverses commissions d'enquête
dont le Nicaragua a soumis des exemplaires à la Cour. Selon la presse, des
agents de la CIA ont présenté en 1984 à la commission du renseignement
des informations à ce sujet, en précisant que le manuel avait précisément
été rédigé pour cette raison et dans le souci de « modérer la conduite des
rebelles ». Une confirmation est apportée à ce sujet par la conclusion de la
commission du renseignement suivant laquelle « à l’origine ce manuel
avait pour but d’enseigner à la FDN des règles de conduite modérées sur le
terrain ». Au moment où le manuel a été rédigé, ceux qui en avaient la
responsabilité n’ignoraient pas qu'à tout le moins il était allégué que les
contras se comportaient d’une manière inconciliable avec le droit huma-
nitaire.

122. La Cour est parvenue à la conclusion qu'en 1983 un organisme du
Gouvernement des Etats-Unis a fourni à la FDN un manuel sur les
opérations psychologiques de guérilla qui, bien que décourageant expres-
sément la violence aveugle contre les civils, considérait qu'il fallait ouvrir le
feu sur ceux qui tenteraient de quitter une agglomération et conseillait à
des fins de propagande la « neutralisation » de juges, de fonctionnaires ou

58
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 69

de notables locaux après un simulacre de procès se déroulant en présence
de la population. Le texte remis aux contras préconisait aussi le recrute-
ment de professionnels du crime pour exécuter des « contrats » non spé-
cifiés et le recours à la provocation dans les manifestations de masse
pour susciter une réaction violente des autorités et créer ainsi des
« martyrs ».

123. Le Nicaragua s'est plaint devant la Cour de certaines mesures de
caractere économique prises contre lui par le Gouvernement des Etats-
Unis et dont la première est interruption de l’aide économique en avril
1981, qui constituerait selon lui une forme indirecte d’intervention dans ses
affaires intérieures. Selon les informations publiées par le Gouvernement
des Etats-Unis, plus de 100 millions de dollars d’aide économique avaient
été fournis au Nicaragua entre juillet 1979 et janvier 1981 ; toutefois, les
inquiétudes du Congrès des Etats-Unis devant certaines activités attri-
buées au Gouvernement du Nicaragua le conduisirent à exiger, préalable-
ment à l'octroi d’une assistance au Nicaragua, une attestation du président
des Etats-Unis certifiant que cet Etat « n’aidait, n’encourageait ni n’ap-
puyait aucun acte de violence ou de terrorisme dans d’autres pays » (Spe-
cial Central American Assistance À ct (loi spéciale d'assistance à l Amérique
centrale). 1979, art. 536 g)). Une attestation de ce genre fut délivrée en
septembre 1980 (45 Federal Register 62779) ; 1l y était certifié,

« après étude des faits connus, que le Gouvernement nicaraguayen n’a
pas coopéré avec des organisations terroristes internationales et
n’abrite pas de telles organisations, et que ce gouvernement n’aide pas
et n’appuie pas les actes de violence ou de terrorisme dans d’autres
pays, ni ne s’en fait le complice ».

Un communiqué officiel de la Maison-Blanche du même jour soulignait
que :

« cette attestation repose sur un examen et une évaluation approfon-
dis de tous les faits pertinents portés à notre connaissance par les
services de renseignements ainsi que par les ambassades de notre pays
dans la région... Nos services de renseignements ainsi que nos ambas-
sades au Nicaragua et dans les pays voisins ont été pleinement con-
sultés et les renseignements et avis divers de toutes origines ont été
dûment pris en considération. »

Le ler avril 1981, cependant, le Gouvernement des Etats-Unis concluait
qu'il ne pouvait plus désormais certifier que le Nicaragua ne soutenait pas
le « terrorisme » à l'étranger, et l'assistance économique, qui avait été sus-
pendue en janvier 1981, fut en conséquence supprimée. Selon le ministre
des finances du Nicaragua, cette annulation portait également sur des
emprunts déjà contractés et son incidence économique a été de plus de
36 millions de dollars par an. Le Nicaragua affirme aussi que, sur le plan

59
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 70

multilatéral, les Etats-Unis ont cherché à s'opposer aux prêts au Nicaragua
ou à bloquer ces prêts à la Banque internationale pour la reconstruction et
le développement et à la Banque interaméricaine de développement.

124. Le 23 septembre 1983, le président des Etats-Unis a modifié par
proclamation le système de contingentement des importations de sucre des
Etats-Unis, ce qui a eu pour effet de réduire de 90 pour cent le quota alloué
au Nicaragua. Le ministre des finances du Nicaragua a fixé l’incidence
économique de la décision à un chiffre compris entre 15 et 18 millions de
dollars, étant donné le prix préférentiel dont bénéficie le sucre nicara-
guayen sur le marché des Etats-Unis.

125. Le 1er mai 1985 le président des Etats-Unis a adopté un Executive
Order où il concluait que « la politique et les actes du Gouvernement du
Nicaragua constituent une menace exceptionnelle et extraordinaire pour la
sécurité nationale et la politique étrangère des Etats-Unis » et déclarait une
« urgence nationale ». Aux termes du message du Président au Congrès, la
situation d'urgence résultait des « activités agressives du Gouvernement
du Nicaragua en Amérique centrale ». L’ordonnance proclamait un
embargo total sur le commerce avec le Nicaragua, interdisant toutes les
importations en provenance et toutes les exportations à destination de ce
pays, fermant aux navires nicaraguayens l’accès des ports des Etats-Unis et
excluant les aéronefs nicaraguayens du transport aérien à destination et en
partance des Etats-Unis.

126. Dans leur contre-mémoire sur la compétence et la recevabilité, les
Etats-Unis ont affirmé qu’en vertu du droit naturel de légitime défense,
individuelle ou collective, et conformément aux dispositions du traité inter-
américain d'assistance mutuelle, ils avaient donné suite à des demandes
d'aide présentées par El Salvador, le Honduras et le Costa Rica en vue
de leur légitime défense contre l’agression nicaraguayenne. La Cour doit
donc vérifier dans toute la mesure du possible les faits qui sont ou pour-
raient être à la base de cette assertion, afin de déterminer si la légitime
défense collective constitue une justification des activités reprochées aux
Etats-Unis. Ceux-ci affirment d’autre part qu’à la suite de certaines assu-
rances données par la « junte du gouvernement de reconstruction natio-
nale » en 1979, le Gouvernement nicaraguayen est lié par des obligations
internationales dans des domaines qui seraient normalement de sa com-
pétence interne exclusive, que ces obligations ont été enfreintes et que cette
infraction pourrait justifier l’action des Etats-Unis. La Cour va donc
examiner aussi les faits sur lesquels se fonde cette seconde affirmation.

127. Le Nicaragua prétend que les allusions faites par les Etats-Unis à la
justification par la légitime défense collective ne sont que des « prétextes »
pour leurs activités. Le vrai motif du comportement des Etats-Unis ne
concernerait en rien Pappui qu'ils accusent le Nicaragua de fournir à

60
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 71

l'opposition armée au Salvador ; bien plutôt les vrais objectifs de la poli-
tique des Etats-Unis seraient d’imposer leur volonté au Nicaragua et de le
forcer 4 s’incliner devant leurs exigences. Selon la Cour, cependant, s’il
était établi que le Nicaragua a fourni un appui à l'opposition armée au
Salvador et que ce fait constitue une agression armée contre ce pays, et si
les autres conditions nécessaires étaient remplies, les Etats-Unis seraient
fondés juridiquement à invoquer la légitime défense collective, même si
intervenait aussi un autre motif, peut-être même plus déterminant pour les
Etats-Unis, tiré de Porientation politique du gouvernement actuel du
Nicaragua. L'existence d’un motif qui s’ajouterait à celui que proclament
officiellement les Etats-Unis ne pourrait alors priver ces derniers du droit à
recourir à la légitime défense collective. La conclusion à tirer est qu'il y a
lieu de faire preuve d’une prudence particulière dans l’examen des alléga-
tions des Etats-Unis au sujet des comportements du Nicaragua suscep-
tibles de fournir à la légitime défense une base suffisante.

128. Dans leur contre-mémoire sur la compétence et la recevabilité, les
Etats-Unis ont fait valoir que « le Nicaragua encourage et appuie l’action
violente des guérilleros dans certains pays voisins », plus particulièrement
au Salvador, et que le Nicaragua se livre ouvertement à des incursions
militaires à l’intérieur du territoire de ses voisins, le Honduras et ie Costa
Rica. A l'appui de ces assertions, les Etats-Unis ont annexé à leur contre-
mémoire une déclaration sous serment du secrétaire d'Etat, M. George
P. Shultz, où celui-ci affirmait notamment que :

« Les Etats-Unis possèdent de nombreux éléments de preuve d’où
il résulte que le Gouvernement du Nicaragua apporte un soutien actif
aux groupes armés qui se livrent à des activités militaires et para-
militaires au Salvador et contre ce pays, et qu’il abrite sur son ter-
ritoire des centres de communication, de commandement, de surveil-
lance, d'entraînement et d'appui logistique utilisés par ces groupes.
Le Gouvernement du Nicaragua participe directement avec ces
groupes armés à l’organisation des activités militaires et paramili-
taires au Salvador et contre ce pays. Le Gouvernement du Nicaragua
concourt aussi à acquisition et au transit sur son territoire de grandes
quantités de munitions, d’approvisionnements et d’armes destinés
aux groupes armés qui poursuivent des activités militaires et parami-
litaires au Salvador et contre ce pays.

Outre cette aide aux groupes armés qui opèrent au Salvador et
contre ce pays, le Gouvernement du Nicaragua aide de la même
manière, quoique à une échelle plus réduite, ceux qui se livrent ou ont
tenté de se livrer à des activités militaires ou paramilitaires dans la
République du Costa Rica, dans la République du Honduras et dans
la République du Guatemala, et contre ces pays. Les forces militaires
régulières du Nicaragua ont lancé plusieurs attaques directes sur le
territoire du Honduras et du Costa Rica. et elles ont fait des victimes
parmi les forces armées et les populations civiles de ces pays. »

A propos de cette déclaration, la Cour rappelle les observations qu’elle a

61
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 72

faites (paragraphes 69 et 70) au sujet de la valeur probatoire des déclara-
tions de ministres d’un Etat en procès au sujet d’un conflit armé.

129. En outre les Etats-Unis citent les déclarations des présidents
Magaña et Duarte d’El Salvador, divers extraits de presse et des publica-
tions officielles du Gouvernement des Etats-Unis. S’agissant des incur-
sions militaires du Nicaragua dans le territoire de ses voisins, les Etats-
Unis invoquent une déclaration du représentant permanent du Honduras
devant le Conseil de sécurité et des protestations diplomatiques adressées
au Gouvernement du Nicaragua par les Gouvernements du Honduras et
du Costa Rica. Dans la publication du Gouvernement des Etats-Unis
parue par la suite sous le titre « Revolution Beyond Our Borders », qui est
évoquée au paragraphe 73 ci-dessus, ces accusations sont complétées par
de nouveaux détails. Se fondant sur les « archives du Gouvernement
hondurien », les Etats-Unis affirment dans cette publication que l’armée
populaire sandiniste a franchi trente-cinq fois la frontière du Honduras en
1981 et soixante-huit fois en 1982.

130. Dans la phase portant sur la compétence les Etats-Unis ont invo-
qué la justification de légitime défense collective en liaison avec des atta-
ques qui auraient été lancées contre El Salvador, le Honduras et le Costa
Rica. Il est clair cependant, d’après des documents soumis par le Nicara-
gua, qu'en dehors de ta Cour l’exécutif des Etats-Unis a surtout mis en
avant l’argument de la fourniture d'armes et des autres formes de soutien
aux opposants au gouvernement en place au Salvador. En 1983, sur pro-
position de la commission du renseignement, les crédits du programme
d’aide aux contras devaient « exclusivement viser à empêcher les fourni-
tures d’armes au Salvador ». Les autres voisins du Nicaragua n’ont pas été
perdus de vue mais l'intérêt a continué a être axé sur El Salvador : le
Continuing Appropriations Act (art. 8066 b) 1 A) des Etats-Unis pour 1985
prévoit que l’assistance aux activités militaires ou paramilitaires au Nica-
ragua pourra être reprise si le Président conclut, notamment, que

«le Gouvernement nicaraguayen apporte un soutien matériel ou
financier aux forces antigouvernementales qui se livrent à des opéra-
tions militaires ou paramilitaires au Salvador ou dans d’autres pays
d'Amérique centrale ».

131. Dans la phase sur le fond, le Nicaragua s’est surtout attaché à
réfuter l’accusation suivant laquelle il aurait fourni des armes et apporté
d’autres formes d’aide aux opposants au Gouvernement d’El Salvador ; il
n’a pas expressément visé les allégations concernant les attaques qu’il
aurait lancées contre le Honduras ou le Costa Rica. Le Nicaragua répon-
dait ainsi à ce qui constitue, comme on l’a vu plus haut, l'argument
principal par lequel les Etats-Unis entendent justifier leur conduite. Pour
déterminer si les conditions qui autoriseraient l'exercice, par les Etats-
Unis, du droit de légitime défense collective sont réunies, la Cour exami-
nera donc en premier lieu les activités du Nicaragua en relation avec El
Salvador, telles qu’elles ressortent des informations et documents à sa

62
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 73

disposition ; elle examinera ensuite si le comportement du Nicaragua par
rapport au Honduras ou au Costa Rica pourrait quant à lui justifier
l'exercice d’un tel droit ; pour ce faire elle ne prendra en considération que
les allégations d’attaques transfrontières directes, puisque la déclaration
sous serment de M. Shultz ne vise que le soutien sous forme de fourniture
d’armes et d’approvisionnements pour les activités militaires et paramili-
taires qui serait dans ces pays « à une échelle plus réduite » qu’au Salva-
dor.

132. Dans sa déclaration d'intervention datée du 15 août 1984, le Gou-
vernement d'El Salvador a déclaré : « Le fait est que nous sommes les
victimes de l'agression et des attaques armées du Nicaragua, et cela depuis
1980 au moins. » (Par. IV.) Les faits exposés dans cette déclaration sont
appuyés par une attestation du ministre par intérim des relations exté-
rieures d'El Salvador, analogue dans la forme à celles des ministres du
Nicaragua annexées aux pièces de procédure de ce pays. Il est affirmé dans
la déclaration d'intervention que les « terroristes [qui] s'efforcent de ren-
verser le gouvernement [d'El Salvador] ... sont dirigés, armés, approvision-
nés et entraînés par le Nicaragua » (par. HI); que le Nicaragua « offre
des abris ... des cachettes … des moyens de communication » (par. VI)
et des centres d’entraînement dirigés par des militaires cubains et nicara-
guayens (par. VII). Au sujet de la fourniture d’armes, la déclaration
indique :

« Si les quantités d’armes et d’approvisionnements varient, ainsi
que les itinéraires utilisés, il y a néanmoins un flot constant d’armes,
de munitions, de médicaments et de vêtements venant du Nicaragua
et aboutissant dans notre pays. » (Par. VIII.)

133. Dans ses observations du 10 septembre 1984 sur la déclaration
d'intervention d’El Salvador, le Nicaragua s’est ainsi exprimé :

« La déclaration comporte une série de paragraphes où sont allé-
guées des activités du Nicaragua qu’El Salvador qualifie d’« agres-
sion armée ». A cet égard, il importe que la Cour sache que c’est la
première fois qu’El Salvador se déclare victime d’une agression armée
de la part du Nicaragua. Aucune de ces allégations, dont l'examen
relève proprement du fond de l'affaire, ne s’appuie sur un quelconque
élément de preuve. Le Nicaragua les conteste toutes, isolément et
collectivement, et confirme l’affidavit de son ministre des relations
extérieures, le père Miguel d’Escoto Brockmann, où il est déclaré que
le Gouvernement du Nicaragua n’a fourni ni armes ni autres matériels
militaires aux groupes combattant le Gouvernement d’El Salvador, et
qu’il n’a fait bénéficier ces groupes et leurs membres d’aucun appui
financier, entraînement ou accès à des moyens d’entrainement. »

134. I y a lieu de mentionner également la déposition de l’un des
témoins cités par le Nicaragua. M. David MacMichael (paragraphe 99
ci-dessus) a indiqué à la Cour qu’il avait été employé à plein temps de mars
1981 à avril 1983 par la CIA, où il se consacrait surtout aux affaires

63
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 74

interaméricaines. Au cours de son interrogatoire par un conseil du Nica-
ragua, il a déclaré ce qui suit:

« {Question :] A votre avis, si le Gouvernement du Nicaragua
avait envoyé des armes aux rebelles d'El Salvador, aurait-il pu le
faire à l'insu des moyens de renseignements des Etats-Unis ?

{Réponse :] De façon importante pendant toute cette période. je
ne le crois pas.

Q. : Et le fait est que ces services n’ont détecté aucune livraison
pendant la durée de vos fonctions à la Central Intelligence Agency ?

R. : Non.

Q. : A votre avis, si de grosses quantités d'armes avaient été en-
voyées du territoire du Nicaragua aux rebelles d'El Salvador — que
ce soit Ou non au su ou avec l’approbation du gouvernement — ces
livraisons auraient-elles pu passer inaperçues des services de rensei-
gnements des Etats-Unis ?

R. : En quantités importantes et pendant un laps de temps raison-
nable, non. je ne crois pas.

Q. : Et en fait, aucune livraison n'a été détectée pendant que vous
travailliez pour la CIA?

R. : Non.

Q. : Monsieur MacMichael, nous avons jusqu'ici parlé de la pé-
riode pendant laquelle vous avez été employé à la CIA — du 6 mars
1981 au 3 avril 1983. Maintenant, indépendamment de toute limite de
temps : avez-vous vu à un moment quelconque des preuves quel-
conques de l'envoi d’armes aux rebelles salvadoriens à partir du
Nicaragua ?

R. : Oui, j'en ai vu.

Q. : Quand ?
R. : De fin 1980 au tout début de 1981. »

M. MacMichael ayant alors indiqué ses sources, l'interrogatoire s'est ainsi
poursuivi :

« [Question :] Cela prouve-t-il que le Gouvernement du Nicara-
gua ait été impliqué pendant cette période ?
[Réponse :] Non, mais je ne pourrais pas l’exclure. »

135. Après l'interrogatoire du témoin par le conseil du Nicaragua,
M. MacMichael a été questionné du siège, et a fait à cette occasion les
déclarations suivantes (entre autres) :

« {Question :] Dans ces conditions, si le Gouvernement du Nica-
ragua avait expédié des armes au Salvador avant mars 1981. par
exemple en 1980 et au début de 1981, afin d’équiper la grande offen-

64
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 75

sive de janvier des insurgés au Salvador, vous ne seriez pas en mesure
de le savoir ; est-ce exact ?

[Réponse :} Monsieur le Juge, je crois avoir déclaré qu'à cette
époque J'ai examiné la documentation la plus récente relative aux ren-
seignements pour cette période et j’ai dit aujourd’hui qu'il y avait
des éléments de preuve sérieux et que, de la façon dont je vois les
choses, je ne pouvais pas considérer comme exclue une participation
du Gouvernement du Nicaragua pendant cette période.

Q. : Considéreriez-vous une telle participation comme établie ?

R. : Je préfère m'en tenir à ma réponse, à savoir que je ne pou-
vais la considérer comme exclue. Pour vous répondre avec aussi
peu de détours que possible, je serais plutôt porté à la considérer
comme acquise que comme exclue.

Q. : Si je comprends bien, monsieur MacMichael, vous pensez
que l’on peut considérer comme un fait qu’au moins à la fin de 1980
et au début de 1981 le Gouvernement nicaraguayen était impliqué dans
l'expédition d’armes aux insurgés d'El Salvador. Est-ce 14 la conclu-
sion que je peux tirer de vos remarques ?

R. : Cela me gêne beaucoup que vous ayez l’air de m’arracher cela
comme un clou d'une poutre mais, en effet, c’est bien mon opi-
nion. »

Bref, la Cour note que la déposition d’un témoin cité par le Nicaragua pour
réfuter l'allégation des Etats-Unis suivant laquelle le Gouvernement du
Nicaragua livrait des armes à opposition armée au Salvador n’a contredit
que partiellement cette allégation.

136. Une certaine confirmation de la situation qui existait en 1981 est
fournie par un document interne du Gouvernement du Nicaragua, com-
muniqué à la suite d'une demande de la Cour, et consistant dans le compte
rendu d’un entretien qui a eu lieu à Managua le 12 août 1981 entre le
commandant Ortega, coordonnateur de la junte du Gouvernement du
Nicaragua, et M. Enders, secrétaire d'Etat adjoint aux affaires interamé-
ricaines du Gouvernement des Etats-Unis. Il ressort de ce compte rendu
que la question du mouvement continu d’« armes, de munitions et d’autres
formes d’aide militaire au Salvador » a été soulevée par M. Enders qui y
voyait Pun des « principaux problémes » (problemas principales). A un
certain moment, M. Enders aurait déclaré :

« En ce qui vous concerne, vous pourriez prendre les mesures qui
s'imposent pour que le flux d’armes vers El Salvador s’arréte à nou-
veau, comme en mars de cette année. Nous ne prétendons pas nous
mêler de savoir comment et avec qui cet objectif doit être réalisé, mais
nous nous réservons de suivre de près les résultats. »

65
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 76

Plus loin, on trouve l'échange suivant :

« [Ortega :] Pour ce qui est du flux d’armes vers El Salvador, il faut
préciser que, dans la mesure où nous en avons eu connaissance par vos
rapports, nous avons tenté de l'arrêter ; j’ajouterai cependant qu'il
existe ici une forte volonté de collaboration avec le peuple salvado-
rien, y compris parmi les membres de nos forces armées, mais que
notre gouvernement et la direction nationale ont décidé de ne pas per-
mettre ce type d'activités. Nous vous demanderons de nous commu-
niquer des rapports sur ce flux d’armes pour nous aider à l'empêcher.

[Enders :] Vous y êtes déjà parvenus dans le passé et je crois que
vous pourrez le faire encore ; nous ne sommes pas à même de vous
communiquer des rapports des services de renseignements car nous
compromettrions nos sources et nos relations n’ont pas encore atteint
un niveau suffisant pour permettre l'échange de tels rapports. »

137. A propos de la question, soulevée dans cet échange, de la situation
telle que la dépeignaient les services de renseignements des Etats-Unis, on
peut lire ce qui suit dans le rapport de la commission du renseignement
daté du 13 mai 1983 (paragraphes 95 et 109 ci-dessus) :

« La commission a examiné régulièrement une volumineuse docu-
mentation sur l’appui nicaraguayen et cubain aux insurrections gau-
chistes, depuis la victoire des sandinistes au Nicaragua en 1979. »

La commission poursuivait en ces termes :

« A la date de dépôt du présent rapport, la commission est d'avis
que les renseignements dont elle dispose confirment de façon certaine
les jugements exprimés ci-après :

Une portion majeure des armes et autres matériels envoyés par
Cuba et d’autres pays communistes aux insurgés salvadoriens transite
par le Nicaragua avec l’accord et l'assistance des sandinistes.

Les insurgés salvadoriens disposent de certains emplacements au
Nicaragua, quelques-uns 4 Managua même, qu'ils peuvent utiliser
pour leurs besoins de communications, de commandement et de
contrôle, et ils bénéficient des moyens logistiques de poursuivre leurs
activités en matière de finance, de fourniture de matériel et de pro-
pagande.

Le commandement sandiniste autorise et facilite directement tout
cela.

Le Nicaragua procure toutes sortes d’autres modalités de soutien, y
compris le passage en toute sécurité d’insurgés 4 destination et en
provenance de Cuba, et l'assistance aux insurgés dans la préparation
de leurs actions au Salvador.

Le Nicaragua et Cuba fournissent en outre ~ et semblent continuer
à fournir — une formation aux insurgés d’El Salvador. »

La Cour n’a connaissance d’aucun rapport analogue d’un organe ayant
accès à la documentation des services de renseignements des Etats-Unis

66
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 77

qui porterait sur une période plus récente. Elle note cependant que, selon
une résolution adoptée le 29 juillet 1985, le Congrès des Etats-Unis atten-
dait du Gouvernement du Nicaragua

« la fin du soutien sandiniste aux insurrections dans d’autres pays de
la région, y compris la cessation des fournitures militaires aux forces
rebelles qui combattent le gouvernement démocratiquement élu d’El
Salvador ».

138. Dans sa déclaration d'intervention, El Salvador assure que « les
autorités officielles du Nicaragua ont publiquement admis le rôle direct
que joue leur pays dans la guerre qui nous est livrée » (par. IX}. Il affirme
que le ministre des relations extérieures du Nicaragua a reconnu cet appui
lors d’une réunion des ministres des relations extérieures du groupe de
Contadora tenue en juillet 1983. Si l’on rapproche cette affirmation de
l'attestation du même ministre annexée au mémoire du Nicaragua où il nie
toute implication de son gouvernement dans la fourniture d’armes ou
d’autres approvisionnements à l'opposition salvadorienne, et puisque la
Cour n’a connaissance ni des termes exacts de l’aveu qu'il aurait fait à la
réunion de 1983, ni de témoignages d’autres participants à la réunion qui
corroboreraient cet aveu, il ne lui est pas possible de tenir pour probantes
les imputations figurant dans la déclaration d’intervention. De même. les
propos publics attribués par la déclaration d'intervention (par. XIII) au
commandant Ortega, relativement au « maintien du soutien aux guérille-
ros salvadoriens », ne sauraient, même si la citation est exacte, constituer la
preuve que ce soutien (qui, sous sa forme politique, est admis par le
Gouvernement nicaraguayen) revêt matériellement des modalités précises,
telles que celle de l’envoi d'armes.

139. La Cour a pris note de quatre projets de traités établis par le
Nicaragua en 1983 et proposés officiellement par lui dans le cadre des
négociations de Contadora, dont le texte a été déposé à la Cour en même
temps que la requête nicaraguayenne. Ces traités, auxquels devaient sous-
crire « toutes les nations désireuses de contribuer au règlement pacifique
du conflit armé actuel dans la République d'El Salvador » (p. 58), com-
portaient les dispositions suivantes :

« Article 1

Les Hautes Parties contractantes s’engagent à s'abstenir d'offrir et,
le cas échéant, à suspendre leur assistance militaire, ainsi que toute
activité d'entraînement et la livraison ou fourniture d’armes, de muni-
tions et de matériel militaire, soit directement aux forces en conflit,
soit indirectement par l’intermédiaire d'Etats tiers.

Article 2

Les Hautes Parties contractantes s'engagent à prendre, sur leurs
territoires respectifs, les mesures éventuellement nécessaires pour
empêcher toute livraison, tout trafic d'armes, de munitions, de maté-
riel militaire et d'assistance militaire et toute activité d'entraînement
aux forces en conflit dans la République d'El Salvador. » (P. 60.)

67
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 78

Dans l'introduction de sa proposition le Gouvernement du Nicaragua se
déclarait prêt à conclure immédiatement un accord semblable, fût-ce avec
les seuls Etats-Unis, « afin que le gouvernement de ce pays cesse de justifier
sa politique interventionniste au Salvador en invoquant de prétendus actes
du Nicaragua » (p. 58).

140. En même temps que leur contre-mémoire sur la compétence et la
recevabilité les Etats-Unis ont déposé au Greffe de la Cour diverses pièces,
dont deux intéressent la question examinée ici. La première est une publi-
cation du département d’Etat des Etats-Unis datée du 23 février 1981 et
intitulée Communist Interference in El Salvador (« Ingérences communistes
au Salvador »), où sont reproduits divers documents (en espagnol avec
traduction en anglais) qui auraient fait partie de « deux jeux de documents
particulièrement importants … pris au parti communiste d'El Salvador
(PCS) en novembre 1980 et à l’armée révolutionnaire du peuple (ERP) en
janvier 1981 ». Un résumé de ces documents figure dans une annexe au
rapport de 1983 de la commission du renseignement déposé par le Nica-
ragua. La seconde pièce est un « background paper » publié par le dépar-
tement d’Etat et par le département de la défense des Etats-Unis en juillet
1984, sous le titre Nicaragua’s Military Build-Up and Support for Central
American Subversion (« Le renforcement militaire du Nicaragua et son
soutien à la subversion en Amérique centrale »).

141. Ilest difficile de mesurer la portée exacte des documents reproduits
dans la première de ces publications, qui étaient « rédigés dans un langage
mystérieux et à l’aide d’abréviations », sans le concours d’experts des
Etats-Unis qui auraient pu être cités comme témoins si les Etats-Unis
avaient comparu. Par exemple il est souvent fait mention de « Lagos », ce
qui, d’après les Etats-Unis, serait le nom de code du Nicaragua ; mais sans
assistance la Cour n’est pas en mesure de dire si cette interprétation est
exacte. Cependant dans un document non daté on trouve aussi quelques
mentions précises — aucun nom de code n’y figurant — de l'aide à l’op-
position armée « qui passerait entièrement par le Nicaragua », auxquelles
la Cour doit accorder l’attention qu’elles pourraient mériter.

142. La deuxième pièce (le « background paper ») s'inspirerait de « do-
cuments sandinistes, d’articles de presse et d’interviews avec des guérille-
ros capturés et des déserteurs » ainsi que d'informations en provenance des
services de renseignements ; aucun rapport de ces derniers services n’est
cité « en raison des conséquences que pourrait avoir la divulgation des
sources et des méthodes employées ». Les seules preuves matérielles qui y
figurent consistent en plusieurs photographies aériennes (déjà mention-
nées au paragraphe 88 ci-dessus) et en une carte qui aurait été trouvée dans
un camp de guérilleros au Salvador, et où l’on distingue certains itinéraires
empruntés pour les transports d’armes ; cette carte ne semble pas, en
elle-même, indiquer que les armes entraient en territoire salvadorien du
territoire nicaraguayen.

143. L’attention de la Cour a aussi été attirée sur les mentions faites
dans la presse de diverses déclarations de diplomates, de dirigeants de
l'opposition armée au Salvador, de transfuges de cette opposition, qui

68
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 79

confirmeraient que le Nicaragua était mêlé aux fournitures d'armes. Ainsi
que la Cour l’a expliqué, elle ne peut considérer des informations parues
dans la presse comme établissant des faits, mais estime qu’elles peuvent
contribuer dans certains cas à corroborer l'existence d’un fait particulier
(paragraphe 62 ci-dessus). Les informations en question ne seront donc
prises en considération que sous le bénéfice de cette remarque.

144, Dans une interview, publiée en anglais dans le New York Times
Magazine du 28 avril 1985 et en espagnol dans ABC, Madrid, le 12 mai
1985, de Daniel Ortega Saavedra, président de la junte du Nicaragua,
celui-ci se serait exprimé en ces termes, selon le texte espagnol :

« Hemos dicho que estamos dispuestos a sacar a los cubanos,
soviéticos y demas asesores ; a suspender todo tränsito por nuestro
territorio de ayuda militar u otra a los salvadoreños, bajo verificaciôn
internacional. Hemos dicho que lo unico que pedimos es que no nos
agredan y que Estados Unidos no arme y financie ... a las bandas
que entran a matarnos, a quemar las cosechas, y que nos obligan a
distraer enormes recursos humanos y econémicos que nos hacen una
falta angustiosa para el desarrollo. » (« Nous avons dit que nous
sommes disposes a faire partir les Cubains, les Soviétiques et les autres
conseillers ; à suspendre sous contrôle international tout transit par
notre territoire d'aide militaire ou autre destinée aux Salvadoriens. Nous
avons dit que la seule chose que nous demandions était que l’on ne
nous attaque pas et que les Etats-Unis n’arment pas et ne financent
pas ... les bandes qui entrent chez nous pour nous tuer, pour brûler
les récoltes et qui nous obligent à détourner d'énormes ressources
humaines et économiques dont nous avons le besoin le plus pressant
pour le développement. ») (Les italiques sont de la Cour.)

La Cour doit se demander s’il ressort de cet article que le chef de l'Etat
nicaraguayen aurait reconnu que son gouvernement est en mesure d’arrê-
ter le mouvement d’une assistance militaire et autre traversant le territoire
du Nicaragua à destination d'El Salvador : et si l'on peut déduire de ce qui
précède (joint à d’autres éléments) que le Gouvernement du Nicaragua est
responsable de la fourniture ou du transit de cette assistance.

145. A l'évidence, des questions se posent au sujet de la signification des
observations attribuées au président Ortega, dont celle de savoir ce que le
Gouvernement du Nicaragua proposait au juste de suspendre ? D’après les
éléments fournis par le Nicaragua lui-même, le président Ortega avait
offert. au cours de l'entretien du 12 août 1981, de mettre fin au trafic
d'armes si les Etats-Unis fournissaient les indications nécessaires pour
permettre au Gouvernement nicaraguayen de situer ce trafic. En fait c’est
peut-être à l'entretien du 12 août 1981 que le président Ortega faisait
référence quand il évoquait ce qui avait été dit au Gouvernement des
Etats-Unis. En tout état de cause, le Gouvernement nicaraguayen ayant
fermement nié toute complicité dans les envois d'armes au Salvador, la

69
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 80

Cour ne saurait considérer des propos de cette nature comme reconnais-
sant que ledit gouvernement se livrait en fait à des activités qu'il avait
officiellement démenties auparavant et qu’il a continué à démentir publi-
quement par la suite.

146. Il a été fait état durant les audiences du témoignage de transfuges
du Nicaragua ou de l'opposition armée au Salvador ; la Cour n’est saisie
d’aucun témoignage direct de cette nature. Les seuls éléments disponibles à
cet égard sont des articles de presse, dont certains étaient annexés au
contre-mémoire des Etats-Unis sur les questions de compétence et de
recevabilité. La Cour doit, avec les réserves qui conviennent, se demander
quel poids il convient d’attribuer à de tels éléments, où figurent des allé-
gations concernant la fourniture d’armes et l’entraînement qui aurait été
dispensé aux Salvadoriens dans une base proche de Managua. Bien qu’elle
ne soit pas disposée à écarter totalement ces informations, la Cour ne les
considère pas comme ayant beaucoup de poids en elles-mêmes. Elle peut
encore moins retenir comme preuve les déclarations attribuées par la
presse à des diplomates en poste au Nicaragua, dont l'identité n’est pas
précisée, selon lesquelles le Gouvernement du Nicaragua continuait à
apporter une aide à l'opposition salvadorienne.

147. Les éléments documentaires et autres soumis par le Nicaragua à
propos de l’allégation relative à la fourniture d’armes doivent être appré-
ciés en tenant compte du fait que, pour répondre à cette allégation, le
Nicaragua a la charge d’administrer une preuve négative. L’une des
annexes à son mémoire consiste en une attestation du 21 avril 1984 de
Miguel d’Escoto Brockmann, ministre des relations extérieures du Nica-
ragua. La Cour doit rappeler ici les observations au sujet de la valeur pro-
batoire de tels documents (paragraphes 69 et 70) que lui ont inspirées des
déclarations de ce genre. Le ministre des relations extérieures affirme dans
son attestation que les allégations des Etats-Unis selon lesquelles le Gou-
vernement du Nicaragua « enverrait des armes, des munitions et du maté-
riel de transmission ainsi que des fournitures médicales aux rebelles qui
mènent une guerre civile contre le Gouvernement d'El Salvador » sont
dépourvues de fondement. Il poursuit :

« En réalité, mon gouvernement ne participe pas et n’a jamais
participé à la fourniture d’armes ou autres approvisionnements à
l’une quelconque des factions opposées dans la guerre civile au Sal-
vador... Depuis que mon gouvernement est arrivé au pouvoir le
19 juillet 1979, sa règle de conduite a toujours été d’empécher que
notre territoire soit utilisé pour l'acheminement d’armes ou autre ma-
tériel militaire destiné 4 d’autres gouvernements ou groupes rebelles.
A de nombreuses reprises, les forces de sécurité de mon gouverne-
ment ont méme intercepté des convois clandestins d’armes, appa-
remment destinés au Salvador, et les ont confisqués. »

Le ministre explique combien la géographie rend difficile les patrouilles
sur la frontière :

70
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 81

« La frontière du Nicaragua avec le Honduras, au nord, s'étend sur
530 kilomètres, dans des régions montagneuses et accidentées ou dans
des zones reculées recouvertes d’une végétation très dense. La plupart
des secteurs frontaliers ne sont pas accessibles par véhicule terrestre
motorisé et il est impossible d’y organiser des patrouilles. Au sud, la
frontière du Nicaragua avec le Costa Rica est longue de 220 kilo-
mètres, dans des régions là aussi recouvertes d’une végétation dense et
repliées sur elles-mêmes, pratiquement interdites aux moyens de
transport terrestre. Il ne nous est pas facile, à nous petit pays sous-
développé disposant de très faibles ressources et dépourvu de matériel
de détection moderne et perfectionné. de fermer hermétiquement nos
frontières à tout trafic clandestin et illégal. »

Le ministre souligne ensuite la complication résultant de la présence des
contras aussi bien à la frontière nord qu’à la frontière sud, et expose les
efforts du Nicaragua pour aboutir à des accords internationaux contrô-
lables qui permettent de mettre fin à tout trafic d’armes dans la région.

148. Avant d'aborder l'examen des éléments de preuve avancés par le
Nicaragua lors des audiences, la Cour relève que les mesures prises par le
Gouvernement des Etats-Unis lui-même, sur la base de ses propres ren-
seignements, ne conduisent pas à penser que la fourniture d'armes au
Salvador à partir du territoire du Nicaragua ait été continue au cours de la
période comprise entre juillet 1979, date d’accession au pouvoir du nou-
veau régime à Managua, et les tout premiers mois de l’année 1981. L’at-
testation présidentielle du 12 septembre 1980 aux fins du Special Central
American Assistance Act de 1979, qui a été citée au paragraphe 123 ci-
dessus, avait en effet officiellement certifié que le Gouvernement du
Nicaragua n’aidait pas et n’appuyait pas les actes de violence ou de ter-
rorisme dans d’autres pays, ni ne s’en faisait le complice, et le communiqué
officiel de la Maison-Blanche du même jour insistait sur « examen et l’éva-
luation approfondis de tous les faits pertinents portés à notre connais-
sance par les services de renseignements ainsi que par les ambassades de
notre pays dans la région » qui avaient précédé la délivrance de l'attes-
tation. En revanche le rapport de 1983 de la commission du renseigne-
ment, à propos de son analyse régulière des renseignements depuis « la
victoire des sandinistes au Nicaragua en 1979 », concluait que les éléments
dont elle disposait en mai 1983 confirmaient « de façon certaine » que
« des armes et autres matériels envoyés ... aux insurgés salvadoriens tran-
sitent par le Nicaragua avec l'accord et l’assistance des sandinistes » (voir
paragraphe 137 ci-dessus).

149. Durant la procédure orale, le Nicaragua a fait comparaître
M. MacMichael, dont la déposition a déjà été étudiée sous un autre angle
(paragraphes 134 et 135). Ce témoin, qui était bien placé pour juger de la
situation d’après les informations dont disposaient les Etats-Unis, a dé-
claré que les services de renseignements des Etats-Unis n'avaient décelé
aucune livraison d'armes du territoire du Nicaragua au Salvador pendant
la durée de ses fonctions (de mars 1981 à avril 1983). Le témoin a aussi été

71
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 82

prié d'exprimer son opinion, eu égard à certaines déclarations officielles et
aux nouvelles parues dans la presse, à propos de la situation à l’époque où,
ayant quitté la CIA, il avait cessé d’avoir accès aux renseignements, mais la
Cour ne saurait guère attacher de poids à une telle expression d'opinion
(voir paragraphe 68 ci-dessus).

150. Pour formuler une appréciation sur les éléments qui viennent
d’être résumés. la Cour doit aussi se demander quelle portée doit être
attribuée au contexte ou à l’arrière-plan de certaines déclarations ou de
certaines données. L’arrière-plan, c'est d’abord la similitude idéologique
de deux mouvements, le mouvement sandiniste au Nicaragua et l’opposi-
tion armée au gouvernement en place au Salvador, ensuite, et par voie de
conséquence. lintérêt politique que le Nicaragua attache à l’affaiblisse-
ment ou à la chute du gouvernement au pouvoir au Salvador, enfin la
sympathie affichée au Nicaragua, y compris dans l’armée, à l'égard de
Fopposition armée au Salvador. Lors de l'entretien du 12 août 1981 (pa-
ragraphe 136 ci-dessus), par exemple, le commandant Ortega a déclaré au
représentant des Etats-Unis, M. Enders : « Nous sommes intéressés à ce
que triomphe la guérilla au Salvador et au Guatemala » et « il existe ici une
forte volonté de coopération avec le peuple salvadorien... » Compte tenu
de cet arrière-plan, diverses indications qui, à elles seules, ne sauraient
constituer ni des preuves ni même de fortes présomptions quant à l’aide en
provenance du Nicaragua apportée à l'opposition armée au Salvador
demandent pour le moins à être examinées avec soin en partant de l’idée
qu'elles sont probablement significatives.

151. C’est de ce point de vue, par exemple, qu’un élément de preuve
indirecte prend une importance toute spéciale. D’après le compte rendu de
l'entretien du 12 août 1981 4 Managua qui a été évoqué au paragraphe
précédent, i] apparaît que les autorités nicaraguayennes auraient immé-
diatement pris des mesures, à la requête des Etats-Unis, pour faire cesser
ou pour prévenir diverses formes de soutien à l'opposition armée au
Salvador. Le représentant des Etats-Unis aurait fait mention des mesures
prises par le Gouvernement du Nicaragua en mars 1981 pour arrêter le flux
d’armes vers El Salvador et cette déclaration n’a pas été contredite. D’après
un article paru dans le New York Times (le 17 septembre 1985), le com-
mandant Ortega aurait déclaré que vers cette époque des mesures avaient
été adoptées pour qu’un terrain d'atterrissage situé au Nicaragua ne soit
plus utilisé pour ce genre d'activité. Il y a là, de l’avis de la Cour, une
reconnaissance de certains faits. tels que l’existence d’une piste d’atterris-
sage destinée à accueillir de petits appareils, vraisemblablement pour le
transport d'armes, avec pour destination probable El Salvador, même si la
Cour n’a pas la preuve concrète de tels transports. L’empressement mis par
les autorités du Nicaragua à fermer cette voie constitue un indice sérieux
que celle-ci servait effectivement. ou avait servi, à un tel usage.

152. Bref, la Cour conclut que le soutien à l’opposition armée au Sal-
vador à partir du territoire nicaraguayen a effectivement existé jusqu'aux
premiers mois de 1981. Sans avoir confirmation absolue de l'existence de
l'aide, de sa nature exacte, de son importance et de sa continuité jusqu’aux

72
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 83

premiers mois de 1981, la Cour ne peut cependant ignorer un certain
nombre d'indices concordants, dont beaucoup ont été fournis au surplus
par le Nicaragua lui-même, et dont elle peut raisonnablement inférer la
matérialité d’une certaine aide arrivant du territoire du Nicaragua. La
Cour a déjà précisé (paragraphes 64. 69 et 70) la mesure exacte dans
laquelle elle entendait prendre en compte, sur le plan de la preuve des faits.
les déclarations de membres du gouvernement des Etats intéressés et
notamment du Nicaragua. Elle ne reviendra pas sur ce point.

153. Après les tout premiers mois de 1981. les preuves d’une aide mili-
taire venant du Nicaragua ou transitant par son territoire demeurent fort
minces. et ce malgré la mise en œuvre par les Etats-Unis dans la région des
moyens techniques considérables de surveillance, de contrôle et d’inter-
ception du trafic aérien, maritime et terrestre décrits par M. MacMichael.
et la mobilisation par eux de sources diverses de renseignements et d’in-
formations, dans un contexte politique où. de surcroît, la surveillance du
Nicaragua avait été déclarée et reconnue par eux d’une « haute priorité ».
La Cour ne peut pas conclure pour autant à l’inexistence de tout trafic
transfrontalier d'armes, encore qu’il ne paraisse pas hautement déraison-
nable de penser qu'un trafic de cette nature, s’il avait été continu et d’une
importance appréciable, eût dû être inévitablement décelé, en raison de
l'ampleur des moyens déployés à cette fin. La Cour se borne à constater
que les accusations de trafic d’armes ne sont pas solidement établies et ne
lui ont pas permis en tout cas de parvenir à la conviction qu’un flux
permanent et d’une certaine ampleur ait pu exister après les tout premiers
mois de l’année 1981.

154. A cet égard, il a été soutenu dans la déclaration d'intervention d'El
Salvador qu’il y avait « un flot constant d'armes, de munitions, de médi-
caments et de vêtements venant du Nicaragua » (par. VIII), et El Salvador
a en outre fait état de « l'existence de voies d'infiltration terrestres entre
le Nicaragua et El Salvador ». A supposer que des preuves eussent existé,
on ne comprendrait pas qu’Ei Salvador, pleinement au fait de ces envois
d'armes et de leurs itinéraires, n’ait pu lui-même ou avec l’aide des Etats-
Unis. qui ont mis en œuvre de puissants moyens, mettre un terme à un tel
trafic. Il ne fait aucun doute que les Etats-Unis et El Salvador déploient des
efforts considérables pour empêcher toute infiltration d’armes et toute
forme de soutien à l'opposition armée au Salvador qui proviendrait du
Nicaragua. A la connaissance de la Cour ils n’ont cependant pas réussi
à déceler ni à interrompre ces infiltrations et ces diverses formes de sou-
tien. La Cour ne peut, dès lors, interpréter absence de preuve quant
à ce flux d'armes transfrontalier que de l’une des deux manières sui-
vantes : ou bien ce trafic existe mais il n’est ni aussi fréquent ni aussi
considérable que l’affirme l'Etat défendeur ; ou bien ce trafic peut se pour-
suivre à l'insu et contre la volonté d’un gouvernement qui souhaiterait
plutôt l'interrompre. Si cette dernière conclusion est un tant soit peu
valable à l'égard d'El Salvador et des Etats-Unis. elle doit l'être au moins
autant à l'égard du Nicaragua.

155. En second lieu, à supposer même effectivement établie l'existence

73
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 84

dune aide militaire à l'opposition armée au Salvador en provenance du
territoire du Nicaragua, il faudrait encore prouver que cette aide est
imputable aux autorités de ce dernier pays. L'Etat demandeur n’a en effet
nullement caché que des armes à destination de l’opposition armée au
Salvador ont pu transiter par son propre territoire, mais il nie que ce soit le
résultat d’une politique gouvernementale délibérée de sa part. Ainsi que la
Cour l’a dit en 1949 :

« on ne saurait conclure du seul contrôle exercé par un Etat sur son
territoire terrestre ou sur ses eaux territoriales que cet Etat a néces-
sairement connu ou dû connaître tout fait illicite international qui y a
été perpétré non plus qu’il a nécessairement connu ou dû connaître ses
auteurs. En soi, et indépendamment d’autres circonstances, ce fait ne
justifie ni responsabilité prima facie ni déplacement dans le fardeau de
la preuve. » (Détroit de Corfou, C.1.J. Recueil 1949, p. 18.)

Il ne faut pas perdre de vue qu'une forte volonté de collaboration et
d'entraide existerait, affirme-t-on, entre d'importants éléments des popu-
lations salvadorienne et nicaraguayenne, en particulier parmi certains
membres des forces armées du Nicaragua. La Cour voit d'autant moins de
raisons d’écarter ces considérations que tout d'abord El Salvador recon-
naît lui-même l'existence de « contrebandiers de tradition » (déclaration.
par. VIII, H) opérant dans la région côtière, qu’ensuite le Nicaragua est
accusé moins de livrer lui-même des armes que de laisser transiter celles-ci
par son territoire, et qu’enfin le compte rendu de l'entretien du 12 août
1981 visé au paragraphe 136 ci-dessus apporte la preuve d’une certaine
coopération entre les Etats-Unis et le Nicaragua aux fins d’enrayer ces
transports d’armes. I! ne semble pas avoir dépendu exclusivement du
Gouvernement du Nicaragua qu’une telle coopération se poursuive. En
effet le Gouvernement des Etats-Unis, qui a de nouveau fait état en 1981 de
ce trafic auprès de celui du Nicaragua. s’est refusé cette fois-la, et con-
trairement aux fois précédentes, a fournir aux autorités nicaraguayennes
les informations et précisions nécessaires qui leur auraient permis d’y
mettre un terme. Le Gouvernement des Etats-Unis ayant justifié son
refus en invoquant le risque qu'il ferait courir à ses sources d’informa-
tion. la Cour n'est pas en mesure d’apprécier l’existence et la valeur des
moyens de preuve que les Etats-Unis ont déclaré détenir et qu'ils n’ont
pas révélés.

156. La Cour note au passage que, si ces preuves existaient réellement,
on pourrait penser que les Etats-Unis les auraient mises à profit pour
prévenir ou enrayer le trafic constaté ; ils auraient pu par exemple prendre
des dispositions pour que de fortes patrouilles soient déployées au Salva-
dor et au Honduras le long de leurs frontières respectives avec le Nicara-
gua. Il est difficile d'accepter l’idée qu’ils auraient continué de mener des
activités militaires et paramilitaires contre le Nicaragua si celles-ci
n'avaient, comme ils le soutiennent, d’autre objet que de riposter en
exerçant le droit de légitime défense collective. Si au contraire ces preuves
n'existent pas, cela signifie, comme l’a relevé la Cour. que le trafic d’armes

74
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 85

est assez insignifiant et occasionnel pour échapper aux moyens techniques
perfectionnés mis en œuvre pour sa détection, et qu’à fortiori il pourrait
s'être effectué aussi à insu du Gouvernement du Nicaragua, comme
celui-ci le maintient. Ces deux conclusions se soutiennent mutuelle-
ment.

157. La Cour aurait alors, dans ce dernier cas, un autre motif de prendre
en considération l'affirmation du Nicaragua. {l est en effet clair que si le
flux d'armes aboutit effectivement au Salvador sans que ni le Honduras, ni
El Salvador. ni les Etats-Unis ne parviennent à l'empêcher, il paraitrait
déraisonnable d'exiger du Gouvernement du Nicaragua une diligence
supérieure à celles. conjuguées, des trois autres Etats. En particulier le
reproche fait au Nicaragua de laisser transiter des transports d’armes
équivaut pour EI Salvador à reconnaître son incapacité à enrayer ce flux, ce
qui est révélateur de la difficulté qu’éprouverait tout gouvernement, celui
du Nicaragua compris. confronté à ce trafic d'armes : sa volonté d’y mettre
un terme n'aurait guère de chances de succès. Plus encore, la même accu-
sation articulée contre le Nicaragua signifierait aussi, dans la mesure où
cette aide réussirait à transiter cette fois par le Honduras, que ce dernier
pays, qui n'est pas suspect de vouloir aider l'opposition armée au Salvador,
administre involontairement la preuve qu'il n’est nullement certain que le
Nicaragua puisse, mieux que le Honduras, s'opposer à ce transport clan-
destin. Les moyens des gouvernements de la région étant sensiblement
comparables, les difficultés dues à la géographie et les particularités pro-
pres à tout trafic clandestin d'armes montrent tout simplement que celui-ci
peut se poursuivre sans que les autorités gouvernementales en soient
complices et alors même qu'elles cherchent à l'arrêter. Enfin, s’il est vrai
que l'ampleur exceptionnelle des moyens mis en œuvre par les Etats-Unis
n’a nullement empéché ce trafic d'alimenter la guérilla salvadorienne, cela
implique encore plus nettement l'impuissance dans laquelle se trouverait
le Nicaragua, qui dispose de moyens bien plus faibles pour maîtriser ce
trafic si celui-ci emprunte son territoire et que les autorités essaient de
l'arrêter.

158. En s’en tenant uniquement aux Etats de la région qui sont concer-
nes, la Cour considère en conséquence qu’il est malaisé de tenir le Nica-
ragua pour automatiquement responsable d’un trafic d'armes qui se
déroulerait sur son territoire en partant de lhypothèse inverse à propos
d’un trafic semblable dans le cas de ses voisins. Eu égard aux circonstances
qui caractérisent cette partie de l'Amérique centrale. la Cour considère
plus réaliste et conforme à la vraisemblance d’admettre qu’une activité de
cette nature, pour autant qu'elle soit d’une ampleur limitée, peut parfai-
tement se dérouler à l'insu du gouvernement territorial.

159. Il peut être objecté à cela que les autorités du Nicaragua auraient,
dans diverses déclarations, affirmé que l’aide militaire à l'opposition armée
au Salvador faisait partie de leur politique gouvernementale. La Cour a
déjà indiqué qu'elle ne peut pas en général accueillir des allégations de
cette nature qui ne sont pas étayées par des preuves suffisantes. Dans le
compte rendu des entretiens diplomatiques du 12 août 1981 à Managua. le

75
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 86

commandant Ortega n’a nullement promis de cesser le trafic d’armes, mais
au contraire il a déclaré d’une part que le Nicaragua avait pris des mesures
immédiates pour y mettre fin dès lors que des informations précises lui
avaient été communiquées, et exprimé d'autre part son incapacité à
prendre des mesures analogues si des informations appropriées pour
« situer » ce trafic n'étaient pas fournies au Nicaragua. La Cour constate
en outre qu’en soumettant en 1983 quatre projets de traités (cités au para-
graphe 139 ci-dessus) dans le cadre des consultations de Contadora le
Nicaragua n’a pas admis avoir aidé l'opposition armée au Salvador ; les
traités en question disposent seulement pour l'avenir dans le contexte
du système interaméricain, où l’aide d'un Etat à opposition armée d’un
autre est interdite.

160. Vu les considérations qui précèdent, la Cour tient pour établi
qu'entre juillet 1979, date de la chute du régime de Somoza, et les tout
premiers mois de 1981, un flux intermittent d'armes destinées à l'opposi-
tion armée au Salvador traversait le territoire du Nicaragua. Par contre elle
ne dispose pas d’éléments suffisants pour pouvoir conclure avec certitude
que, depuis les premiers mois de 1981, l'opposition armée au Salvador ait
continué à recevoir, du territoire du Nicaragua, une assistance appréciable.
ou même que le Gouvernement du Nicaragua soit, pour l’une ou l’autre de
ces périodes, responsable des envois d’armes.

161. La Cour en vient donc à l'accusation suivant laquelle le Nicaragua
aurait êté responsable d’attaques militaires transfrontières contre le Hon-
duras et le Costa Rica. Les Etats-Unis ont joint à leur contre-mémoire sur
la compétence entre autres un document intitulé « Résumé des agressions
sandinistes en territoire hondurien en 1982 », rendu public le 23 août 1982
par le service de presse et d’information du ministère des relations exté-
rieures du Honduras. Ce document énumère trente-cing incidents qui se
seraient accompagnés de violations du territoire, des eaux territoriales ou
de l’espace aérien du Honduras, ainsi que diverses attaques et actes de
harcèlement de la population ou de patrouilles honduriennes, dans la
période du 30 janvier au 21 août 1982. On trouve également en annexe au
contre-mémoire des copies de notes diplomatiques adressées par le Hon-
duras au Nicaragua pour protester contre d’autres incidents qui se seraient
produits en juin-juillet 1983 et en juillet 1984. La Cour ignore si le Nica-
ragua a répondu à ces communications et, dans l’affirmative, en quels
termes.

162. Dans le cas du Costa Rica, les Etats-Unis ont produit le texte de
notes diplomatiques de protestation adressées par le Costa Rica au Nica-
ragua au sujet d'incidents survenus en septembre 1983, février 1984 et avril
1984, ainsi que celui d’une note du Costa Rica aux ministres des relations
extérieures de Colombie, du Mexique, du Panama et du Venezuela, relative
à un incident du 29 avril 1984 et sollicitant l’envoi d’une mission d’ob-

76
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 87

servateurs. La encore, la Cour ne dispose d’aucune information sur la
manière dont, à l’époque, le Nicaragua a réagi à ces allégations ; il sem-
blerait, d’aprés des informations parues dans la presse, que la question ait
été réglée a l’amiable par la suite.

163. Ainsi que la Cour l'a déjà signalé (paragraphes 130 et 131 ci-
dessus), les deux Parties ont surtout traité de la question de l’aide fournie
par le Gouvernement du Nicaragua à l’opposition armée au Salvador, celle
de l'agression contre le Honduras et le Costa Rica restant quelque peu dans
l'ombre. Mais la thèse suivant laquelle cette agression justifierait l'exercice,
par les Etats-Unis, du droit de légitime défense collective, n’en reste pas
moins un élément du dossier ; et la Cour doit constater que durant
l'instance le Nicaragua n’a pas saisi l'occasion qui lui était offerte de réfuter
expressément les accusations relatives aux attaques militaires transfron-
tières auxquelles il se serait livré contre le territoire de ces deux Etats. A
ouverture des audiences de 1984 sur les questions de compétence et de
recevabilité, l'agent du Nicaragua avait évoqué les « prétendues attaques
armées du Nicaragua contre ses voisins », pour « réitérer ses dénégations
devant ces accusations dont, de toute manière, il serait traité amplement
dans la phase de l'instance consacrée au fond ». Or, la déclaration du
ministre des relations extérieures du Nicaragua annexée au mémoire sur le
fond déposé te 30 avril 1985, si elle rejette l’accusation de soutien à
l'opposition armée au Salvador, ne fait aucune mention des incidents
frontaliers qui se seraient produits avec le Honduras et le Costa Rica.

164. Cela étant. et bien qu’elle ne soit pas aussi parfaitement informée à
ce sujet qu’elle pourrait le désirer, la Cour tient donc pour établi que
certaines incursions militaires transfrontières dans le territoire du Hon-
duras et du Costa Rica sont en fait imputables au Gouvernement du
Nicaragua. La Cour n’ignore pas que la FDN opère sur la frontière entre le
Nicaragua et le Honduras, et l'ARDE sur la frontière costa-ricienne.

*  *

165. Les Etats-Unis affirmant avoir agi dans l'exercice du droit de
légitime défense collective pour protéger El Salvador, le Honduras et le
Costa Rica, la Cour doit aussi examiner les éléments qui permettraient
d'établir si ces Etats, ou l’un d’entre eux, ont sollicité cette protection. Dans
leur contre-mémoire sur la compétence et la recevabilité, les Etats-Unis ont
informé la Cour de ce que

« El Salvador, le Honduras et le Costa Rica ont chacun fait appel à
l'aide extérieure, principalement des Etats-Unis, au titre de la légitime
défense contre l'agression nicaraguayenne. En vertu du droit naturel
de légitime défense, individuelle ou collective, et conformément aux
dispositions du traité interaméricain d’assistance mutuelle, les Etats-
Unis ont donné suite à ces demandes. »

Aucune indication n’est cependant donnée quant aux dates auxquelles ces
demandes d’aide auraient été formulées. Dans la déclaration sous serment

77
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 88

de M. Shultz, secrétaire d’Etat, datée du 14 août 1984 et annexée au
contre-mémoire sur la compétence et la recevabilité, il est dit que les
Etats-Unis agissent conformément aux dispositions de la Charte des
Nations Unies dans l'exercice du droit naturel de légitime défense, mais
aucune mention n'est faite d’une demande d'assistance des trois Etats
cités. Dans sa déclaration d’intervention en la présente instance, en date du
15 août 1984, El Salvador s’exprime ainsi :

« placés devant [lJagression [nicaraguayenne], nous nous sommes
trouvés obligés de nous défendre, mais, nos moyens économiques et
militaires n'étant pas suffisants pour faire face à un appareil inter-
national qui dispose de ressources illimitées, nous avons cherché un
appui et une assistance à l'étranger. L'article 51 de la Charte des
Nations Unies nous donne le droit naturel et inhérent de prendre des
mesures individuelles et collectives de légitime défense. C’est en son-
geant à cela que le président Duarte, pendant sa récente visite aux
Etats-Unis et lors de ses entretiens avec des membres du Congrès de ce
pays, a réaffirmé l'importance, pour notre défense, de l’assistance des
Etats-Unis et des nations démocratiques. » (Par. XII.)

Là encore, aucune date n’est mentionnée, mais la déclaration poursuit en
ces termes : « Cela avait également été affirmé par la junte gouvernemen-
tale révolutionnaire et par le gouvernement du président Magaña », c’est-
à-dire entre octobre 1979 et décembre 1980 et entre avril 1982 et juin
1984.

166. La Cour relève cependant que, d’après le compte rendu fourni par
Pagent du Nicaragua de lentretien du 12 août 1981 entre le président
Ortega du Nicaragua et M. Enders, ce dernier aurait évoqué les mesures
que pourraient prendre les Etats-Unis

« [si] la course aux armements en Amérique centrale se développe à un
point tel que certains des pays de la région [c’est-à-dire des pays
voisins du Nicaragua] nous invitent à les protéger au titre du traité
interaméricain [d'assistance mutuelle] »,

ce qui pourrait laisser entendre qu'aucune demande de cet ordre n’avait
encore été présentée. Certes le compte rendu a été établi unilatéralement et
Pon ne saurait présumer qu’il soit exact et opposable aux Etats-Unis. Mais
en l’absence de preuves directes d’une demande d’assistance formelle que
Pun des trois Etats aurait adressée à ces derniers, la Cour considère que ce
document n’est pas entièrement dénué d'importance.

167. Certains faits survenus au moment de la chute du régime du pré-
sident Somoza doivent être ensuite rappelés, car ils ont êté invoqués pour
démontrer que l'actuel Gouvernement du Nicaragua viole certaines assu-
rances données en 1979 par son prédécesseur immédiat, le gouvernement

78
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 89

de reconstruction nationale. D’après les documents que le Nicaragua a
communiqués à la Cour à la demande de celle-ci, le déroulement paraît en
avoir été le suivant. Le 23 juin 1979 la dix-septième réunion de consultation
des ministres des relations extérieures de l'Organisation des Etats améri-
cains a adopté à la majorité, le représentant du gouvernement Somoza,
entre autres. se prononçant contre, une résolution sur la question du
Nicaragua. où elle déclarait « qu’il appartient exclusivement au peuple
nicaraguayen de résoudre ce grave problème » et :

« Qu’a son avis cette solution doit reposer sur les bases suivantes :

1. Remplacement immédiat et définitif du régime de Somoza ;

2. Installation au Nicaragua d’un gouvernement démocratique
dont la composition comprenne les principaux groupes représentatifs
de l'opposition au régime de Somoza, et [qui] soit librement choisi par
le peuple nicaraguayen ;

3. Garantie du respect des droits de l’homme de tous les Nicara-
guayens sans exception ;

4. Organisation dans les plus brefs délais d’élections libres condui-
sant a linstallation d’un gouvernement authentiquement démocra-
tique qui garantisse la paix, la liberté et la justice. »

Le 12 juillet 1979 les cing membres de la « junte gouvernementale de
reconstruction nationale du Nicaragua » ont envoyé du Costa Rica au
secrétaire général de l'Organisation des Etats américains un télégramme
par lequel ils lui communiquaient le « plan pour la paix de la junte gou-
vernementale de reconstruction nationale du Nicaragua ». Ils précisaient
que le plan procédait de la résolution de la dix-septième réunion de
consultation et qu'ils entendaient, à cette occasion, « ratifier » (ratificar)
certains des « objectifs qui avaient inspiré leur gouvernement ». Il s’agis-
sait tout d’abord de

«notre ferme intention de faire pleinement respecter les droits de
l’homme dans notre pays, conformément à la déclaration universelle
des droits de l’homme des Nations Unies et à la charte des droits de
l’homme de l'Organisation des Etats américains ».

La commission interaméricaine des droits de l'homme était invitée à « visi-
ter notre pays dès que nous serions installés sur le territoire national ». Un
autre objectif était constitué par

« un plan en vue d'organiser les premières élections libres dans notre
pays depuis le début de ce siècle, de façon que les Nicaraguayens
puissent élire leurs représentants aux conseils municipaux et à l’as-
semblée constituante et, plus tard, les autorités suprêmes du

pays ».
79
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 90

Le plan pour la paix prévoyait que, dès son installation, le gouverne-
ment de reconstruction nationale promulguerait une loi fondamentale,
adopterait une loi organique et mettrait en œuvre le programme du gou-
vernement de reconstruction nationale. Le texte des projets correspon-
dants était joint au plan ; ils ont été promulgués les 20 juillet et 21 août
1979.

168. A ce propos la Cour note que, depuis qu’il annonçait en ces termes
ses objectifs en 1979, le Gouvernement du Nicaragua a en fait ratifié
plusieurs instruments internationaux relatifs aux droits de l’homme. La
commission interaméricaine des droits de l’homme a visité le Nicaragua a
l'invitation de son gouvernement et rédigé deux rapports (OEA/Ser.L/
V/11.53 et 62). L'état d'urgence a été déclaré par le Gouvernement du
Nicaragua (et notifié au Secrétaire général de l'Organisation des Nations
Unies) en Juillet 1979, et redéclaré ou prorogé à diverses reprises par la
suite. Le 4 novembre 1984, des élections présidentielles et législatives ont
eu lieu en présence d’observateurs étrangers ; sept partis politiques ont pris
part à ces élections ; trois autres, mécontents des conditions dans les-
quelles elles se déroulaient, se sont abstenus de le faire.

169. Les vues des Etats-Unis sur l'effet juridique des événements qui
viennent d'être rappelés sont exprimées par exemple dans un rapport
présenté au Congrès par le président Reagan le 10 avril 1985, au sujet du
financement des contras. I] était dit dans ce rapport que l’un des change-
ments que les Etats-Unis cherchaient 4 obtenir du Gouvernement du
Nicaragua était que celui-ci

« donne suite à l’engagement contracté par les sandinistes devant
l'Organisation des Etats américains au sujet du pluralisme politique,
du respect des droits de l'homme, d’élections libres, du non-aligne-
ment et d’un régime d'économie mixte ».

Un exposé plus complet de ces vues figure dans une conclusion officielle du
Congrès, datée du 29 juillet 1985, dont on trouvera la traduction ci-
après :

« A) le gouvernement de reconstruction nationale du Nicaragua a
accepté formellement la résolution du 23 juin 1979 pour élaborer sur
sa base son « plan pour la paix » destiné à résoudre le conflit au
Nicaragua, plan qu’il a transmis à l'Organisation des Etats américains
le 12 juillet 1979 ;

B) le remplacement du régime de Somoza et l'installation du gou-
vernement de reconstruction nationale du Nicaragua découlaient
formellement de la résolution du 23 juin 1979 et de son acceptation
par le gouvernement de reconstruction nationale du Nicaragua ;

C) le gouvernement de reconstruction nationale, appelé au-
jourd’hui Gouvernement du Nicaragua et contrôlé par le front san-
diniste (FSLN), a agi en violation flagrante des dispositions de la
resolution du 23 juin 1979, des droits du peuple nicaraguayen et de la
sécurité des pays de la région, dans la mesure ou :

80
1)

vi)

Vil)

ACTIVITES MILITAIRES ET PARAMILITAIRES (ARRET) 91

il a écarté de la vie politique les membres démocrates du gou-
vernement de reconstruction nationale ;

ce n’est pas un gouvernement élu librement, dans des conditions
garantissant la liberté de la presse, de réunion et d’organisation,
et ses voisins — le Costa Rica, le Honduras et El Salvador — ne le
considèrent pas comme tel ;

il a pris des mesures significatives en vue de mettre en place une
dictature communiste totalitaire, en particulier en créant des
comités de vigilance du FSLN dans les quartiers et en promul-
guant des lois qui violent les droits de l’homme et étendent
abusivement les pouvoirs de l’exécutif ;

il a commis contre ses citoyens des atrocités dont témoignent des
rapports de la commission interaméricaine des droits de l’homme
de l'Organisation des Etats américains ;

il s’est aligné sur l’Union soviétique et ses alliés, notamment la
République démocratique allemande, la Bulgarie, la Libye et
l'Organisation de libération de la Palestine ;

il s’est livré par la subversion armée à une agression contre ses
voisins, à laquelle il refuse de mettre fin, en violation de la Charte
des Nations Unies, de la charte de l'Organisation des Etats amé-
ricains, du traité interaméricain d'assistance mutuelle et de la
déclaration sur l’inadmissibilité de l'intervention dans les affaires
intérieures des Etats et la protection de leur indépendance et de
leur souveraineté, adoptée par l’Assemblée générale des Nations
Unies en 1965 ; et

il s'est doté d'une armée dépassant de beaucoup les nécessités
immédiates de la légitime défense en sacrifiant les besoins du
peuple nicaraguayen — ce qui inspire de vives inquiétudes aux
pays de la région. »

170. Le Congrès relève ensuite dans sa conclusion que le Costa Rica, El

Salvador et le Honduras se sont déclarés convaincus que

« leur paix et leur liberté ne seront pas assurées aussi longtemps que le
Gouvernement du Nicaragua tiendra à l'écart du pouvoir la plupart
des dirigeants politiques du Nicaragua et qu’il sera soumis au contrôle
d'un petit parti sectaire, au mépris de la volonté de la majorité des
Nicaraguayens »,

et ajoute :

« les Etats-Unis, vu le rôle qu’ils ont joué dans l'installation de l'actuel
gouvernement du Nicaragua, ont une responsabilité particulière en ce
qui concerne le respect des engagements que ce gouvernement a pris
en 1979, notamment envers ceux qui ont combattu Somoza pour
instaurer la démocratie au Nicaragua avec l’appui des Etats-Unis ».

Au sujet du « règlement du conflit », il est précisé notamment que le
Congrès

81
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 92

« appuie la résistance démocratique nicaraguayenne dans ses efforts
pour régler le conflit nicaraguayen par des moyens pacifiques et pour
obtenir du Gouvernement du Nicaragua qu'il honore ses engagements
solennels envers le peuple nicaraguayen, les Etats-Unis et FOrgani-
sation des Etats américains ».

D'après les transcriptions de discours et de conférences de presse remises à
la Cour par le Nicaragua. il est évident que la résolution du Congrès
exprime des vues partagées par le président des Etats-Unis. qui est cons-
titutionnellement responsable de la politique étrangère de cet Etat.

171. La question de savoir si le Gouvernement des Etats-Unis invoque
les violations, énumérées au paragraphe 169, de la résolution de 1979 de
l'Organisation des Etats américains qu’aurait commises le Gouvernement
du Nicaragua comme des justifications juridiques de son comportement à
l'égard de ce dernier ou comme de simples arguments politiques sera
examinée plus loin. I] faut cependant noter que le texte de la résolution
établit un lien très net entre le soutien apporté aux contras et ce que les
Etats-Unis considèrent comme la violation d’« engagements solennels »
du Gouvernement du Nicaragua.

* OX * OK *%

172. La Cour doit maintenant aborder la question du droit applicable
au présent différend. En prenant position sur la valeur de la réserve
américaine relative aux traités multilatéraux, la Cour a été amenée a
conclure qu'elle devait s'abstenir d'appliquer les conventions multilaté-
rales invoquées par le Nicaragua à l'appui de ses demandes, sans préju-
dice, soit d’autres traités, soit des autres sources de droit mentionnées à
l'article 38 du Statut. Afin de préciser le droit effectivement applicable
au différend, elle doit en premier lieu déterminer les conséquences que
l'exclusion de Fapplicabilité des conventions multilatérales comporte
quant à la définition du contenu du droit international coutumier
demeurant applicable.

173. Selon les Etats-Unis, ces conséquences sont très vastes. Ils ont fait
valoir ce qui suit :

« Il n'est pas possible de statuer sur les demandes que le Nicaragua
prétend fonder sur le « droit international général et coutumier » sans
recourir à la Charte des Nations Unies, source principale de ce droit
[et] il n'est pas non plus possible de statuer sur ces demandes sans
considérer le « droit international particulier » établi par les conven-
tions multilatérales en vigueur entre les Parties. »

Selon les Etats-Unis, il n’existerait pas d’autre droit international général
et coutumier sur lequel le Nicaragua puisse fonder ses demandes que celui
de la Charte des Nations Unies. En particulier, pour se prononcer sur le
caractère licite ou non d’un recours à la force armée qui serait allégué, la

82
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 93

Cour serait d’après eux contrainte de se reporter à la « principale source du
droit international applicable », à savoir l’article 2, paragraphe 4, de la
Charte. Bref, d’une manière plus générale, « les dispositions de la Charte
des Nations Unies pertinentes en l'espèce résument et supplantent les
principes du droit international général et coutumier en la matière ». Les
Etats-Unis en concluent que, « comme la réserve relative aux traités mul-
tilatéraux interdit de statuer sur des demandes fondées sur de tels traités,
elle exclut en totalité les demandes du Nicaragua ». Ainsi la réserve en
question n'aurait pas seulement pour effet d'empêcher la Cour de statuer
sur les demandes du Nicaragua en application des traités multilatéraux en
question mais encore celui de l'empêcher d’appliquer toute règle du droit
international coutumier dont le contenu serait également visé par une
disposition de ces traités.

174. Dans son arrêt du 26 novembre 1984, la Cour s’est déjà exprimée
brièvement sur cette argumentation. Contrairement aux vues soutenues
par les Etats-Unis, elle a affirmé ne pouvoir

« rejeter les demandes nicaraguayennes fondées sur les principes du
droit international général et coutumier au seul motif que ces prin-
cipes sont repris dans les textes des conventions invoquées par le
Nicaragua. Le fait [a ajouté la Cour] que les principes susmentionnés.
et reconnus comme tels, sont codifiés ou incorporés dans des con-
ventions multilatérales ne veut pas dire qu'ils cessent d’exister et de
s'appliquer en tant que principes du droit coutumier, même à l’égard
de pays qui sont parties auxdites conventions. Des principes comme
ceux du non-recours à la force, de la non-intervention, du respect de
l'indépendance et de l'intégrité territoriale des Etats et de la liberté de
navigation conservent un caractère obligatoire en tant qu’éléments
du droit international coutumier, bien que les dispositions du droit
conventionnel auxquels ils ont été incorporés soient applicables. »
(C.L.J. Recueil 1984, p. 424-425, par. 73.)

La Cour, étant maintenant parvenue au stade de la décision sur le fond,
doit développer et préciser ces premières remarques. La Cour observe que,
selon l'argumentation des Etats-Unis, elle devrait s'abstenir d’appliquer
les règles du droit international coutumier parce que ces règles seraient
« résumées » et « supplantées » par celles du droit conventionnel et notam-
ment celles de la Charte des Nations Unies. Les Etats-Unis paraissent ainsi
considérer que l’énonciation de principes dans la Charte des Nations Unies
interdit d'admettre que des règles semblables puissent avoir une existence
autonome dans le droit international coutumier, soit qu’elles aient été
incorporées dans la Charte, soit que les dispositions de la Charte aient
influencé adoption ultérieure de règles coutumières d’un contenu corres-
pondant.

175. La Cour ne considère pas que, dans les domaines juridiques inté-
ressant le présent différend, il soit possible de soutenir que toutes les règles
coutumières susceptibles d’être invoquées ont un contenu exactement

83
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 94

identique à celui des règles figurant dans les conventions dont le jeu de la
réserve des Etats-Unis interdit l’applicabilité. Sur plusieurs points, les
domaines réglementés par les deux sources de droit ne se recouvrent pas
exactement et les règles substantielles qui les expriment n’ont pas un
contenu identique. Mais de plus, lors même qu’une norme conventionnelle
et une norme coutumière intéressant le présent litige auraient exactement
le même contenu, la Cour ne verrait pas là une raison de considérer que
l'intervention du processus conventionnel doive nécessairement faire
perdre à la norme coutumière son applicabilité distincte. Et la réserve
relative aux traités multilatéraux ne peut pas non plus être interprétée
comme signifiant que, si elle s'applique à un différend déterminé, elle
exclut la prise en considération de toute règle coutumière d’un contenu
identique ou analogue à celui de la règle conventionnelle dont l’applica-
tion a fait Jouer la réserve.

176. A propos de l'identité supposée des domaines recouverts par les
deux sources de droit, la Cour observe que, s’agissant de la Charte des
Nations Unies, sur laquelle les Etats-Unis fondent principalement leur
argumentation, bien loin de couvrir la totalité du domaine de la régle-
mentation de l’usage de la force dans les relations internationales ce traité
renvoie lui-même, sur un point essentiel, au droit coutumier préexistant ;
ce rappel du droit international coutumier est exprimé par le texte même de
l'article 51 mentionnant le « droit naturel » (en anglais « the inherent
right ») de légitime défense, individuelle ou collective, auquel « aucune
disposition de la ... Charte ne porte atteinte » et qui joue en cas d’agression
armée. La Cour constate donc que l’article 51 de la Charte n’a de sens que
s’il existe un droit de légitime défense « naturel » ou « inhérent », dont on
voit mal comment il ne serait pas de nature coutumière, même si son
contenu est désormais confirmé par la Charte et influencé par elle. De plus,
ayant reconnu elle-même l’existence de ce droit, la Charte n’en réglemente
pas directement la substance sous tous ses aspects. Par exemple, elle ne
comporte pas la règle spécifique — pourtant bien établie en droit interna-
tional coutumier — selon laquelle la légitime défense ne justifierait que des
mesures proportionnées à l’agression armée subie, et nécessaires pour y
riposter. D’autre part la définition de l’« agression armée » dont la cons-
tatation autorise la mise en œuvre du « droit naturel » de légitime défense
n’est pas énoncée par la Charte et ne fait pas partie du droit conventionnel.
Il n’est donc pas possible de soutenir que l’article 51 soit une disposition
qui « résume et supplante » le droit international coutumier. Plutôt atteste-
t-elle que, dans le domaine considéré, dont il n’est pas besoin de souligner
l'importance pour le présent différend, le droit coutumier continue d’exis-
ter à côté du droit conventionnel. Les domaines réglementés par l’une et
par l’autre source de droit ne se recouvrent donc pas exactement et les
règles n’ont pas le même contenu. La démonstration pourrait être faite
également à propos d’autres matières et en particulier du principe de
non-intervention.

177. Mais, comme il a été indiqué plus haut (paragraphe 175), quand
bien même la norme coutumière et la norme conventionnelle auraient

84
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 95

exactement le même contenu, la Cour n’y verrait pas une raison de consi-
dérer que incorporation de la norme coutumière au droit conventionnel
doive lui faire perdre son applicabilité distincte. L'existence de règles
identiques en droit international conventionnel et coutumier a été claire-
ment admise par la Cour dans les affaires du Plateau continental de la mer
du Nord. Dans une large mesure, ces affaires portaient même sur le point de
savoir si une règle énoncée dans une convention existait aussi en tant que
règle coutumière, soit parce que la convention n’aurait fait que codifier la
coutume ou l'aurait « cristallisée », soit parce qu’elle aurait influencé son
adoption ultérieure. La Cour a déclaré que cette identité de contenu entre
le droit conventionnel et le droit international coutumier n'existait pas
dans le cas de la règle invoquée, figurant dans un seul article du traité, mais
elle n’a nullement prétendu qu’elle fût exclue par principe. Bien au con-
traire, il lui est apparu clairement que certains autres articles du traité en
question étaient « considérés comme consacrant ou cristallisant des règles
de droit international coutumier relatives au plateau continental, règles
établies ou du moins en voie de formation » (C.Z.J. Recueil 1969, p. 39,
par. 63). Plus généralement, on ne voit aucune raison de penser que,
lorsque le droit international coutumier est constitué de règles identiques
à celles du droit conventionnel, il se trouve « supplanté » par celui-ci au
point de n’avoir plus d’existence propre.

178. De nombreuses raisons conduisent à considérer que, même si deux
normes provenant des deux sources du droit international apparaissent
identiques par leur contenu, et même si les Etats considérés sont liés par les
règles en question sur les deux plans conventionnel et coutumier, ces
normes conservent une existence distincte. I] en est ainsi du point de vue de
leur applicabilité. Dans un différend juridique intéressant deux Etats, Pun
d’eux peut faire valoir que l’applicabilité à sa propre conduite d’une règle
conventionnelle dépend de la conduite de l’autre Etat à propos de l’ap-
plication d’autres règles portant sur des matières différentes mais incluses
dans la même convention. Par exemple, si un Etat exerce son droit de
suspendre l’exécution d’un traité ou d’y mettre fin parce que l’autre partie a
violé (aux termes de l’article 60, paragraphe 3 5), de la convention de
Vienne sur le droit des traités) « une disposition essentielle pour la réali-
sation de l’objet ou du but du traité », il est dispensé d’appliquer une règle
conventionnelle par rapport à l’autre Etat en raison du manquement à une
règle conventionnelle différente commis par celui-ci. Mais si les deux règles
en question existent aussi en droit international coutumier, le fait que l’un
des Etats n’en a pas appliqué une ne justifie pas l’autre Etat à refuser
d'appliquer la seconde. Par ailleurs, des règles identiques en droit conven-
tionnel et en droit international coutumier se distinguent aussi du point de
vue des méthodes employées pour leur interprétation et leur application.
Un Etat peut accepter une règle contenue dans une convention non pas
simplement parce qu’il est favorable à l'application de la règle elle-même,
mais parce qu’en outre les institutions ou mécanismes prévus pour assurer
le respect des règles de cette convention lui paraissent opportuns. Si la règle
dont il s’agit correspond à une règle coutumiére, deux règles de même

85
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 96

contenu sont traitées différemment, pour ce qui est des organes chargés
d’en contrôler la mise en œuvre, selon qu’elles sont l’une coutumière et
l’autre conventionnelle. Le présent différend illustre ce point.

179. Il est donc clair que les règles du droit international coutumier
conservent une existence et une applicabilité autonomes par rapport à
celles du droit international conventionnel lors même que les deux caté-
gories de droit ont un contenu identique. En conséquence, en déterminant
le contenu du droit international coutumier applicable au présent diffé-
rend, la Cour devra s’assurer que les Parties sont liées par les règles
coutumières en question ; mais rien ne l’obligera à ne retenir ces règles que
pour autant qu’elles seraient différentes des règles conventionnelles que la
réserve américaine l’empêche d’appliquer dans le présent différend.

180. Durant la phase consacrée aux questions de compétence et de
recevabilité, les Etats-Unis ont cependant présenté un autre argument
à l'appui de leur thèse suivant laquelle la réserve relative aux traités
multilatéraux ne permet pas à la Cour de connaître des demandes nicara-
guayennes fondées sur le droit international coutumier. Les Etats-Unis
ont souligné que les traités multilatéraux en cause renferment des normes
juridiques que les Parties ont expressément acceptées comme régissant
leurs droits et obligations réciproques, et que, en vertu du principe pacta
sunt servanda, le comportement des Parties continuera d’être réglé par ces
traités, quoi que la Cour puisse décider relativement au droit coutumier. Il
en résulte, d’après les Etats-Unis, que la Cour ne peut se prononcer vala-
blement sur les droits et obligations réciproques des deux Etats quand il ne
lui est pas possible de faire référence à leurs droits et obligations conven-
tionnels ; en effet, elle appliquerait alors des normes différentes de celles
que les Parties sont convenues de suivre dans leurs relations internatio-
nales telles qu’elles existent.

181. La question soulevée par cet argument est donc de savoir si les
dispositions des traités multilatéraux en cause, et en particulier celles de la
Charte des Nations Unies, diffèrent des règles coutumières pertinentes au
point qu’un arrêt par lequel la Cour statuerait sur les droits et obligations
des parties au titre du droit international coutumier sans tenir compte du
contenu des traités multilatéraux les liant réciproquement aurait un carac-
tère totalement académique et ne serait pas « susceptible d’application ou
d'exécution » (Cameroun septentrional, C.I.J. Recueil 1963, p. 37). La Cour
n’est pas d’avis qu’il en soit ainsi. Comme il a été rappelé à propos de
l'emploi de la force, les Etats-Unis eux-mêmes soutiennent qu'il y a iden-
tité totale entre les règles pertinentes du droit international coutumier et les
dispositions de la Charte. La Cour n’a pas fait sienne une thèse aussi
extrême, puisqu'elle a conclu (paragraphe 174) que sur plusieurs points les
domaines réglementés par les deux sources de droit ne se recouvrent pas
exactement et que les règles substantielles qui les expriment n’ont pas un
contenu identique. Toutefois, fort loin d’avoir pris ses distances avec un
droit international coutumier qui subsisterait tel quel, la Charte a, dans ce
domaine, consacré des principes qui se trouvaient déjà dans le droit
international coutumier, et celui-ci s’est développé dans les quarante

86
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 97

années suivantes sous l’influence de la Charte, au point que bien des règles
énoncées dans la Charte ont maintenant acquis un statut indépendant de
celle-ci. La considération essentielle est que la Charte et le droit interna-
tional coutumier procèdent tous deux d’un principe fondamental commun
bannissant l'emploi de la force des relations internationales. De l'avis de la
Cour, les différences éventuelles entre leurs contenus propres ne sont pas
telles qu’un arrêt limité au domaine du droit international coutumier se
révélerait inefficace ou inadapté, ou encore insusceptible d'application ou
d'exécution.

182. La Cour conclut qu’il lui appartient d’exercer la compétence que
lui confère la déclaration d’acceptation faite par les Etats-Unis en vertu de
l’article 36, paragraphe 2, du Statut, afin de se prononcer sur les demandes
du Nicaragua fondées sur le droit international coutumier, et cela bien que
les différends « résultant » des chartes des Nations Unies et de l’Organi-
sation des Etats américains échappent à sa juridiction.

183. Etant donné cette conclusion, la Cour doit maintenant identifier
les règles du droit international coutumier applicables au présent diffé-
rend. Pour cela, elle doit examiner la pratique et l’opinio juris des Etats.
Ainsi qu'elle l’a dit récemment :

«Tl est bien évident que la substance du droit international cou-
tumier doit étre recherchée en premier lieu dans la pratique effective
et l’opinio juris des Etats, même si les conventions multilatérales
peuvent avoir un rôle important à jouer en enregistrant et définissant
les règles dérivées de la coutume ou même en les développant. »
(Plateau continental (Jamahiriya arabe libyenne/ Malte), C.I.J. Recueil
1985, p. 29-30, par. 27.)

A cet égard la Cour ne doit pas perdre de vue la Charte des Nations Unies
ni celle de l'Organisation des Etats américains, en dépit de l’entrée en jeu de
la réserve relative aux traités multilatéraux. Bien que la Cour ne soit pas
compétente pour décider si le comportement des Etats-Unis viole ces
conventions, elle peut et doit en prendre en considération le contenu dans
le cadre de l'identification du droit international coutumier que les Etats-
Unis auraient également enfreint.

184. La Cour note qu’en fait les Parties semblent être largement d’ac-
cord, comme on le verra plus loin, sur la teneur du droit international
coutumier relatif au non-emploi de la force et à la non-intervention. Cet
accord des Parties ne dispense cependant pas la Cour de toute recherche
des règles applicables de ce droit. La Cour ne saurait considérer des règles
comme faisant partie du droit international coutumier et applicables en
tant que telles à des Etats simplement parce que ceux-ci affirment les
reconnaître. La Cour, à laquelle l’article 38 du Statut prescrit entre autres
d'appliquer la coutume internationale « comme preuve d’une pratique

87
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 98

générale acceptée comme étant le droit », ne peut ignorer le rôle essentiel
d’une pratique générale. Lorsque deux Etats conviennent d’incorporer
dans un traité une règle particulière, leur accord suffit pour qu’elle fasse loi
entre eux : mais dans le domaine du droit international coutumier il ne
suffit pas que les parties soient du même avis sur le contenu de ce qu’elles
considèrent comme une règle. La Cour doit s’assurer que l’existence de la
règle dans l’opinio juris des Etats est confirmée par la pratique.

185. Dans le présent différend la Cour, tout en n’exerçant sa compé-
tence qu’à propos de l’application des règles coutumières relatives au
non-recours à la force et à la non-intervention, ne saurait ignorer le fait que
les Parties sont liées par ces règles aussi bien sur le plan conventionnel que
sur le plan coutumier. En outre, aux engagements conventionnels des
Parties concernant les règles en question s'ajoutent en l’espèce plusieurs
reconnaissances de leur validité en droit international coutumier, qu’elles
ont exprimées par d’autres moyens. C’est donc à la lumière de cet « élément
subjectif » — selon l’expression employée par la Cour en son arrêt de 1969
dans les affaires du Plateau continental de la mer du Nord (C.I.J. Recueil
1969, p. 44) — que la Cour doit évaluer la pratique pertinente.

186. Il ne faut pas s'attendre à ce que l'application des règles en question
soit parfaite dans la pratique étatique, en ce sens que les Etats s’abstien-
draient, avec une entière constance, de recourir à la force ou à l’interven-
tion dans les affaires intérieures d’autres Etats. La Cour ne pense pas que,
pour qu’une règle soit coutumièrement établie, la pratique correspondante
doive être rigoureusement conforme à cette règle. II lui paraît suffisant,
pour déduire l'existence de règles coutumières, que les Etats y conforment
leur conduite d’une manière générale et qu'ils traitent eux-mêmes les
comportements non conformes à la règle en question comme des violations
de celle-ci et non pas comme des manifestations de la reconnaissance d’une
règle nouvelle. Si un Etat agit d’une manière apparemment inconciliable
avec une règle reconnue, mais défend sa conduite en invoquant des excep-
tions ou justifications contenues dans la règle elle-même, il en résulte une
confirmation plutôt qu'un affaiblissement de la règle, et cela que l’attitude
de cet Etat puisse ou non se justifier en fait sur cette base.

* *

187. La Cour doit donc déterminer tout d’abord la substance des règles
coutumières relatives à l’usage de la force dans les relations internationales
applicables au différend qui lui est soumis. Les Etats-Unis ont soutenu
que, s'agissant de la question essentielle de la licéité de l'emploi de la force
entre les Etats, il existe une véritable identité entre les règles du droit
international général et coutumier et les règles correspondantes de la
Charte des Nations Unies. Pour eux, cette identité est même si complète
que, comme il a été dit plus haut (paragraphe 173), elle constitue un
argument tendant à interdire à la Cour d’appliquer ce droit coutumier
parce que rien ne le distingue du droit conventionnel multilatéral qu’elle ne

88
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 99

doit pas appliquer. Dans leur contre-mémoire sur la compétence et la
recevabilité les Etats-Unis affirment que : « L’article 2, paragraphe 4, dela
Charte est le droit international général et coutumier. » Ils citent avec
approbation une observation de la Commission du droit international
d’après laquelle

« la grande majorité des spécialistes du droit international soutien-
nent aujourd’hui, sans aucune hésitation, que le paragraphe 4 de
l’article 2, ainsi que d’autres dispositions de la Charte énoncent avec
toute l'autorité voulue le droit coutumier moderne concernant la
menace ou l’emploi de la force » (Annuaire de la Commission du droit
international, 1966, vol. IT, p. 269).

Les Etats-Unis notent que le Nicaragua a repris ces idées à son compte,
puisqu’un de ses conseils a affirmé qu’« en fait les publicistes considèrent
généralement que l’article 2, paragraphe 4, de la Charte des Nations Unies
reprend à cet égard les principes généraux existants du droit internatio-
nal ». Et les Etats-Unis concluent en ces termes :

« En résumé. les dispositions de l'article 2, paragraphe 4, relatives à
la légitimité de l'usage de la force sont « le droit coutumier moderne »
(Commission du droit international, loc. cit.) et reprennent « les prin-
cipes généraux existants du droit international » (conseil du Nicara-
gua, audience du 25 avril 1984, matin, loc. cit.). Il n’existe pas d'autre
« droit international général et coutumier » sur lequel le Nicaragua
puisse fonder sa demande. »

« En conséquence, il est inconcevable que la Cour puisse examiner
le caractére licite d’un prétendu recours a la force armée sans se
reporter à la principale source du droit international pertinent, l'ar-
ticle 2, paragraphe 4, de la Charte des Nations Unies. »

Quant au Nicaragua, tout au plus peut-on noter que, pour lui,

« dans certains cas il peut y avoir quelques différences de contenu et
d’application entre la règle de droit coutumier et la règle convention-
nelle ».

188. La Cour constate donc que les Parties sont d’accord pour consi-
dérer que les principes relatifs à l'emploi de la force qui figurent dans la
Charte des Nations Unies correspondent, pour l'essentiel, à ceux qui se
retrouvent dans le droit international coutumier. Les Parties sont donc
davis, l’une et l’autre, que le principe fondamental en cette matière s’ex-
prime par les termes mêmes utilisés à l’article 2, paragraphe 4, de la Charte.
Elles acceptent par conséquent une obligation conventionnelle de s’abs-
tenir, dans leurs relations internationales, de la menace ou de l'emploi de la
force, soit contre l'intégrité territoriale ou l’indépendance politique de tout
Etat, soit de toute autre matière incompatible avec les buts des Nations
Unies. La Cour doit néanmoins s’assurer de l'existence, dans le droit
international coutumier, d’une opinio juris relative à la valeur obligatoire

89
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 100

d’une telle abstention. Cette opinio juris peut se déduire entre autres,
quoique avec la prudence nécessaire, de l’attitude des Parties et des Etats a
l'égard de certaines résolutions de l’Assembiée générale, notamment la
résolution 2625 (XXV) intitulée « Déclaration relative aux principes du
droit international touchant les relations amicales et la coopération entre
les Etats conformément à la Charte des Nations Unies ». L’effet d’un
consentement au texte de telles résolutions ne peut être interprété comme
celui d’un simple rappel ou d’une simple spécification de l’engagement
conventionnel pris dans la Charte. H peut au contraire s’interprêter comme
une adhésion à la valeur de la règle ou de la série de règles déclarées par la
résolution et prises en elles-mêmes. Le principe du non-emploi de la force,
par exemple, peut ainsi être considéré comme un principe de droit inter-
national coutumier non conditionné par les dispositions relatives à la
sécurité collective ou aux facilités et contingents à fournir en vertu de
l’article 43 de la Charte. La prise de position mentionnée peut en d’autres
termes apparaître comme l'expression d’une opinio juris à l'égard de la règle
(ou de la série de règles) en question, considérée indépendamment désor-
mais des dispositions, notamment institutionnelles, auxquelles elle est
soumise sur le plan conventionnel de la Charte.

189. En ce qui concerne les Etats-Unis en particulier, on peut attribuer
semblable valeur d’opinio juris à l'appui donné par eux à la résolution de la
sixième conférence interaméricaine (18 février 1928) condamnant l’agres-
sion et à la ratification de la convention de Montevideo sur les droits et
devoirs des Etats (26 décembre 1933), dont l’article 11 impose l’obligation
de ne pas reconnaître les acquisitions de territoires ou d'avantages spé-
ciaux obtenus par la force. Non moins significative est leur acceptation du
principe de prohibition de la force contenu dans la déclaration sur les
principes régissant les relations mutuelles des Etats participants à la con-
ference sur la sécurité et la coopération en Europe (Helsinki, 1er août 1975),
en vertu de laquelle les Etats participants « s’abstiennent dans leurs rela-
tions mutuelles, ainsi que dans leurs relations internationales en général »
(les italiques sont de la Cour), de recourir à la menace ou à l’emploi de la
force. L’acceptation d’une telle formule confirme l’existence chez les Etats
participants d’une opinio juris prohibant l’emploi de la force dans les
relations internationales.

190. La validité en droit coutumier du principe de la prohibition de
l'emploi de la force exprimé à l’article 2, paragraphe 4, de la Charte des
Nations Unies trouve une autre confirmation dans le fait que les repré-
sentants des Etats le mentionnent souvent comme étant non seulement un
principe de droit international coutumier, mais encore un principe fon-
damental ou essentiel de ce droit. Dans ses travaux de codification du droit
des traités la Commission du droit international a exprimé l’opinion que
«le droit de la Charte concernant l'interdiction de l'emploi de la force
constitue en soi un exemple frappant d’une règle de droit international qui
relève du jus cogens » (paragraphe 1 du commentaire de la Commission sur
l’article 50 de ses projets d’articles sur le droit des traités, Annuaire de la
Commission, 1966-II, p. 270). Dans le mémoire sur le fond qu’il a présenté

90
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 101

en l’espèce le Nicaragua déclare que le principe de l'interdiction de l’em-
ploi de la force consacré par l’article 2, paragraphe 4. de la Charte des
Nations Unies «est maintenant admis comme faisant partie du jus
cogens ». Dans leur contre-mémoire sur la compétence et la recevabilité, les
Etats-Unis quant à eux ont cru devoir citer les commentateurs pour qui ce
principe constitue une « norme universelle », une règle de « droit interna-
tional universel », un « principe de droit international universellement
reconnu » et un « principe de jus cogens ».

191. S'agissant de certains aspects particuliers du principe en question,
il y aura lieu de distinguer entre les formes les plus graves de l'emploi de la
force (celles qui constituent une agression armée) et d’autres modalités
moins brutales. Pour déterminer la règle juridique s'appliquant à celles-ci,
la Cour peut à nouveau faire appel aux mentions incluses dans la décla-
ration relative aux principes du droit international touchant les relations
amicales et la coopération entre Etats conformément à la Charte des
Nations Unies (résolution 2625 (XXV) de l’Assemblée générale déjà men-
tionnée). Comme il a été souligné, le fait que les Etats ont adopté ce texte
fournit une indication de leur opinio juris sur le droit international cou-
tumier en question. La déclaration comporte, à côté de certaines formu-
lations qui peuvent s'appliquer à l'agression, d’autres qui ne visent que des
modalités moins graves d'emploi de la force. On y trouve notamment les
passages suivants :

« Tout Etat a le devoir de s'abstenir de recourir à la menace ou à
l'emploi de la force pour violer les frontières internationales existantes
d’un autre Etat ou comme moyen de règlement des différends inter-
nationaux, y compris les différends territoriaux et les questions rela-
tives aux frontières des Etats.

Les Etats ont le devoir de s'abstenir d’actes de représailles impli-
quant l'emploi de la force.

Tout Etat a le devoir de s'abstenir de recourir à toute mesure de
coercition qui priverait de leur droit à l’autodétermination. à la liberté
et à l'indépendance les peuples mentionnés dans la formulation du
principe de l'égalité de droits et de leur droit de disposer d’eux-
mêmes.

Chaque Etat a le devoir de s’abstenir d’organiser ou d'encourager
l’organisation de forces irrégulières ou de bandes armées, notamment
de bandes de mercenaires, en vue d’incursions sur le territoire d’un
autre Etat.

Chaque Etat a le devoir de s'abstenir d’organiser et d'encourager
des actes de guerre civile ou des actes de terrorisme sur le territoire
d'un autre Etat, d’y aider ou d’y participer, ou de tolérer sur son
territoire des activités organisées en vue de perpétrer de tels actes,

lorsque les actes mentionnés dans le présent paragraphe impliquent
une menace ou l’emploi de la force. »

91
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 102

192. D'autre part, dans le passage de cette même déclaration qui con-
cerne le principe de non-intervention dans les affaires relevant de la
compétence nationale d’un Etat, on trouve une règle très semblable :

« Tous les Etats doivent aussi s'abstenir d'organiser, d’aider, de
fomenter, de financer, d'encourager ou de tolérer des activités armées
subversives ou terroristes destinées à changer par la violence le régime
d'un autre Etat ainsi que d'intervenir dans les luttes intestines d’un
autre Etat. »

Dans le contexte du système interaméricain, cette approche remonte au
moins à 1928 (convention concernant les droits et les devoirs des Etats en
cas de luttes civiles, art. 1, par. 1) ; elle est confirmée par le dispositif de la
résolution 78 que l’Assemblée générale de l'Organisation des Etats amé-
ricains a adoptée le 21 avril 1972, par laquelle elle décidait :

« 1. De rappeler solennellement aux Etats membres de l’Organi-
sation des Etats américains qu’ils doivent observer strictement les
principes de non-intervention et d’autodétermination des peuples en
tant que moyen d’assurer entre eux une coexistence pacifique, et de les
inviter à s'abstenir de tout acte qui, directement ou indirectement,
pourrait constituer une violation de ces principes.

2. De réaffirmer l'obligation qu’ont lesdits Etats de s'abstenir
d'appliquer des mesures économiques, politiques ou de toute autre
nature que ce soit pour exercer une coercition sur un autre Etat et
obtenir de lui des avantages de quelque ordre que ce soit.

3. De réaffirmer également l’obligation de ces Etats de s’abstenir
d'organiser, d'appuyer, d'encourager, de financer, de susciter ou de
tolérer des activités subversives, terroristes ou armées contre un autre
Etat, et d'intervenir dans une guerre civile d’un autre Etat ou dans ses
luttes intérieures. »

193. La règle générale d’interdiction de la force comporte certaines
exceptions. Etant donné l'argumentation avancée par les Etats-Unis pour
justifier les faits qui leur sont reprochés par le Nicaragua, la Cour doit
s'exprimer sur le contenu du droit de légitime défense, et plus précisément
du droit de légitime défense collective. A l'égard, tout d’abord, de l'exis-
tence de ce droit elle constate que, selon le libellé de l’article 51 de la Charte
des Nations Unies, le droit naturel (ou « droit inhérent ») que tout Etat
possède dans l'éventualité d’une agression armée s'entend de la légitime
défense, aussi bien collective qu’individuelle. Ainsi la Charte elle-même
atteste l'existence du droit de légitime défense collective en droit interna-
tional coutumier. En outre, de même que les mentions de certaines décla-
rations de l’Assemblée générale adoptées par les Etats attestent leur
reconnaissance du principe de prohibition de la force sur le plan propre-
ment coutumier, certaines mentions de ces mêmes déclarations jouent le
même rôle à l’égard du droit de légitime défense (collective aussi bien

92
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 103

qu’individuelle). Ainsi, dans la déclaration déjà citée relative aux prin-
cipes du droit international touchant les relations amicales entre les Etats
conformément à la Charte, les mentions relatives à la prohibition de la
force sont suivies d’un paragraphe aux termes duquel :

« Aucune disposition des paragraphes qui précèdent ne sera inter-
prétée comme élargissant ou diminuant de quelque manière que ce
soit la portée des dispositions de la Charte concernant les cas dans
lesquels l’emploi de la force est licite. »

Cette résolution démontre que les Etats représentés à l’Assemblée générale
considèrent l'exception à l'interdiction de la force que constitue le droit de
légitime défense individuelle ou collective comme déjà établie par le droit
international coutumier.

194. Pour ce qui est des caractéristiques de la réglementation du droit de
légitime défense, les Parties, tenant l’existence de ce droit pour démontrée
sur le plan coutumier, se sont concentrées sur les modalités qui en con-
ditionnent l'exercice. En raison des circonstances dans lesquelles est né
leur différend, elles ne font état que du droit de légitime défense dans le cas
d’une agression armée déjà survenue et ne se posent pas la question de la
licéité d’une réaction à la menace imminente d’une agression armée. La
Cour ne se prononcera donc pas sur ce sujet. Les Parties sont en outre
d’accord pour admettre que la licéité de la riposte à l'agression dépend du
respect des critères de nécessité et de proportionnalité des mesures prises
au nom de la légitime défense. L'existence du droit de légitime défense
collective étant établie en droit international coutumier, la Cour doit
définir les conditions particulières auxquelles sa mise en œuvre peut avoir à
répondre en sus des conditions de nécessité et de proportionnalité rappe-
lées par les Parties.

195. Dans le cas de la légitime défense individuelle, ce droit ne peut être
exercé que si l’Etat intéressé a été victime d’une agression armée. L’invo-
cation de la légitime défense collective ne change évidemment rien à cette
situation. L'accord paraît aujourd’hui général sur la nature des actes
pouvant être considérés comme constitutifs d’une agression armée. En
particulier, on peut considérer comme admis que, par agression armée, il
faut entendre non seulement l’action des forces armées régulières à travers
une frontière internationale mais encore « l'envoi par un Etat ou en son
nom de bandes ou de groupes armés, de forces irrégulières ou de merce-
naires qui se livrent à des actes de force armée contre un autre Etat d’une
gravité telle qu’ils équivalent » (entre autres) à une véritable agression
armée accomplie par des forces régulières, « ou [au] fait de s'engager d’une
manière substantielle dans une telle action ». Cette description, qui figure à
l’article 3, alinéa g), de la définition de l’agression annexée à la résolu-
tion 3314 (XXIX) de l'Assemblée générale, peut être considérée comme
l'expression du droit international coutumier. La Cour ne voit pas de
raison de refuser d’admettre qu’en droit international coutumier la pro-
hibition de l’agression armée puisse s’appliquer à l’envoi par un Etat de
bandes armées sur le territoire d’un autre Etat si cette opération est telle,

93
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 104

par ses dimensions et ses effets, qu’elle aurait été qualifiée d’agression
armée et non de simple incident de frontière si elle avait été le fait de forces
armées régulières. Mais la Cour ne pense pas que la notion d’« agression
armée » puisse recouvrir non seulement l’action de bandes armées dans le
cas où cette action revêt une ampleur particulière, mais aussi une assistance
à des rebelles prenant la forme de fourniture d’armements ou d'assistance
logistique ou autre. On peut voir dans une telle assistance une menace ou
un emploi de la force, ou l’équivalent d’une intervention dans les affaires
intérieures ou extérieures d’autres Etats. Il est clair que c’est l'Etat victime
d’une agression armée qui doit en faire la constatation. Il n’existe, en droit
international coutumier, aucune règle qui permettrait à un autre Etat
d’user du droit de légitime défense collective contre le prétendu agresseur
en s’en remettant à sa propre appréciation de la situation. En cas d’invo-
cation de la légitime défense collective, il faut s'attendre à ce que l'Etat
au profit duquel ce droit va jouer se déclare victime d’une agression
armée.

196. Reste à déterminer si la licéité de la mise en ieu de la légitime
défense collective par l'Etat tiers au profit de Etat agressé dépend éga-
lement d’une demande que celui-ci lui aurait faite. Une disposition de la
charte de l'Organisation des Etats américains peut être citée ici. La Cour,
certes, n’a pas compétence pour considérer cet instrument comme appli-
cable au différend, mais elle peut l’examiner aux fins de déterminer s’il
éclaire le contenu du droit international coutumier. La Cour constate que
la charte de l'Organisation des Etats américains comporte un article 3 f) qui
énonce notamment le principe que : « l’agression contre un Etat américain
constitue une agression contre tous les autres Etats américains » et un
article 27 en vertu duquel :

« toute agression exercée par un Etat contre l’intégrité ou l’inviola-
bilité du territoire ou contre la souveraineté ou l'indépendance poli-
tique d’un Etat américain sera considérée comme un acte d’agression
contre les autres Etats américains. »

197. La Cour note d’autre part qu’aux termes de l’article 3, para-
graphe 1, du traité interaméricain d’assistance mutuelle signé à Rio de
Janeiro le 2 septembre 1947 les Hautes Parties contractantes

«conviennent qu’une attaque armée provenant de quelque Etat
contre un Etat américain sera considérée comme une attaque contre
tous les Etats américains ; en conséquence, chacune desdites parties
contractantes s'engage à aider à faire face à l'attaque, en exercice du
droit immanent de légitime défense individuelle ou collective, que
reconnaît l’article 51 de la Charte des Nations Unies ».

Selon le paragraphe 2 du même article :

« A la demande de l'Etat ou des Etats directement attaqués, et
jusqu’à la décision de l’organe de consultation du système interamé-
ricain, chaque partie contractante pourra déterminer les mesures

94
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 105

immédiates qu’elle adoptera individuellement, en accomplissement
de l'obligation dont fait mention le paragraphe précédent et confor-
mément au principe de solidarité continentale. »

(Le traité de Rio de 1947 a été modifié par le protocole de San José, Costa
Rica, de 1975, mais celui-ci n’est pas encore en vigueur.)

198. La Cour constate qu’aux termes du traité de Rio de Janeiro les
mesures de légitime défense collective que va prendre chaque Etat sont
arrêtées « à la demande de l'Etat ou des Etats directement attaqués ». Il est
significatif que cette exigence d’une demande de la part de l'Etat agressé
figure dans la convention spécialement consacrée à ces questions d’assis-
tance mutuelle ; elle ne se retrouve pas dans le texte le plus général (la
charte de l'Organisation des Etats américains). Cependant l’article 28 de la
charte de l'Organisation des Etats américains prévoit l'application des
mesures et des procédures prévues par les « traités spéciaux qui régissent la
matière ».

199. Quoi qu'il en soit, la Cour note qu’en droit international coutu-
mier, qu’il soit général ou particulier au système juridique interaméricain,
aucune règle ne permet la mise en jeu de la légitime défense collective sans
la demande de l'Etat se jugeant victime d’une agression armée. La Cour
conclut que l'exigence d’une demande de [Etat victime de l’agression
alléguée s’ajoute à celle d’une déclaration par laquelle cet Etat se proclame
agressé.

200. A ce point de son arrêt, la Cour peut se demander s’il existe en droit
international coutumier une exigence semblable à celle que prévoit le droit
conventionnel de la Charte des Nations Unies et qui impose à l'Etat se
prévalant du droit de légitime défense individuelle ou collective de faire
rapport à un organe international habilité à se prononcer sur la conformité
au droit international des mesures nationales que cet Etat entend par là
justifier. Ainsi l’article 51 de la Charte des Nations Unies prescrit aux Etats
prenant des mesures dans l’exercice de ce droit de légitime défense de les
« porter immédiatement » à la connaissance du Conseil de sécurité.
Comme la Cour l’a déjà relevé (paragraphes 178 et 188), un principe
consacré par un traité mais existant dans le droit international coutumier
peut fort bien, dans celui-ci, être affranchi des conditions et modalités
dont il est entouré dans le traité. Quelque influence que la Charte, en ces
matières, ait pu avoir sur le droit coutumier, il est clair que, sur le plan de
ce droit, la licéité de Pexercice de la légitime défense n’est pas condi-
tionnée par le respect d’une procédure aussi étroitement dépendante du
contenu d’un engagement conventionnel et des institutions qu’il établit.
En revanche, si un Etat invoquait la légitime défense pour justifier des
mesures qui normalement enfreindraient aussi bien le principe du droit
international coutumier que celui de la Charte, on s’attendrait à ce que
les conditions énoncées par la Charte fussent observées. Par conséquent,
dans l’examen effectué au titre du droit coutumier, l'absence de rapport
au Conseil de sécurité peut être un des éléments indiquant si l'Etat inté-
ressé était convaincu d’agir dans le cadre de la légitime défense.

95
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 106

201. Pour justifier certaines activités comportant l’utilisation de la
force, les Etats-Unis se sont prévalus uniquement de l’exercice de leur
droit de légitime défense collective. La Cour, cependant, compte tenu notam-
ment de la non-participation des Etats-Unis à la phase relative au fond,
croit devoir examiner si le droit international coutumier applicable au pré-
sent différend comporte d’autres règles susceptibles de faire disparaître
l'illicéité de telles activités. Elle ne voit pas de raison, toutefois, de rouvrir
la question des conditions réglementant l’exercice du droit de légitime dé-
fense individuelle, qu’elle a déjà étudiées à propos de la légitime défense
collective. En revanche, elle doit s'interroger sur l’existence d’une éven-
tuelle justification des activités en question qui se rattacherait non pas au
droit de légitime défense collective contre une agression armée mais au
droit de prendre des contre-mesures en riposte à un comportement du
Nicaragua dont il ne serait pas allégué qu’il est constitutif d’une agression
armée. Elle procédera à cet examen en liaison avec l’analyse du principe de
non-intervention en droit international coutumier.

202. Le principe de non-intervention met en jeu le droit de tout Etat
souverain de conduire ses affaires sans ingérence extérieure ; bien que les
exemples d'atteinte au principe ne soient pas rares, la Cour estime qu’il fait
partie intégrante du droit international coutumier. Comme la Cour a eu
Poccasion de le dire : « Entre Etats indépendants, le respect de la souve-
raineté territoriale est l’une des bases essentielles des rapports internatio-
naux » (C.1.J. Recueil 1949, p. 35), et le droit international exige aussi le
respect de l'intégrité politique. Il n’est pas difficile de trouver de nom-
breuses expressions d’une opinio juris sur existence du principe de non-
intervention en droit international coutumier. Sans doute les diverses
formules par lesquelles les Etats reconnaissent les principes de droit inter-
national énoncés par la Charte des Nations Unies ne peuvent s’interpréter
en toute rigueur comme s’appliquant au principe de non-intervention d’un
Etat dans les affaires intérieures et extérieures d’un autre Etat puisque
celui-ci n’est pas à proprement parler énoncé par la Charte. Mais la Charte
n’a nullement entendu confirmer sous forme écrite tous les principes
essentiels du droit international en vigueur. L’existence du principe de
non-intervention dans l’opinio juris des Etats est étayée par une pratique
importante et bien établie. On a pu d’ailleurs présenter ce principe comme
un corollaire du principe d'égalité souveraine des Etats. Il l’a été notam-
ment dans la résolution 2625 (X XV) de l’Assemblée générale, c’est-à-dire
la déciaration relative aux principes du droit international touchant les
relations amicales et la coopération entre les Etats. Dans l'affaire du
Détroit de Corfou, où un Etat prétendait avoir le droit d’intervenir pour
recueillir, dans le territoire d’un autre Etat, des éléments de preuve destinés
à une juridiction internationale (C.1.J. Recueil 1949, p. 34), la Cour a
observé que :

96
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 107

« Le prétendu droit d'intervention ne peut être envisagé … que
comme la manifestation d’une politique de force, politique qui, dans
le passé, a donné lieu aux abus les plus graves et qui ne saurait, quelles
que soient les déficiences présentes de l’organisation internationale,
trouver aucune place dans le droit international. L'intervention est
peut-être moins acceptable encore dans la forme particulière qu’elle
présenterait ici, puisque, réservée par la nature des choses aux Etats
les plus puissants, elle pourrait aisément conduire à fausser Yadmi-
nistration de la justice internationale elle-même. » (C.1J. Recueil
1949, p. 35.)

203. Le principe a été repris depuis lors dans de très nombreuses
déclarations adoptées par diverses organisations et par des conférences
internationales auxquelles participaient les Etats-Unis et le Nicaragua,
dont la résolution 2131 (XX) de l’Assemblée générale, la déclaration sur
linadmissibilité de l’intervention dans les affaires intérieures des Etats et
la protection de leur indépendance et de leur souveraineté. I] est vrai que, si
les Etats-Unis ont voté en faveur de la résolution 2131 (XX) de Assemblée
générale, ils ont précisé lors de son adoption par la Première Commission
qu’ils la considéraient comme « une déclaration d'intention politique et
non une élaboration du droit » (Documents officiels de l'Assemblée générale,
vingtième session, Première Commission, A/C.1/SR.1423, p. 458). Toute-
fois, l’essentiel de la résolution 2131 (XX) est repris dans la déclaration
approuvée par la résolution 2625 (XXV), qui énonce des principes que
l'Assemblée générale a qualifiés de « principes fondamentaux du droit
international », et à propos de laquelie le représentant des Etats-Unis n’a
pas fait de déclaration analogue à celle qui vient d’être citée.

204. Pour ce qui est des relations interaméricaines, il convient de signa-
ler par exemple la réserve à la convention de Montevideo sur les droits
et les devoirs des Etats (26 décembre 1933), par laquelle les Etats-Unis
se déclaraient opposés « à toute ingérence dans la liberté, la souverai-
neté ou autres affaires internes ou aux procédures des gouvernements des
autres Nations », ou la ratification par les Etats-Unis du protocole addi-
tionnel relatif à la non-intervention (23 décembre 1936). Entre autres
exemples plus récents on peut mentionner les résolutions AG/RES.78
et AG/RES. 128 de l’Assemblée générale de Organisation des Etats amé-
ricains. Dans un contexte différent les Etats-Unis ont expressément ac-
cepté les principes énoncés dans la déclaration, déjà évoquée plus haut,
de l'acte final de la conférence d’Helsinki (19° août 1975) sur la sécu-
rité et la coopération en Europe, y compris un exposé détaillé du prin-
cipe de la non-intervention ; ces principes ont été assurément présentés
comme s'appliquant aux relations mutuelles entre les Etats participants,
mais on peut considérer que leur texte témoigne de l’existence, et de l’ac-
ceptation par les Etats-Unis, d’un principe coutumier universellement
applicable.

205. Malgré la multiplicité des déclarations des Etats acceptant le prin-
cipe de non-intervention, deux problèmes subsistent : premièrement celui

97
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 108

du contenu exact du principe ainsi accepté et, deuxièmement, celui de la
démonstration que la pratique lui est suffisamment conforme pour qu’on
puisse faire état d’une règle de droit international coutumier. En ce qui
concerne le premier problème — celui du contenu du principe de non-
intervention — la Cour se bornera à définir les éléments constitutifs de ce
principe qui paraissent pertinents pour la solution du litige. A cet égard,
elle note que, d’après les formulations généralement acceptées, ce principe
interdit à tout Etat ou groupe d’Etats d’intervenir directement ou indirec-
tement dans les affaires intérieures ou extérieures d’un autre Etat. L’in-
tervention interdite doit donc porter sur des matières à propos desquelles le
principe de souveraineté des Etats permet à chacun d’entre eux de se dé-
cider librement. Il en est ainsi du choix du système politique, économique,
social et culturel et de la formulation des relations extérieures. L’inter-
vention est illicite lorsque à propos de ces choix, qui doivent demeurer
libres, elle utilise des moyens de contrainte. Cet élément de contrainte,
constitutif de l'intervention prohibée et formant son essence même, est
particulièrement évident dans le cas d’une intervention utilisant la force,
soit sous la forme directe d’une action militaire soit sous celle, indirecte, du
soutien à des activités armées subversives ou terroristes à l’intérieur d’un
autre Etat. Ainsi qu'il a été noté (au paragraphe 191), la résolution 2625
(XXV) de l’Assemblée générale assimile une telle assistance à l'emploi de la
force par l'Etat qui la fournit quand les actes commis sur le territoire de
l’autre Etat « impliquent une menace ou l’emploi de la force ». Ces formes
d'action sont alors illicites aussi bien à l’égard du principe de non-emploi
de la force que de celui de la non-intervention. Compte tenu de la nature
des griefs du Nicaragua contre les Etats-Unis et de ceux que les Etats-Unis
font valoir relativement à la conduite du Nicaragua envers El Salvador,
c'est essentiellement d’actes d'intervention semblables que la Cour est
amenée à se préoccuper en la présente espèce.

206. Toutefois, avant de parvenir à une conclusion sur la nature de
l'intervention prohibée, la Cour doit s’assurer que la pratique des Etats
justifie cette conclusion. Or un certain nombre d’exemples d'interventions
étrangères dans un Etat au bénéfice de forces d’opposition au gouverne-
ment de celui-ci ont pu être relevés au cours des dernières années. La Cour
ne songe pas ici au processus de décolonisation. Cette question n’est pas en
cause en la présente affaire. La Cour doit examiner s’il n’existerait pas des
signes d’une pratique dénotant la croyance en une sorte de droit général
qui autoriseratt les Etats à intervenir, directement ou non, avec ou sans
force armée, pour appuyer l’opposition interne d’un autre Etat, dont la
cause paraitrait particulièrement digne en raison des valeurs politiques et
morales avec lesquelles elle s’identifierait. L’apparition d’un tel droit
général supposerait une modification fondamentale du droit international
coutumier relatif au principe de non-intervention.

207. Au sujet des comportements qui viennent d’être évoqués, la Cour
doit néanmoins souligner que, comme elle l’a rappelé dans les affaires du
Plateau continental de la mer du Nord, pour qu’une nouvelle règle coutu-
mière fasse son apparition, les actes correspondants doivent non seulement

98
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 109

«représenter une pratique constante », mais en outre se rattacher à une
opinio juris sive necessitatis. Ou bien les Etats agissant de la sorte ou bien
d’autres Etats en mesure de réagir doivent s’être comportés d’une façon qui
témoigne

« de la conviction que cette pratique est rendue obligatoire par l’exis-
tence d’une règle de droit. La nécessité de pareille conviction, c’est-
à-dire Pexistence d’un élément subjectif, est implicite dans la notion
même d’opinio juris sive necessitatis. » (C.1.J. Recueil 1969, p. 44,
par. 77.)

La Cour n’a pas reçu compétence pour statuer sur la conformité avec le
droit international de comportements d’Etats qui ne sont pas parties au
présent différend ou de comportements des Parties sans lien avec ce
dernier ; rien non plus ne l’autorise à prêter à des Etats des vues juridiques
qu’eux-mémes ne formulent pas. La signification pour la Cour de com-
portements étatiques à première vue inconciliables avec le principe de
non-intervention réside dans la nature du motif invoqué comme justifica-
tion. L’invocation par un Etat d’un droit nouveau ou d’une exception sans
précédent au principe pourrait, si elle était partagée par d’autres Etats,
tendre à modifier le droit international coutumier. En réalité la Cour
constate cependant que les Etats n’ont pas justifié leur conduite en prenant
argument d’un droit nouveau d'intervention ou d’une exception nouvelle
au principe interdisant celle-ci. A diverses occasions les autorités des
Etats-Unis ont clairement exposé les motifs qu’elles avaient d’intervenir
dans les affaires d’un Etat étranger et qui tenaient par exemple à la
politique intérieure de ce pays, à son idéologie, au niveau de ses armements
ou à l'orientation de sa politique extérieure. Mais il s'agissait là de l'exposé
de considérations de politique internationale et nullement de l’affirmation
de règles du droit international actuel.

208. En particulier, à propos de leur conduite à l’égard du Nicaragua
qui est mise en cause en l’espèce, les Etats-Unis n’ont pas prétendu que leur
intervention, ainsi justifiée sur le plan politique, l’était aussi sur le plan
juridique, au motif qu’ils mettraient de la sorte en œuvre un nouveau droit
d'intervention qui, d’après eux, existerait actuellement en pareilles cir-
constances. Comme il a été rappelé ci-dessus, les Etats-Unis ont expres-
sément et exclusivement justifié leur intervention, sur le plan juridique, en
faisant appel à des règles « classiques », à savoir la légitime défense col-
lective contre une agression armée. Le Nicaragua, de son côté, a souvent
exprimé sa solidarité et sa sympathie à l'égard d’opposants dans divers
Etats et notamment au Salvador. Mais il n’a pas affirmé non plus que cela
justifiait juridiquement une intervention, surtout une intervention com-
portant l’usage de la force.

209. La Cour constate par conséquent que le droit international con-
temporain ne prévoit aucun droit général d'intervention de ce genre en
faveur de l’opposition existant dans un autre Etat. Sa conclusion sera que
les actes constituant une violation du principe coutumier de non-interven-

99
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 110

tion qui impliquent, sous une forme directe ou indirecte. l'emploi de la
force dans les relations internationales, constitueront aussi une violation
du principe interdisant celui-ci.

210. Lorsqu'elle a analysé le contenu de la règle prohibant l'emploi de la
force, la Cour a examiné l'exception à cette règle que représente, en cas
d'agression armée, l'exercice du droit de légitime défense collective. De
même doit-elle maintenant se poser la question suivante : si un Etat
manque au principe de non-intervention à l'égard d’un autre Etat. est-il
licite qu’un troisième Etat prenne, envers le premier, des contre-mesures
qui constitueraient normalement une intervention dans ses affaires inté-
rieures ? Le droit d’agir ainsi en cas d'intervention serait analogue au droit
de légitime défense collective en cas d'agression armée. mais il se situerait
en principe à un niveau inférieur de gravité de l'acte déclenchant la réac-
tion et de cette réaction elle-même. La Cour s’occupant ici d’un différend
dans lequel un emploi illicite de la force est allégué, elle doit avant tout se
demander si un Etat possède un droit de riposter à l'intervention par
l'intervention qui irait jusqu’à justifier l’usage de la force en réaction à des
mesures qui. sans constituer une agression armée, pourraient néanmoins
impliquer l'emploi de la force. La question en elle-même est incontesta-
blement pertinente d’un point de vue théorique. Mais la Cour, n'ayant à se
prononcer que sur les points de droit nécessaires au règlement du différend
qui lui est soumis, n’a pas à décider des réactions directes auxquelles peut
licitement se livrer un Etat se jugeant victime, de la part d’un autre, d'actes
d'intervention comportant éventuellement l’usage de la force. Elle n’a
donc pas à déterminer si, dans l’éventualité où le Nicaragua aurait commis
de tels actes à l'égard d'El Salvador, celui-ci pouvait licitement prendre des
contre-mesures particulières. On pourrait cependant faire valoir que, dans
une telle hypothèse, les Etats-Unis auraient pu intervenir au Nicaragua
dans l'exercice d’un droit analogue au droit de légitime défense collective
et qui jouerait en cas d'intervention se situant en deca de l’agression
armée.

211. La Cour a rappelé plus haut (paragraphes 193 à 195) que l'usage de
la force par un premier Etat contre un second, parce que celui-ci aurait
commis une action de force illicite contre un troisième, est tenu à titre
exceptionnel pour légitime, mais seulement quand l'acte illicite provo-
quant la riposte consiste en une agression armée. Ainsi, la légitimité de
Putilisation de la force par un Etat en réponse à un fait illicite dont il n'a pas
été victime n’est pas admise quand le fait illicite en question n’est pas une
agression armée. De l'avis de la Cour, dans le droit international en vigueur
aujourd’hui — qu'il s’agisse du droit international coutumier ou du système
des Nations Unies — les Etats n’ont aucun droit de riposte armée « col-
lective » à des actes ne constituant pas une « agression armée ». La Cour
rappelle au surplus que les Etats-Unis se prévalent du « droit naturel de
légitime défense » {paragraphe 126 ci-dessus) ; ils ne semblent nullement

100
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 111

prétendre qu’existe un droit qui jouerait pour P’intervention le rôle que le
droit de légitime défense collective joue à l’égard de l’agression armée. Pour
s'acquitter des obligations que lui impose l’article 53 du Statut, la Cour a
dû néanmoins s'interroger sur l'existence d’un tel droit ; elle peut cepen-
dant constater que les Etats-Unis n’ont avancé aucun argument dans ce
sens qui constituerait l'indication d’une opinio juris.

ok *

212. La Cour doit maintenant traiter du principe du respect de la
souveraineté des Etats, qui en droit international est étroitement lié a celui
de la prohibition de l'emploi de la force et à celui de non-intervention. Le
concept juridique fondamental de la souveraineté des Etats en droit inter-
national coutumier, consacré notamment par l’article 2, paragraphe 1, de
la Charte des Nations Unies, s'étend aux eaux intérieures et à la mer
territoriale de tout Etat, ainsi qu’à l’espace aérien au-dessus de son terri-
toire. Pour ce qui est de l’espace aérien surjacent la convention de Chicago
de 1944 relative à l'aviation civile internationale (article premier) reprend
le principe établi de la souveraineté complète et exclusive d’un Etat sur
l'espace atmosphérique au-dessus de son territoire. Cette convention, se
conjuguant avec la convention de Genève de 1958 sur la mer territoriale,
précise que la souveraineté de l'Etat riverain s’étend à la mer territoriale et
à l’espace aérien au-dessus de celle-ci, comme le fait aussi la convention sur
le droit de la mer adoptée le 10 décembre 1982. I] est hors de doute pour
la Cour que ces prescriptions du droit conventionnel ne font que corres-
pondre à des convictions qui, depuis longtemps, sont bien établies en droit
international coutumier.

213. L'obligation de tout Etat de respecter la souveraineté territoriale
des autres intervient dans le jugement à porter sur les faits relatifs aux
minages effectués à proximité des côtes du Nicaragua. Les règles juridiques
par rapport auxquelles doivent s’apprécier ces faits de minage dépendent
de la localisation de ceux-ci. La pose des mines dans les ports d’un autre
Etat est régie par le droit relatif aux eaux intérieures, lesquelles sont
soumises à la souveraineté de l'Etat côtier. La situation est analogue pour
les mines placées dans la mer territoriale. C’est donc la souveraineté de
l'Etat côtier qui se trouve atteinte en pareil cas. C’est aussi en vertu de sa
souveraineté que l’Etat côtier peut réglementer l’accès à ses ports.

214. En revanche il est vrai que, afin de pouvoir accéder aux ports, les
navires étrangers disposent du droit coutumier de passage inoffensif dans
la mer territoriale pour entrer dans les eaux intérieures ou pour les quitter ;
l'article 18, paragraphe 1 b), de la convention des Nations Unies sur le droit
de la mer en date du 10 décembre 1982 ne fait que codifier le droit
international coutumier sur ce point. Comme la liberté de navigation est
assurée, d’abord dans les zones économiques exclusives existant éventuel-
lement en bordure des eaux territoriales (article 58 de la convention), puis.
au-delà, en haute mer (art. 87), il s'ensuit que tout Etat dont les navires
bénéficient d’un droit d'accès aux ports jouit du même coup de toute la

101
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 112

liberté nécessaire à la navigation maritime. On peut donc dire que, si ce
droit d'accès aux ports est entravé parce qu’un autre Etat a posé des mines,
il est porté atteinte à la liberté des communications et du commerce
maritime. Il est en tout cas certain que les entraves apportées à la navi-
gation affectent la souveraineté de l'Etat côtier sur ses eaux intérieures,
ainsi que le droit de libre accès dont peuvent bénéficier les navires étran-
gers.

215. La Cour a relevé plus haut (paragraphe 77 in fine) que les Etats-
Unis n’ont pas émis d’avertissement ni notifié la présence des mines
mouillées dans les ports du Nicaragua ou à leurs abords. Pourtant, même
pour le temps de guerre, la convention du 18 octobre 1907 relative à la pose
de mines sous-marines de contact (convention n° VIII de La Haye) stipule
que «toutes les précautions doivent étre prises pour la sécurité de la
navigation pacifique » et que les belligérants sont tenus de

« signaler les régions dangereuses aussitôt que les exigences militaires
le permettront, par un avis à la navigation, qui devra être aussi
communiqué aux gouvernements par la voie diplomatique »
(art. 3).

Les puissances neutres qui posent des mines devant leur propre côte
doivent en donner préavis dans des conditions analogues (art. 4). Il a déjà
été précisé plus haut que le fait, pour un Etat, de mouiller des mines dans
les eaux intérieures ou territoriales d'un autre Etat constitue un fait illicite ;
sien outre un Etat mouille des mines dans des eaux — quelles qu’elles soient
— où les navires d’un autre Etat peuvent avoir un droit d’accès ou de
passage, sans avertissement ni notification, au mépris de la sécurité de la
navigation pacifique, cet Etat viole les principes du droit humanitaire sur
lesquels reposent les dispositions spécifiques de la convention n° VIII de
1907, et que la Cour a exprimés en ces termes dans l’affaire du Détroit de
Corfou :

« certains principes généraux et bien reconnus, tels que des considé-
rations élémentaires d'humanité, plus absolues encore en temps de
paix qu’en temps de guerre » (C.1J. Recueil 1949, p. 22).

216. L'observation qui précède amène la Cour à l'examen du droit
international humanitaire applicable au différend. Il est clair que dans
certaines circonstances l'emploi de la force peut soulever des questions
intéressant cette branche du droit. En la présente instance le Nicaragua n’a
pas invoqué expressément les dispositions du droit international humani-
taire en tant que telles, quand bien même, ainsi qu'il a été rappelé (para-

102
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 113

graphe 113), il s’est plaint d’actes commis sur son territoire qui semble-
raient le violer. Dans les conclusions de sa requête, il a formulé expressé-
ment l’accusation suivant laquelle

«les Etats-Unis, en violation de leurs obligations en vertu du droit
international général et coutumier, ont tué, blessé et enlevé et tuent,
blessent et enlèvent des citoyens du Nicaragua » (requête, 26 f)).

La Cour a déja indiqué (paragraphe 115) que les éléments de preuve dont
elle dispose ne permettent pas d’attribuer aux Etats-Unis les agissements
des contras ; la conclusion rappelée ci-dessus doit donc être rejetée. Reste
cependant la question du droit applicable aux actes des Etats-Unis en
relation avec les activités des contras, et notamment la production et la
diffusion du manuel sur les opérations psychologiques évoqué aux para-
graphes 117 à 122 ci-dessus ; ainsi qu’il a été expliqué (paragraphe 116),
cette question est distincte de celle des violations du droit humanitaire
dont les contras pourraient s’être rendus coupables.

217. La Cour observe que le Nicaragua, qui a invoqué diverses conven-
tions multilatérales, s’est abstenu de faire état des quatre conventions de
Genève du 12 août 1949 auxquelles le Nicaragua et les Etats-Unis sont
parties. Par suite, au moment où le Nicaragua l’a porté devant la Cour. le
différend ne « résultait » pas. pour reprendre les termes de la réserve des
Etats-Unis relative aux traités multilatéraux, de l’une quelconque de ces
conventions de Genève. La Cour n’a donc pas eu à rechercher si la réserve
pouvait faire obstacle à ce que la Cour considère comme applicables leurs
dispositions pertinentes. Néanmoins, si la Cour devait, de sa propre ini-
tiative, juger approprié d'appliquer ces conventions, en tant que telles, au
règlement du différend, on pourrait soutenir qu’elle en ferait un différend
« résultant » de ces instruments ; dans ces conditions elle devrait se
demander si quelque autre Etat partie à ces conventions pourrait être
« affecté » au sens de la réserve des Etats-Unis relative aux traités multi-
latéraux.

218. La Cour ne voit cependant pas la nécessité de prendre position sur
ce point, attendu que selon elle le comportement des Etats-Unis peut être
apprécié en fonction des principes généraux de base du droit humanitaire
dont, à son avis, les conventions de Genève constituent à certains égards le
développement et qu’à d’autres égards elles ne font qu’exprimer. Il est
significatif à ce propos que, aux termes des conventions, la dénonciation de
Pune d'elles :

« n'aura aucun effet sur les obligations que les Parties au conflit
demeureront tenues de remplir en vertu des principes du droit des
gens tels qu’ils résultent des usages établis entre nations civilisées, des
lois de l’humanité et des exigences de la conscience publique » (con-

103
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 114

vention I, art. 63 ; convention II, art. 62 ; convention IIL art. 142 ;
convention IV, art. 158).

L'article 3 commun aux quatre conventions de Genève du 12 août 1949
énonce certaines règles devant être appliquées dans les conflits armés ne
présentant pas un caractère international. Il ne fait pas de doute que ces
règles constituent aussi, en cas de conflits armés internationaux, un mini-
mum indépendamment de celles, plus élaborées, qui viennent s’y ajouter
pour de tels conflits ; il s’agit de règles qui, de l’avis de la Cour, corres-
pondent à ce qu’elle a appelé en 1949 des « considérations élémentaires
d'humanité » (Détroit de Corfou, fond, C.IJ. Recueil 1949, p. 22 ; para-
graphe 215 ci-dessus). La Cour peut donc les tenir pour applicables au
présent différend sans avoir de ce fait à se prononcer sur le rôle que la
réserve américaine relative aux traités multilateraux pourrait jouer à
d’autres égards à propos des conventions en question.

219. Le conflit entre les forces contras et celles du Gouvernement du
Nicaragua est un conflit armé « ne présentant pas un caractère interna-
tional ». Les actes des contras à l'égard du Gouvernement du Nicaragua
relèvent du droit applicable à de tels conflits, cependant que les actions des
Etats-Unis au Nicaragua et contre lui relèvent des règles juridiques inté-
ressant les conflits internationaux. Or l'identité des règles minimales
applicables aux conflits internationaux et aux conflits n’ayant pas ce
caractère rend sans intérêt de décider si les actes en question doivent
s'apprécier dans le cadre de règles valables pour l’une ou pour l’autre
catégorie. Les principes pertinents doivent être recherchés à l’article 3,
identiquement rédigé, des quatre conventions du 12 août 1949, qui visent
expressément les conflits ne présentant pas un caractère international.

220. La Cour considère que les Etats-Unis ont l'obligation, selon les
termes de l'article premier des quatre conventions de Genève, de « res-
pecter » et même de « faire respecter » ces conventions « en toute circons-
tance », car une telle obligation ne découle pas seulement des conventions
elles-mémes, mais des principes généraux du droit humanitaire dont les
conventions ne sont que l’expression concrète. En particulier les Etats-
Unis ont l'obligation de ne pas encourager des personnes ou des groupes
prenant part au conflit au Nicaragua a agir en violation de dispositions
comme celles de l’article 3 commun aux quatre conventions de 1949, qui est
ainsi rédigé :

« En cas de conflit armé ne présentant pas un caractère inter-
national et surgissant sur le territoire de l’une des Hautes Parties
contractantes, chacune des parties au conflit sera tenue d’appliquer
au moins les dispositions suivantes :

1) Les personnes qui ne participent pas directement aux hostilités, y
compris les membres de forces armées qui ont déposé les armes et
les personnes qui ont été mises hors de combat par maladie. bles-
sure, détention ou pour toute autre cause, seront, en toutes cir-

104
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 115

constances, traitées avec humanité, sans aucune distinction de
caractère défavorable basée sur la race, la couleur, la religion ou la
croyance, le sexe, la naissance ou la fortune, ou tout autre critère
analogue.

A cet effet, sont et demeurent prohibés, en tout temps et en tout
lieu, à Pegard des personnes mentionnées ci-dessus :

a) les atteintes portées à la vie et à l'intégrité corporelle, notam-
ment le meurtre sous toutes ses formes, les mutilations, les
traitements cruels, tortures et supplices ;

b) les prises d’otages ;

c) les atteintes à la dignité des personnes, notamment les traite-
ments humiliants et dégradants ;

d) les condamnations prononcées et les exécutions effectuées sans
un jugement préalable, rendu par un tribunal régulièrement
constitué, assorti des garanties Judiciaires reconnues comme
indispensables par les peuples civilisés.

2) Les blessés et malades seront recueillis et soignés...

Les parties au conflit s’efforceront, d’autre part, de mettre en
vigueur par voie d'accords spéciaux tout ou partie des autres dispo-
sitions de la présente convention... »

221. Dans son arrêt du 26 novembre 1984, la Cour a conclu que, dans la
mesure où les demandes formulées dans la requête du Nicaragua révèlent
l'existence d’un différend sur l'interprétation ou l'application des articles
du traité d'amitié, de commerce et de navigation de 1956 entre les Parties
mentionnés au paragraphe 82 dudit arrêt (c’est-à-dire les articles XIX,
XIV, XVII XX et premier), elle avait compétence pour en connaître en
vertu de l’article XXIV, paragraphe 2, de ce traité. Ayant ainsi établi sa
compétence pour connaître du différend entre les Parties à l'égard de
l'interprétation et de l'application du traité en question, la Cour doit
prendre position sur le sens des diverses dispositions pertinentes pour
son arrêt. A cet égard, la Cour doit notamment déterminer la portée de l’ar-
ticle XXI. paragraphe 1, alinéas c) et d), du traité. Selon cette disposition

« le présent traité ne fera pas obstacle à l'application de mesures :

c) concernant la production ou le commerce des armes, des muni-
tions et du matériel de guerre, ou le commerce d’autres produits
lorsqu'il a pour but direct ou indirect d’approvisionner des unités
militaires ;

105
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 116

d) nécessaires à l'exécution des obligations de l’une ou l'autre partie
relatives au maintien ou au rétablissement de la paix et de la
sécurité internationales ou à la protection des intérêts vitaux de
cette partie en ce qui concerne sa sécurité ».

Le texte cité est celui de la traduction établie par le Secrétariat de l'Or-
ganisation des Nations Unies et publiée dans le Recueil des traités,
volume 367, 1960. On notera que le dernier membre de phrase de l'alinéa d)
est exprimé respectivement, dans les textes anglais et espagnol du traité.
qui font également foi, par : « necessary to protect its essential security
interests » et « necesarias para proteger sus intereses esenciales y seguri-
dad ».

222. Cet article ne peut pas s’interpréter comme faisant échapper à la
compétence de la Cour le présent différend sur la portée du traité. En effet
cette disposition, étant l’une de celles qui constituent le traité, est régie
par l’article XXIV aux termes duquel tout différend sur l’« interpréta-
tion et l'application du traité » est de la compétence de la Cour. L’ar-
ticle XXI définit les cas dans lesquels le traité prévoit lui-même des
exceptions au caractère général de ses autres dispositions, mais il ne tend
nullement à faire échapper l'interprétation et application de ses propres
termes à la compétence de la Cour prévue par l’article XXIV. Que la
Cour soit compétente pour déterminer si des mesures prises par l’une
des Parties relève d’une exception ressort également a contrario de ce
que le texte de l’article XXI du traité n’a pas repris le libellé antérieur de
Particle XXI de l’Accord général sur les tarifs douaniers et le commerce.
Cette disposition du GATT, prévoyant des exceptions au jeu normal
de l'Accord général, précise que celui-ci ne sera pas interprété comme
empêchant une partie contractante de prendre « toutes mesures qu'elle
estimera nécessaires à fa protection des intérêts essentiels de sa sécu-
rité », dans des domaines comme la fission nucléaire. les armements,
etc. Le traité de 1956 fait simplement état au contraire des mesures
« nécessaires » et non pas de celles considérées comme telles par une
partie.

223. La Cour prendra donc position sur la substance de ces deux caté-
gories de mesures prévues par cet article et auxquelles le traité ne fait pas
obstacle. L’alinéa | c) de l’article XXI n’appelle pour le moment aucun
commentaire. Pour ce qui est de l'alinéa 1 d), il est clair que, par « mesures
nécessaires à l'exécution des obligations de l’une ou l’autre partie relatives
au maintien ou au rétablissement de la paix et de la sécurité internatio-
nales », il faut entendre des mesures que l’État en question doit prendre en
exécution d’un engagement international auquel il ne pourrait se dérober
qu’en le violant. Un tel engagement est accepté par les membres des
Nations Unies à l'égard des décisions du Conseil de sécurité prises sur le
fondement du chapitre VII de la Charte des Nations Unies (art. 25) ou,
pour les membres de l'Organisation des Etats américains, à l'égard des
décisions que l'organe de consultation du système interaméricain a pu
prendre en vertu des articles 3 et 20 du traité interaméricain d'assistance

106
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 117

mutuelle (Rio de Janeiro, 1947). La Cour ne pense pas que la disposition du
traité de 1956 puisse s’appliquer à la mise en œuvre du droit de légitime
défense individuelle ou collective.

224, En revanche, des mesures de légitime défense, individuelle ou
collective, peuvent être considérées comme entrant dans la catégorie plus
vaste des mesures qualifiées à l’article XXI de « nécessaires à la protection
des intérêts vitaux » d’une partie « en ce qui concerne sa sécurité ». Dans
leur contre-mémoire sur la compétence et la recevabilité les Etats-Unis ont
soutenu que : « Tout doute possible quant à l’inapplicabilité du traité de
1956 aux demandes du Nicaragua est écarté par l’article XXI, para-
graphe 1 ». Après avoir cité le paragraphe | d) (dont le texte est reproduit
au paragraphe 221 ci-dessus), le contre-mémoire poursuit en ces termes :

« Cet article XXI était décrit, dans un rapport de la commission des
affaires étrangères du Sénat des Etats-Unis, comme contenant « les
exceptions habituelles relatives ... au commerce d'armes, de munitions
et de matériel de guerre, ainsi qu'aux mesures de légitime défense,
collective ou individuelle. »

Il est difficile de contester que la légitime défense contre une agression
armée correspond à des mesures nécessaires à la protection d'intérêts
vitaux dans le domaine de la sécurité. Toutefois la notion d'intérêts vitaux
en matière de sécurité déborde certainement la notion d’agression armée et
a reçu dans l’histoire des interprétations fort extensives. La Cour doit donc
se prononcer sur le caractère raisonnable du péril encouru par ces « intérêts
vitaux en ce qui concerne la sécurité » et ensuite sur le caractère non
seulement utile mais « nécessaire » des mesures présentées comme desti-
nées à en assurer la protection.

225. Les Parties s’étant réservé chacune par l’article XXI du traité de
1956 la faculté de déroger aux autres dispositions de cet instrument, la
possibilité d’invoquer les clauses de cet article doit être examinée dès lors
qu'une contradiction apparaît entre certaines conduites des Etats-Unis et
les dispositions pertinentes du traité. L’appréciation des conduites des
Etats-Unis au regard de ces dispositions pertinentes du traité relevant de
l'application du droit plus que de son interprétation, la Cour y procédera
dans le cadre de son évaluation générale des faits constatés par rapport au
droit applicable.

KOK KK OK

226. La Cour, ayant exposé dans leurs grandes lignes les faits de la
cause, tels qu'ils ont pu être établis d’après les preuves à sa disposition,
ainsi que les règles générales du droit international que ces faits paraissent
mettre en jeu, et rappelé le droit conventionnel applicable, doit maintenant
apprécier lesdits faits à la lumière des règles juridiques applicables. Dans la
mesure où les actes du défendeur peuvent paraître constituer des violations

107
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 118

des règles de droit pertinentes, la Cour devra déterminer s’il existe des
circonstances qui en excluraient l’illicéité ou si les actes en question peu-
vent être justifiés pour toute autre raison.

*
* *

227. La Cour va donc apprécier tout d’abord les faits sous l’angle du
principe du non-emploi de la force étudié aux paragraphes 187 à 200
ci-dessus. L’illicite, selon ce principe, est le recours soit à la menace soit à
l'emploi de la force contre l'intégrité territoriale ou l’indépendance poli-
tique d’un Etat. Les griefs du Nicaragua visent surtout l’usage de la force
auquel les Etats-Unis se seraient en fait livrés contre lui. Parmi les actes que
la Cour a jugé imputables au Gouvernement des Etats-Unis, sont ici
pertinents :

— la pose de mines dans les eaux intérieures ou territoriales du Nicaragua
au début de l’année 1984 (paragraphe 80 ci-dessus) ;

— certaines attaques contre les ports, les installations pétrolières et une
base navale du Nicaragua (paragraphes 81 et 86 ci-dessus).

Ces activités constituent des manquements au principe de prohibition de
l'emploi de la force, défini plus haut, à moins qu’elles ne soient justifiées
par des circonstances qui en excluraient l’illicéité — point restant à exa-
miner. La Cour a également constaté (paragraphe 92) que les Etats-Unis
avaient effectué des manœuvres militaires aux frontières du Nicaragua ; et
le Nicaragua a laissé entendre qu’il y avait là une « menace d'emploi de la
force » qu’interdirait aussi le principe du non-usage de la force. La Cour
n'est cependant pas convaincue que. dans les circonstances où elles ont eu
lieu, les manœuvres incriminées constituaient de la part des Etats-Unis et à
l'encontre du Nicaragua une violation du principe interdisant le recours à
la menace ou à l'emploi de la force.

228. Le Nicaragua a d’autre part soutenu que les Etats-Unis ont
enfreint l’article 2, paragraphe 4, de la Charte et employé la force en
violation de leur obligation résultant du droit international coutumier
en

« recrutant, formant, armant, équipant, finançant, approvisionnant
et en encourageant, appuyant, assistant et dirigeant de toute autre
manière des actions militaires et paramilitaires au Nicaragua et contre
celui-ci » (requête, par. 26 a) et c}).

Dans la mesure où ces accusations visent des infractions à la Charte, elles
sont exclues de la compétence de la Cour par la réserve relative aux traités
multilatéraux. Quant à l'affirmation suivant laquelle les activités des Etats-
Unis en relation avec les contras constitueraient une violation du principe
de non-emploi de la force en droit international coutumier, la Cour
constate que, sous réserve de la question de savoir si leurs actes se justifient
par l’exercice du droit de légitime défense, les Etats-Unis, par leur assis-

108
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 119

tance aux contras au Nicaragua, ont commis prima facie une violation de ce
principe en « organisant ou encourageant l’organisation de forces irrégu-
lières ou de bandes armées ... en vue d’incursions sur le territoire d’un autre
Etat » et en « participant à des actes de guerre civile … sur le territoire d’un
autre Etat », selon les termes de la résolution 2625 (XXV) de l’Assem-
blée générale. D'après cette résolution, une semblable participation est
contraire au principe interdisant l'emploi de la force quand les actes de
guerre civile en question « impliquent une menace ou l’emploi de la force ».
Selon la Cour, si le fait d’armer et d'entraîner les contras peut assurément
être considéré comme impliquant l'emploi de la force contre le Nicara-
gua, il n'en va pas forcément de même pour toutes les formes d’assis-
tance du Gouvernement des Etats-Unis. La Cour considère en particulier
que le simple envoi de fonds aux contras, s’il constitue à coup sûr un acte
d'intervention dans les affaires intérieures du Nicaragua, comme il sera
expliqué plus loin, ne représente pas en lui-même un emploi de la force.

229. La Cour doit ainsi rechercher si, conformément aux affirmations
du défendeur, ces actes des Etats-Unis sont justifiés par l'exercice de ieur
droit de légitime défense collective contre une « agression armée ». Pour
cela elle doit établir si les circonstances nécessaires à l'exercice de ce droit
de légitime défense se trouvent réunies et. dans l’affirmative. si les mesures
prises par les Etats-Unis correspondent bien à ce qu’exige le droit inter-
national. Pour que la Cour parvienne à la conclusion que les Etats-Unis
exerçaient dans des conditions licites leur droit de légitime défense col-
lective, elle devrait, en premier lieu, constater que le Nicaragua s'était livré
à une agression armée contre El Salvador. le Honduras ou le Costa
Rica.

230. En ce qui concerne El Salvador, la Cour a tenu pour établi (para-
graphe 160 ci-dessus) qu'entre juillet 1979 et les premiers mois de 1981 un
flux intermittent d’armes destinées à l'opposition armée de ce pays tra-
versait le territoire du Nicaragua, sans pour autant avoir la certitude qu'il
était imputable au gouvernement de cet Etat. La Cour n’a cependant pas
été à même de conclure qu’une assistance appréciable soit parvenue à
l'opposition armée au Salvador depuis les premiers mois de 1981, ni que le
Gouvernement du Nicaragua ait été responsable du flux d'armes pendant
l'une ou l’autre période. A supposer même que la fourniture d'armes à
l'opposition au Salvador puisse être considérée comme imputable au
Gouvernement du Nicaragua, elle ne pourrait justifier l’invocation du
droit coutumier de légitime défense collective que si on pouvait l’assimiler
à une agression armée du Nicaragua contre El Salvador. Comme indiqué
ci-dessus, la Cour ne peut souscrire à l'idée qu’en droit international
coutumier la fourniture d’armes à l'opposition dans un autre Etat équi-
vaudrait à une agression armée contre celui-ci. Même à l'époque où le flux
d'armes était à son maximum, et à supposer, encore une fois. que le
Gouvernement nicaraguayen en eût été responsable, cela ne constituerait
pas une agression armée.

231. Pour en venir au Honduras et au Costa Rica. la Cour a dit aussi
(paragraphe 164 ci-dessus) qu'il serait nécessaire d’établir que certaines

109
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 120

incursions transfrontiéres à l’intérieur du territoire de ces deux Etats,
survenues en 1982, 1983 et 1984, étaient imputables au Gouvernement du
Nicaragua. La Cour a cependant très peu d'informations sur les circons-
tances de ces incursions ou les motifs qui ont pu les inspirer, de sorte qu'il
est difficile de décider si, à des fins juridiques, elles peuvent être considé-
rées soit ensemble soit isolément comme une «agression armée» du
Nicaragua contre l’un des deux Etats ou contre les deux. La Cour note que,
durant le débat qui s’est déroulé au Conseil de sécurité en mars-avril 1984,
le représentant du Costa Rica n’a pas porté d'accusation concernant une
attaque armée : il s’est contenté de souligner la neutralité de son pays et son
soutien pour les négociations de Contadora (S/PV.2529, p. 13-23); le
représentant du Honduras a cependant déclaré :

« Mon pays fait l’objet d’une agression qui se manifeste sous la
forme de divers incidents qui affectent notre intégrité territoriale et
notre population civile et dont le Nicaragua est responsable » (ibid.
p. 37).

D'autres éléments cependant autorisent la Cour à conclure que ni ces
incursions, ni le fait que des armes auraient été fournies à l'opposition d'El
Salvador ne peuvent servir de justification à l'exercice du droit de légitime
défense collective.

232. L'exercice du droit de légitime défense collective suppose tout
d’abord qu’une agression armée a eu lieu ; il est évident que l'Etat agressé,
étant le plus directement conscient de la situation, attirera vraisemblable-
ment l'attention de tous sur celle-ci. Il est non moins évident que, si l'Etat
agressé souhaite qu’un autre Etat lui vienne en aide dans l'exercice du droit
de légitime défense, dans des conditions normales il le lui demandera
expressément. Ainsi, dans la présente espèce, pour apprécier si les Etats-
Unis étaient justifiés, comme ils l’affirment, à exercer la légitime défense
collective, la Cour est fondée à se demander si le comportement d’El
Salvador, du Honduras et du Costa Rica, au moment considéré, indique
effectivement que l’un ou l’autre de ces pays croyait être victime d’une
agression armée de la part du Nicaragua et avait fait appel à l’aide des
Etats-Unis dans l’exercice de la légitime défense collective.

233. La Cour n’a aucune preuve de ce que le comportement de ces Etats
ait correspondu à cette situation, que ce soit au moment où les Etats-Unis
déclenchaient pour la première fois leurs activités, prétendument justifiées
par la légitime défense, ou même par la suite pendant une longue période.
Dans le cas d'El Salvador, il apparaît à la Cour que cet Etat s’est bien
déclaré officiellement victime d’une agression armée et a bien demandé
que les Etats-Unis fassent jouer leur droit de légitime défense collective ;
mais cela ne s’est produit qu’à une date très postérieure au déclenchement
des activités américaines supposées justifiées par cette demande. La Cour
note que le 3 avril 1984 le représentant d’E] Salvador devant le Conseil de
sécurité des Nations Unies, tout en se plaignant de « Pintervention étran-
gère ouverte du Nicaragua dans nos affaires intérieures » (S/PV.2528,
p. 58), n’a pas dit qu’EI Salvador avait fait l'objet d’une agression armée et

110
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 121

n'a fait aucune mention du droit de légitime défense collective qu’il aurait
censément demandé aux Etats-Unis de mettre en œuvre. Il en est de même
lorsque El Salvador adresse une lettre à la Cour en avril 1984, en liaison
avec la plainte du Nicaragua contre les Etats-Unis. Ce n’est que dans sa
déclaration d’intervention déposée le 15 août 1984 qu’El Salvador fait état
de demandes adressées à des dates diverses aux Etats-Unis pour qu'ils
exercent leur droit de légitime défense collective (par. XII) et qu'il s'affirme
à cette occasion victime d'une agression de la part du Nicaragua « depuis
1980 au moins ». Dans cette déclaration El Salvador indique (par. HI) qu’à
l'origine il s'était « abstenu de formuler quelque accusation ou allégation
que ce soit [contre le Nicaragua] devant les diverses juridictions auxquelles
nous avons le droit de nous adresser », car il recherchait « une solution
empreinte de coopération et de respect mutuel ».

234. Quant au Honduras et au Costa Rica, l'introduction de la présente
instance les a aussi incités à adresser des communications à la Cour ;
aucune de ces communications ne vise Pagression armée ni la légitime
défense collective. Ainsi que la Cour l’a déjà rappelé (paragraphe 231
ci-dessus), le Honduras a affirmé devant le Conseil de sécurité en 1984 que
le Nicaragua se livrait à une agression contre lui, mais il n’a pas indiqué
qu'une demande d’assistance au titre de la légitime défense collective avait
été adressée en conséquence aux Etats-Unis. Au contraire, le représentant
du Honduras a souligné que la question soumise au Conseil de sécurité
correspond à « un problème [qui] affecte toute ! Amérique centrale, et la
solution recherchée doit porter sur l'ensemble de la région » (S/PV.2529,
p. 38). autrement dit doit être réglée par le processus de Contadora. Le
représentant du Costa Rica n’a rien dit non plus de la légitime défense
collective. Et. il convient de le noter, le représentant des Etats-Unis n’a pas
davantage affirmé au cours du débat que son pays avait agi en réponse à
des demandes d’assistance rentrant dans cette catégorie.

235. Ilest un autre aspect du comportement des Etats-Unis que la Cour
est fondée à prendre en considération comme étant révélateur de la posi-
tion de cet Etat sur la question de l'existence d’une agression armée. Le
Gouvernement des Etats-Unis n’a à aucun moment adressé Jusqu'ici au
Conseil de sécurité, à propos des questions sur lesquelles porte la présente
espèce, le rapport exigé par l’article 51 de la Charte des Nations Unies à
l'égard des mesures qu'un Etat croit devoir prendre quand il exerce le droit
de légitime défense individuelle ou collective. La Cour, qui entend statuer
sur la base du droit international coutumier, a déjà noté que n'existe pas,
dans le cadre de ce droit, l'obligation de rapport qu’exprime l’article 51
de la Charte. Elle ne traite donc pas l’absence de rapport de la part
des Etats-Unis comme la violation d’un engagement faisant partie du
droit international coutumier applicable au présent litige. Mais elle est en
droit de relever que ce comportement des Etats-Unis correspond fort
mal à la conviction affichée par eux d’agir dans le cadre de la légitime
défense collective telle qu’elle est consacrée par l’article 51 de la Charte.
Ce fait est d'autant plus remarquable qu’au Conseil de sécurité le repré-
sentant des Etats-Unis a lui-même considéré en une certaine occasion

111
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 122

que le non-respect de l’exigence de rapport contredisait la thèse d’un
Etat qui prétendait agir dans l'exercice de la légitime défense collec-
tive (S/PV.2187).

236. De même, si aucune conclusion juridique ne peut être tirée à
strictement parler de la date à laquelle El Salvador s'est proclamé victime
d'une agression armée et de celle où il a demandé officiellement aux
Etats-Unis d'exercer la légitime défense collective, ces dates fournissent
une indication de la manière dont réagissait El Salvador. La déclaration et
la demande de cet Etat, rendues publiques pour la première fois en août
1984, n’étayent pas l'affirmation qu'en 1981 il y avait une agression armée
pouvant servir de base juridique à des activités des Etats-Unis débutant
dans la seconde moitié de cette année-là. Les Etats concernés ne se sont pas
comportés comme si une agression armée était en cours au moment où les
activités attribuées au Nicaragua par les Etats-Unis, sans constituer vrai-
ment une agression armée, avaient cependant le caractère le plus marqué ;
ils n’ont eu ce comportement que lorsque ces faits s’éloignaient le plus de ce
qui serait nécessaire pour que la Cour puisse constater l’existence d’une
agression armée du Nicaragua contre El Salvador.

237. La Cour ayant conclu que la condition sine qua non requise pour
l'exercice du droit de légitime défense collective par les Etats-Unis ne se
trouve pas remplie en l’espéce, l'évaluation des activités des Etats-Unis par
rapport aux critères de nécessité et de proportionnalité change de signi-
fication. Du fait de cette conclusion de la Cour, même si les activités des
Etats-Unis avaient respecté strictement les exigences de nécessité et de
proportionnalité, elles n’en seraient pas devenues licites pour autant. Si par
contre tel n’était pas le cas, il pourrait y avoir là un motif supplémentaire
d'illicéité. Au sujet de la nécessité, la Cour observe que les mesures prises
par les Etats-Unis en décembre 198} (ou au plus tôt en mars de cette
année-là — paragraphe 93 ci-dessus) ne peuvent pas être considérées
comme correspondant à une « nécessité » propre à justifier leur action
en réplique à l'assistance que le Nicaragua aurait apportée à l'opposition
armée au Salvador. D’une part ces mesures n’ont été adoptées et n’ont
commencé à produire leurs effets que plusieurs mois après que la grande
offensive de l'opposition armée au Salvador contre le gouvernement de ce
pays eut été totalement repoussée (janvier 1981) et que son action se fut
trouvée très considérablement affaiblie en conséquence. Le péril majeur
pour le Gouvernement salvadorien a ainsi pu être écarté sans que les
Etats-Unis aient déclenché leurs activités au Nicaragua et contre lui. fl
n’est donc pas possible de considérer celles-ci comme ayant été entreprises
sous l'empire de la nécessité. Que l’assistance aux contras satisfasse ou non
au critère de proportionnalité, la Cour ne saurait considérer les activités
des Etats-Unis résumées aux paragraphes 80, 81 et 86, c’est-à-dire celles
qui ont trait au minage des ports nicaraguayens et aux attaques des ports,
installations pétrolières, etc., comme répondant à ce critère. En effet,
quelles que soient les incertitudes existantes au sujet de l’importance
exacte de l'assistance que l’opposition armée au Salvador a pu recevoir du
Nicaragua, il est clair que ces dernières activités des Etats-Unis sont sans

112
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 123

proportion avec cette assistance. Pour en terminer sur ce point, la Cour au
surplus se doit de noter que la réaction des Etats-Unis, dans le cadre de ce
que ce pays considère comme l'exercice d’une légitime défense collective,
s'est poursuivie longtemps après la période durant laquelle toute agression
armée supposée de la part du Nicaragua pourrait raisonnablement être
envisagée.

238. La Cour conclut en conséquence que l'argument de la légitime
défense collective destinée à riposter à une agression armée contre El
Salvador, le Honduras et le Costa-Rica avancé par les Etats-Unis pour
justifier leur conduite envers le Nicaragua ne peut être retenu ; il s'ensuit
que les Etats-Unis ont violé le principe interdisant de recourir à la menace
ou à l'emploi de la force en raison des actes énumérés au paragraphe 227
ci-dessus et de l’assistance qu’ils ont donnée aux contras, dans la mesure où
celle-ci « implique une menace ou l'emploi de la force » (paragraphe 228
ci-dessus).

239. La Cour examinera maintenant l'application en l’espèce du prin-
cipe de non-intervention dans les affaires intérieures des Etats. Le Nica-
ragua maintient que les « activités militaires et paramilitaires dirigées
contre le Gouvernement et le peuple du Nicaragua » ont deux objec-
tifs :

« a) renverser le gouvernement légal actuel du Nicaragua et le rem-
placer par un gouvernement acceptable pour les Etats-Unis :

b) affaiblir substantiellement l’activité économique et le régime
politique afin de contraindre le Gouvernement du Nicaragua à
accepter les principes d'action et les exigences politiques des
Etats-Unis ».

Le Nicaragua soutient aussi que les divers actes de caractère économique
résumés aux paragraphes 123 à 125 ci-dessus représentent une forme
d'intervention « indirecte » dans ses affaires intérieures.

240. Le Nicaragua a beaucoup insisté sur les intentions qui, d’après lui,
inspireraient le Gouvernement des Etats-Unis dans son aide et son soutien
aux contras. Il affirme que le but de la politique et des actions des Etats-
Unis contre le Nicaragua a éte dès l’origine de renverser le gouvernement
de ce pays. Pour le démontrer, il invoque les nombreuses déclarations par
lesquelles de hauts responsables du Gouvernement des Etats-Unis, en
particulier le président Reagan, expriment leur solidarité et leur appui aux
contras, qualifiés parfois de « combattants de la liberté », et indiquent que
cet appui pourrait se poursuivre jusqu’a ce que le Gouvernement nicara-
guayen adopte certaines mesures souhaitées par le Gouvernement des
Etats-Unis et qui reviendraient à céder à ses exigences. Le rapport officiel
adressé par le président des Etats-Unis au Congrès le 10 avril 1985 —

113
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 124

rapport qui est cité au paragraphe 96 ci-dessus — précise que : « Nous
n'avons pas cherché à renverser le Gouvernement nicaraguayen ni à
imposer au Nicaragua un système particulier de gouvernement. » Mais il
indique aussi très clairement que « la politique des Etats-Unis envers le
Nicaragua » — comprenant le soutien aux activités militaires et paramili-
taires des contras, que le rapport voudrait voir poursuivre — « a constam-
ment été de provoquer des changements de la politique et du comporte-
ment du Gouvernement nicaraguayen ».

241. La Cour n’estime cependant pas nécessaire de chercher a établir si
l'intention des Etats-Unis — obtenir un changement des politiques gou-
vernementales au Nicaragua — était telle qu’on puisse l’assimiler à un
effort tendant à renverser le Gouvernement du Nicaragua. I} paraît clai-
rement établi selon la Cour, tout d’abord que le Gouvernement des Etats-
Unis, par son soutien aux contras, entendait exercer une pression sur le
Nicaragua dans des domaines où chaque Etat jouit d’une entière liberté de
décision en vertu du principe de souveraineté (voir le paragraphe 205
ci-dessus) ; et ensuite que le dessein des contras eux-mêmes était de ren-
verser le gouvernement actuel du Nicaragua. Le rapport de 1983 de la
commission du renseignement fait état du « but avoué des contras de
renverser les sandinistes ». Même si l’on admet, aux fins du raisonnement,
que le seul but de l’assistance des Etats-Unis aux contras était d'empêcher
Papprovisionnement en armes de l’opposition armée au Salvador, on a
peine à croire que l'objectif d’une entité formée en opposition armée au
Gouvernement du Nicaragua et s’intitulant « Force démociatique nica-
raguayenne » était uniquement de contrecarrer les ingérences nicara-
guayennes au Salvador, plutôt que de parvenir par la violence à un chan-
gement de gouvernement au Nicaragua. La Cour considère qu’en droit
international si un Etat, en vue de faire pression sur un autre Etat, appuie
et assiste, dans le territoire de celui-ci, des bandes armées dont l’action
tend à renverser son gouvernement, cela équivaut à intervenir dans ses
affaires intérieures, et cela que l'objectif politique de l'Etat qui fournit
appui et assistance aille ou non aussi loin. La Cour n’a donc pris en consi-
dération les intentions du Gouvernement des Etats-Unis que dans la
mesure où elles intéressent la question de la légitime défense.

242. La Cour conclut en conséquence que lappui fourni par les Etats-
Unis, jusqu’à fin septembre 1984, aux activités militaires et paramilitaires
des contras au Nicaragua, sous forme de soutien financier, d'entraînement,
de fournitures d’armes, de renseignements et de soutien logistique, cons-
titue une violation indubitable du principe de non-intervention. La Cour a
cependant noté qu’à compter du début de lexercice financier 1985 aux
Etats-Unis, soit le 1" octobre 1984, le Congrès des Etats-Unis a limité
l'affectation des crédits ouverts pour l’assistance aux contras à l’« assis-
tance humanitaire » (paragraphe 97 ci-dessus). Il n’est pas douteux que la
fourniture d’une aide strictement humanitaire à des personnes ou à des
forces se trouvant dans un autre pays, quels que soient leurs affiliations
politiques ou leurs objectifs, ne saurait être considérée comme une inter-
vention iflicite ou à tout autre point de vue contraire au droit international.

114
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 125

Les caractéristiques d’une telle aide sont indiquées dans le premier et le
second des principes fondamentaux proclamés par la vingtième conférence
internationale de la Croix-Rouge. aux termes desquels :

« Née du souci de porter secours sans discrimination aux blessés
des champs de bataille, la Croix-Rouge. sous son aspect international
et national, s'efforce de prévenir et d’alléger en toutes circonstances
les souffrances des hommes. Elle tend à protéger la vie et la santé ainsi
qu'à faire respecter la personne humaine. Elle favorise la compréhen-
sion mutuelle, l'amitié, la coopération et une paix durable entre tous
les peuples »,

et

« Elle ne fait aucune distinction de nationalité, de race, de religion.
de condition sociale ou d’appartenance politique. Elle s'applique
seulement à secourir les individus à la mesure de leur souffrance et à
subvenir par priorité aux détresses les plus urgentes. »

243. La législation des Etats-Unis par laquelle l'aide aux contras a été
limitée à l'assistance humanitaire a en outre défini comment s’entendait
cette assistance, à savoir qu'elle consiste en

« la fourniture de denrées alimentaires, de vêtements, de médicaments
et toute autre aide humanitaire, et exclut la fourniture d'armes, de
systèmes d’armes, de munitions ou autres équipements, véhicules ou
matériels susceptibles d’être utilisés pour infliger des blessures graves
ou causer la mort de personnes » (paragraphe 97 ci-dessus).

I] convient de noter aussi que le Congrès des Etats-Unis a décidé que la
CIA et le département de la défense ne devaient gérer aucun des crédits
alloués, mais que des renseignements pouvaient être « partagés » avec les
contras. La Cour n’ayant aucune indication sur l'interprétation donnée en
fait à la décision du Congrès, ni sur le point de savoir si des renseignements
continuent à être transmis aux contras, elle se bornera à dire quelle est
l'application du droit à cet égard. Un élément essentiel de l’aide humani-
taire est qu’elle doit être assurée « sans discrimination » aucune. Selon la
Cour, pour ne pas avoir le caractère d’une intervention condamnable dans
les affaires intérieures d’un autre Etat, non seulement l’« assistance huma-
nitaire » doit se limiter aux fins consacrées par la pratique de la Croix-
Rouge, à savoir « prévenir et alléger les souffrances des hommes » et
« protéger la vie et la santé [et] faire respecter la personne humaine » : elle
doit aussi, et surtout, être prodiguée sans discrimination à toute personne
dans le besoin au Nicaragua, et pas seulement aux contras et à leurs
proches.

244, Comme la Cour l’a déjà indiqué, le Nicaragua a en outre affirmé
que les Etats-Unis sont responsables d’une forme d'intervention « indi-

115
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 126

recte » dans ses affaires intérieures, consistant à prendre à son détriment
certaines mesures de caractère économique. L’attention de la Cour a été
appelée en particulier sur l’interruption de l’aide économique en avril
1981 ; sur la réduction de 90 pour cent en avril 1981 du quota de sucre
importé aux Etats-Unis en provenance du Nicaragua ; et sur embargo
commercial décrété le 1°7 mai 1985. Tout en admettant qu’en elles-mêmes
certaines de ces mesures ne sont pasillicites, un des conseils du Nicaragua a
soutenu que tous ces faits pris ensemble représentent une atteinte systé-
matique au principe de la non-intervention.

245. La Cour n’a pas à connaître d'éventuelles violations d'instruments
économiques internationaux comme l’Accord général sur les tarifs doua-
niers et le commerce, qui ont été évoquées en passant par le conseil du
Nicaragua ; toute violation de cette nature paraît échapper à la compé-
tence de la Cour, à cause en particulier de la réserve relative aux traités
multilatéraux, et le Nicaragua n’a saisi la Cour d'aucun grief à ce sujet. La
question de la compatibilité des mesures incriminées avec le traité d’amitié,
de commerce et de navigation de 1956 sera examinée plus loin, lorsque la
Cour prendra en considération les dispositions de ce traité. Pour le
moment, il suffira d'indiquer que la Cour ne peut considérer les mesures
économiques mises en cause comme des violations du principe coutumier
de la non-intervention.

246. Ayant conclu que les activités des Etats-Unis en relation avec celles
auxquelles se livraient les contras au Nicaragua constituent prima facie des
actes d’intervention, la Cour doit examiner s’il existe des motifs juridiques
qui puissent les légitimer. Comme la Cour l’a indiqué, le principe de
non-intervention relève du droit international coutumier. Or il perdrait
assurément toute signification réelle comme principe de droit si l’inter-
vention pouvait être justifiée par une simple demande d’assistance formu-
lée par un groupe d’opposants dans un autre Etat, en l'occurrence des op-
posants au régime du Nicaragua, à supposer qu’en l'espèce cette demande
ait été réellement formulée. On voit mal en effet ce qui resterait du principe
de non-intervention en droit international si l’intervention, qui peut déjà
être justifiée par la demande d’un gouvernement, devait aussi être admise à
la demande de l'opposition à celui-ci. Tout Etat serait ainsi en mesure
d'intervenir à tout coup dans les affaires intérieures d’un autre Etat, à la
requête, tantôt de son gouvernement, tantôt de son opposition. Une telle
situation ne correspond pas, de l’avis de la Cour, à l’état actuel du droit
international.

247. La Cour a déjà indiqué (paragraphe 238) quelle était sa conclu-
sion, à savoir que les comportements des Etats-Unis à l'égard du Nica-
ragua ne trouvent pas de justification dans le droit de légitime défense
collective en réponse à une agression armée qui se serait produite contre
Pun des voisins du Nicaragua. Pour ce qui est des allégations concernant
les armes que le Nicaragua aurait fournies à l'opposition armée au Salva-

116
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 127

dor, la Cour a dit que, si la notion d’agression armée englobe l’envoi de
bandes armées par un Etat sur le territoire d’un autre Etat, la fourniture
d'armes et le soutien apporté à ces bandes ne sauraient être assimilés à
l'agression armée. Néanmoins de telles activités peuvent fort bien consti-
tuer un manquement au principe du non-emploi de la force ainsi qu’une
intervention dans les affaires intérieures d’un Etat, c’est-à-dire un com-
portement certes illicite, mais d’une gravité moindre que l’agression armée.
La Cour doit donc se demander à présent si les activités des Etats-Unis à
l'encontre du Nicaragua peuvent trouver une justification dans le fait que
celui-ci serait intervenu dans les affaires intérieures d’un autre Etat d’Amé-
rique centrale.

248. Les Etats-Unis reconnaissent qu’ils apportent leur soutien aux
contras opérant au Nicaragua, mais ils invoquent comme justification la
conduite similaire que celui-ci observerait, selon eux, en aidant lui-méme
l'opposition armée au Salvador et, dans une moindre mesure, celles exis-
tant au Honduras et au Costa Rica, et en se livrant à des attaques trans-
frontières contre ces deux Etats. Les Etats-Unis présentent cette justifi-
cation dans l’optique de la légitime défense ; ayant rejetée à ce titre, la
Cour doit se demander si elle peut être valable sous forme de contre-
mesures en riposte à une intervention. La Cour doit cependant constater
qu'une telle justification ne cadre pas avec le droit applicable.

249. Sur le plan du droit, la Cour ne saurait considérer la riposte à une
intervention du Nicaragua comme une telle justification. L’agression
armée ouvrirait un droit à la légitime défense collective, mais un recours à
la force d’une moindre gravité ne saurait, comme la Cour l’a déjà indiqué
(paragraphe 211 ci-dessus), autoriser des contre-mesures collectives impli-
quant l'emploi de la force. Les faits reprochés au Nicaragua, à supposer
même qu'ils aient été établis et qu’ils lui sotent imputables, n’auraient pu
justifier des contre-mesures proportionnées que de la part de l'Etat qui en
aurait été victime, c’est-à-dire El Salvador, le Honduras ou le Costa Rica.
Is ne sauraient justifier des contre-mesures prises par un Etat tiers, les
Etats-Unis, et en particulier une intervention impliquant l’usage de la
force.

250. Dans la requête, le Nicaragua affirme en outre :

« Que les Etats-Unis, en violation de leurs obligations en vertu du
droit international général et coutumier, ont violé et violent la sou-
veraineté du Nicaragua du fait :

— d'attaques armées contre le Nicaragua par air, par terre el par
mer ;

— d’incursions dans les eaux intérieures du Nicaragua ;

~ de la violation de l’espace aérien du Nicaragua ;

— d'efforts directs et indirects de coercition et d intimidation du
Gouvernement du Nicaragua. » (Par. 26 b).)

117
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 128

Le mémoire du Nicaragua n’énumére cependant au titre des violations de
souveraineté que les attaques contre le territoire du Nicaragua, les incur-
sions dans sa mer territoriale et les survols. L’accusation « d’efforts directs
et indirects de coercition et d’intimidation du Gouvernement du Nicara-
gua », de la part des Etats-Unis, a été présentée dans le mémoire sous le
chapitre de la menace ou de l'emploi de la force, déjà traité plus haut
(paragraphe 227). En conséquence, cet aspect des griefs du Nicaragua ne
sera pas examiné plus avant.

251. Les effets du principe de respect de la souveraineté territoriale et
ceux des principes de l'interdiction de l'emploi de la force et de la non-
intervention se recouvrent inévitablement jusqu’à un certain point. C’est
ainsi que les mesures d’assistance aux contras, de même que les attaques
directes contre les ports, les installations pétrolières. etc., du Nicaragua
visées aux paragraphes 81 à 86 ci-dessus n’équivalent pas seulement à un
emploi illicite de la force ; elles enfreignent aussi la souveraineté territo-
riale du Nicaragua et constituent des incursions dans ses eaux territoriales
et intérieures. De la même manière les opérations de minage des ports
nicaraguayens, outre qu’elles enfreignent le principe du non-emploi de la
force, mettent en cause la souveraineté du Nicaragua sur certaines éten-
dues maritimes. En effet la Cour a constaté que ces opérations ont été
menées dans les eaux territoriales ou dans les eaux intérieures du Nica-
ragua, ou dans les deux à la fois (paragraphe 80), et constituent donc une
violation de sa souveraineté. Le principe du respect de la souveraineté
territoriale est en outre directement enfreint par le survol non autorisé du
territoire d’un Etat par des appareils appartenant au gouvernement d’un
autre Etat ou placés sous le contrôle de celui-ci. Or la Cour a constaté plus
haut que de tels survols ont bien été effectués (paragraphe 91 ci-des-
sus).

252. Ces violations ne peuvent être justifiées ni par la légitime défense
collective, puisque, comme la Cour l’a reconnu, les circonstances néces-
saires à sa mise en jeu ne sont pas réunies, ni par un droit qu’auraient les
Etats-Unis de prendre des contre-mesures impliquant l usage de la force en
riposte à une éventuelle intervention du Nicaragua au Salvador, un tel
droit étant inconnu du droit international applicable. Des faits semblables
ne sauraient être justifiés par des activités se déroulant au Salvador qui
seraient attribuées au Gouvernement du Nicaragua. Ces activités, pour
autant qu'elles aient bien eu lieu, ne créent au bénéfice des Etats-Unis
aucun droit qui justifierait les mesures en question. Ces mesures consti-
tuent donc bien des violations de la souveraineté du Nicaragua selon le
droit international coutumier.

253. Il y aura avantage à évoquer ici un autre aspect des incidences
juridiques du minage des ports du Nicaragua. Ainsi que la Cour l’a indiqué
au paragraphe 214 ci-dessus, lorsque les navires d’un Etat ont un droit
d'accès aux ports d'un autre Etat, si ce droit d’accès est gêné par le

118
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 129

mouillage de mines, il en résulte une atteinte à la liberté des communica-
tions et du commerce maritime. Tel est de toute évidence le cas en l'espèce.
La Cour n’a pas à se prononcer sur les droits des Etats qui ne sont pas
parties à l'instance ; tl est cependant clair que les entraves au droit de libre
accès aux ports du Nicaragua sont de nature à affecter l’économie de ce
pays et ses relations de commerce avec tout Etat dont les navires ont un
droit d'accès à ses ports. La Cour conclut en conséquence, dans le contexte
de la présente instance entre le Nicaragua et les Etats-Unis, que la pose de
mines dans les ports du Nicaragua ou à proximité de ces ports constitue, au
détriment du Nicaragua. une atteinte à la liberté des communications et du
commerce maritime.

254. La Cour en vient maintenant à la question de l’application du droit
humanitaire aux activités des Etats-Unis mises en cause en la présente
espèce. Mention a déjà été faite (paragraphe 215 ci-dessus) des violations
du droit international coutumier consistant à ne pas émettre de mise en
garde à l’occasion du minage des ports nicaraguayens, dont la Cour a juge
les Etats-Unis directement responsables. Sauf pour ce qui est des mines, le
Nicaragua n’a cependant attribué au personnel des Etats-Unis ou aux
UCLAs, par opposition aux contras, aucune violation du droit humani-
taire. Le demandeur a affirmé que les actes perpétrés par les contras
constituent des violations des « normes fondamentales qui protégent les
droits de l'homme » ; il n’a pas soulevé la question du droit applicable dans
un conflit de la nature de celui qui oppose les contras au gouvernement
établi. En fait le Nicaragua accuse les contras d’avoir violé aussi bien les
droits de l’homme que le droit humanitaire, et attribue la responsabilité de
ces faits aux Etats-Unis. La Cour a cependant jugé (paragraphes 115 et
216) que cette conclusion du Nicaragua ne pouvait être retenue ; mais elle a
aussi jugé que les Etats-Unis sont responsables de la publication et de la
diffusion du manuel sur les « Opérations psychologiques dans la lutte de
guérilla » mentionné aux paragraphes 118 à 122 ci-dessus.

255. La Cour a dit aussi (paragraphes 219 et 220 ci-dessus) que les
principes généraux du droit humanitaire incluent une interdiction parti-
culière acceptée par les Etats pour les activités se déroulant dans le cadre de
conflits armés, qu'ils soient ou non de caractère international. En vertu de
ces principes généraux, les Etats-Unis ont l'obligation de ne pas encoura-
ger des personnes ou des groupes prenant part au conflit au Nicaragua a
violer l’article 3 commun aux quatre conventions de Genève du 12 août
1949, Bien entendu il ne s’agit pas ici des circonstances dans lesquelles un
Etat peut être tenu pour responsable des actes d’un autre Etat, et qui ne
recouvrent probablement pas la possibilité d’une incitation. La Cour re-
lève à cet égard que le manuel sur les opérations psychologiques conseille
de « neutraliser » certaines « cibles soigneusement triées et préparées », y
compris des juges, des fonctionnaires de la police ou de la sûreté de l’Etat,
etc., après avoir rassemblé la population locale pour qu’elle « prenne part à

119
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 130

l'événement et formule des accusations contre l’oppresseur ». Selon la
Cour, de tels actes ne peuvent être que contraires à l’article 3 des conven-
tions de Genève qui interdit, dans le cas des non-combattants :

« les condamnations prononcées et les exécutions effectuées sans un
Jugement préalable, rendu par un tribunal régulièrement constitué,
assorti des garanties judiciaires reconnues comme indispensables par
les peuples civilisés »

et probablement aussi à l’interdiction des « atteintes portées à la vie et à
l'intégrité corporelle, notamment le meurtre sous toutes ses formes... »

256. Il convient aussi de rappeler dans quelles conditions le manuel sur
les opérations psychologiques a été mis en circulation. Pour déterminer si
la publication d’un manuel encourageant à commettre des actes contraires
aux principes généraux du droit humanitaire est illicite en tant que telle. il
importe de se demander si cet encouragement a été donné dans des cir-
constances telles qu’il était probable ou prévisible que de tels actes seraient
effectivement commis. La Cour a néanmoins constaté (paragraphe 121)
qu’à l’époque pertinente ceux qui ont pris la responsabilité de distribuer le
manuel devaient à tout le moins avoir connaissance d’allégations selon
lesquelles le comportement des contras en campagne n’était pas conciliable
avec le droit humanitaire ; a CIA a même affirmé que le manuel devait
servir à « modérer » ce comportement. La publication et la diffusion d’un
manuel donnant en fait les conseils susmentionnés doivent donc être
considérées comme un encouragement, qui avait des chances d’être suivi
d'effet, à commettre des actes contraires aux principes généraux du droit
humanitaire international repris par les traités.

* *

257. La Cour a évoqué plus haut (paragraphes 169 et 170) l’attitude des
Etats-Unis, exprimée par la conclusion du Congrès du 29 juillet 1985, qui
établit un lien entre le soutien des Etats-Unis aux contras et le fait que le
Gouvernement du Nicaragua aurait manqué à ses « engagements solennels
envers le peuple nicaraguayen, les Etats-Unis et l'Organisation des Etats
américains ». Ces manquements auraient mis en jeu des questions comme
la composition du gouvernement, son idéologie et son alignement poli-
tiques, son caractère totalitaire, les droits de l’homme. la militarisation et
l'agression. Pour ce qui est de l’« agression sous forme de subversion armée
contre ses voisins », la Cour a déjà traité de la justification tirée de la
légitime défense collective en riposte à une agression armée et ne se pro-
pose pas d’y revenir. Elle a également réglé la question du droit supposé de
répliquer à l'intervention armée par des contre-mesures collectives. Il s’agit
de rechercher maintenant s’il existe, dans les comportements du Nicara-
gua, un élément qui autoriserait en droit des contre-mesures des Etats-
Unis.

258. Les domaines dans lesquels le Gouvernement du Nicaragua aurait

120
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 131

souscrit un engagement relèvent de la politique intérieure de ce gouver-
nement. Normalement, la Cour ne croirait pas devoir vérifier des asser-
tions s’y rapportant, à supposer qu’elle en ait le pouvoir. Les orientations
politiques internes d’un Etat relèvent de la compétence exclusive de celui-
ci pour autant, bien entendu, qu’elles ne violent aucune obligation de droit
international. Chaque Etat possède le droit fondamental de choisir et de
mettre en œuvre comme il l’entend son système politique, économique et
social. Dès lors, il ne serait pas nécessaire normalement de se livrer à une
recherche, qui n’est pas de la compétence de la Cour, pour savoir dans quel
sens et suivant quelle orientation le Nicaragua a effectivement exercé son
droit.

259. Cependant l'affirmation qu’un engagement a été pris soulève la
question de savoir s’il est possible pour un Etat de se lier par voie d'accord
sur une question de politique intérieure, telle que celle relative à la tenue
d élections libres sur son territoire. La Cour n’aperçoit, dans tout Péventail
des matières sur lesquelles peut porter un accord international, aucun
obstacle ni aucune disposition empêchant un Etat de prendre un engage-
ment de cette nature. L'Etat, qui est libre de décider du principe et des
modalités d’une consultation populaire dans son ordre interne, est souve-
rain pour accepter en ce domaine une limitation de sa souveraineté. Une
telle limitation est concevable dans le cas d’un Etat lié par des liens
institutionnels à une confédération d’ Etats, voire à une organisation inter-
nationale. Le Nicaragua et les Etats-Unis sont tous deux membres de
l'Organisation des Etats américains ; or la charte de cette organisation,
en fait de limitation concertée de souveraineté, dispose seulement à l’ar-
ticle 3 d) que:

« La solidarité des Etats américains et les buts élevés qu'ils pour-
suivent exigent de ces Etats une organisation politique basée sur le
fonctionnement effectif de la démocratie représentative » ;

d’un autre côté elle prévoit le droit pour chaque Etat de « s'organiser le
mieux qu'il l'entend » (art. 12) et de « développer librement et spontané-
ment sa vie culturelle, politique et économique » (art. 16).

260. La Cour a récapitulé plus haut les faits relatifs aux événements de
1979, y compris la résolution de la dix-septième réunion de consultation
des ministres des relations extérieures de l'Organisation des Etats améri-
cains, et la communication, en date du 12 juillet 1979, de la junte du
gouvernement de reconstruction nationale du Nicaragua au secrétaire
général de l’organisation, accompagnée d’un « plan de paix » où étaient
précisés, entre autres, les objectifs de la junte nicaraguayenne et plus
spécialement la volonté de celle-ci d'installer le nouveau régime par une
transition pacifique et sans désordre et de respecter les droits de l'homme
sous le contrôle de la commission interaméricaine des droits de l’homme,
que la junte invitait à se rendre au Nicaragua « dès que nous serions
installés ». Avant donc d’être en place à Managua, le nouveau régime
donnait ainsi les apaisements recherchés et exprimait son intention de
gouverner démocratiquement le pays.

121
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 132

261. La Cour ne trouve cependant rien dans ces documents, résolution
et communication transmettant le « plan de paix », qui permette de con-
clure à l'intention de faire naître un engagement juridique. La junte avait
d’ailleurs bien rappelé dans l’un de ces documents que l’invitation adressée
par elle à l'Organisation des Etats américains pour qu'elle contrôle la vie
politique du Nicaragua ne devait pas faire perdre de vue que la définition et
la conduite de la politique intérieure du pays dépendait bien évidemment
de la volonté des Nicaraguayens eux-mêmes. La résolution du 23 juin 1979
déclare elle aussi qu’il appartient « exclusivement » au peuple nicara-
guayen de résoudre ses problèmes, même si elle indique que leur solution
« devrait reposer » (deberia inspirarse) sur certaines bases, qu'elle ne fait
que recommander au futur gouvernement. Cette partie de la résolution
n’est qu'une simple déclaration ne comportant pas d’offre formelle pou-
vant constituer, par son acceptation, une promesse en droit et donc une
obligation juridique. La Cour ne peut pas davantage souscrire à l’idée que
le Nicaragua avait concrètement pris l'engagement d’organiser des élec-
tions libres et que cet engagement revêtait un caractère juridique. La junte
nicaraguayenne de reconstruction nationale avait prévu dans son pro-
gramme politique de gouvernement la tenue d’élections libres, comme
l'avait recommandé la dix-septième réunion de consultation des ministres
des relations extérieures de l'Organisation des Etats américains. I] s'était
agi d’une promesse essentiellement politique, faite non seulement à l’or-
ganisation mais aussi au peuple du Nicaragua qui devait en être le premier
bénéficiaire. Mais la Cour ne découvre aucun instrument ayant une valeur
juridique, unilatéral ou synallagmatique, par lequel le Nicaragua se serait
engagé quant au principe et aux modalités de la tenue d'élections. Men-
tion a déjà été faite de la charte de l'Organisation des Etats américains et
du respect dont elle témoigne pour l'indépendance politique des Etats
membres ; dans le domaine de la politique intérieure, elle se borne à
énumérer les normes sociales à application desquelles les Etats membres
« conviennent de consacrer tous leurs efforts », y compris :

« L’incorporation et la participation progressive des secteurs mar-
ginaux de la population, tant rurale qu’urbaine, à la vie économique,
sociale, civique, culturelle et politique de la nation, afin d’aboutir à la
pleine intégration de la communauté nationale, d’accélérer le proces-
sus de mobilité sociale et de consolider le régime démocratique. »
(Art. 43 f).)

Il est évident que des dispositions de cette nature sont fort loin de cons-
tituer l'engagement d’avoir recours à des mécanismes politiques parti-
culiers.

262. Qui plus est, à supposer même que cette promesse politique ait eu
valeur d'engagement juridique, elle n’aurait nullement pu permettre aux
Etats-Unis de réclamer la mise en œuvre d’un tel engagement, pris non pas
envers eux directement mais à l'égard de l’organisation, seule habilitée à en
vérifier l'exécution. La Cour ne découvre aucune base juridique à la
« responsabilité particulière en ce qui concerne le respect des engagements

122
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 133

pris » par le Gouvernement du Nicaragua que les Etats-Unis estiment
avoir assumée en raison du « rôle qu'ils ont joué dans linstallation du
gouvernement actuel du Nicaragua » (voir paragraphe 170 ci-dessus). Par
ailleurs, à supposer même que les Etats-Unis eussent été fondés à agir aux
lieu et place de l’organisation, ils ne pouvaient de toute façon utiliser à cette
fin des moyens auxquels l'organisation ne pouvait elle-même recourir et en
particulier être autorisés à user de la force en cette circonstance. Un tel
engagement est, par sa nature, de ceux dont la violation ne saurait justifier
lemploi de la force contre un Etat souverain.

263, Le Congrès des Etats-Unis a aussi, dans sa conclusion, exprimé
l'opinion que le Gouvernement du Nicaragua avait pris des « mesures
révélant l'intention d’établir une dictature communiste totalitaire ». Quel-
que définition qu’on donne du régime du Nicaragua, l’adhésion d’un Etat à
une doctrine particulière ne constitue pas une violation du droit interna-
tional coutumier ; conclure autrement reviendrait à priver de son sens le
principe fondamental de la souveraineté des Etats sur lequel repose tout le
droit international, et la liberté qu'un Etat a de choisir son système poli-
tique, social, économique et culturel. En conséquence, les choix politiques
internes du Nicaragua, à supposer même qu’ils répondent à la description
qui en est donnée dans la conclusion du Congrès, ne peuvent pas légitimer,
sur le plan Juridique, les diverses conduites reprochées au défendeur à son
égard. La Cour ne saurait concevoir la création d’une règle nouvelle faisant
droit à une intervention d’un Etat contre un autre pour le motif que celui-ci
aurait opté pour une idéologie ou un système politique particulier.

264. La Cour a par ailleurs souligné l'importance que revêt à d’autres
égards un texte comme l’acte final d'Helsinki ou, à un tout autre niveau, la
résolution 2625 (XXV) de l’Assemblée générale qui, comme son nom
l'indique, est une déclaration relative aux « principes du droit internatio-
nal touchant aux relations amicales et à la coopération entre les Etats
conformément à la Charte des Nations Unies ». Des textes de cette
nature, dont la Cour a dit que certaines de leurs dispositions, telles que les
principes de non-emploi de la force et de non-intervention, avaient un
caractère coutumier, envisagent les relations entre les Etats à systèmes
politiques, économiques et sociaux différents sur la base de la coexis-
tence entre les diverses idéologies qui les animent, et les Etats-Unis non
seulement n’ont pas objecté à leur adoption mais ils ont pris une part
active à leur élaboration.

265. Les mêmes considérations s'appliquent aux critiques exprimées
par les Etats-Unis à propos de la politique extérieure et des alliances du
Nicaragua. Quel que puisse être l'effet des alliances sur les équilibres
politico-militaires régionaux ou mondiaux, la Cour n’a compétence pour
appréhender ces questions que sous l’angle du droit international. De ce
point de vue, il suffit de constater que la souveraineté d’un Etat s’étend à
l'évidence au domaine de sa politique extérieure et qu’il n’existe pas de
règle de droit international coutumier empêchant un Etat de choisir et de
conduire une politique extérieure coordonnée avec celle d’un autre
Etat.

123
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 134

266. La Cour note d’ailleurs que ces justifications, qui ont été avancées
uniquement sur le terrain politique, lequel échappe naturellement à son
appréciation, n’ont pas été invoquées en tant qu’arguments juridiques.
L’Etat défendeur s’est toujours borné à utiliser le moyen classique de la
légitime défense et n’a nullement fait valoir un moyen de droit tiré d’une
prétendue règle d’« intervention idéologique », qui aurait été d’une nou-
veauté frappante. La Cour rappelle que l’une des accusations des Etats-
Unis contre le Nicaragua concerne la violation de la déclaration sur l’in-
tervention adoptée par l’Assemblée générale en 1965 (paragraphe 169
ci-dessus) du fait de son soutien à l'opposition armée au Salvador. A la
connaissance de la Cour les Etats-Unis n’ont pas officiellement renoncé à
invoquer ce principe en lui substituant un principe nouveau d’« interven-
tion idéologique » dont la définition serait discrétionnaire. Comme elle l’a
rappelé plus haut (paragraphe 29), la Cour ne doit pas fonder sa décision
exclusivement sur les exposés des parties relativement au droit applicable :
elle est tenue de prendre en considération de sa propre initiative toutes les
règles de droit international qui seraient pertinentes pour le règlement du
différend, même si ces règles n’ont pas été invoquées par une partie. Rien
n'autorise cependant la Cour à prêter à des Etats des vues juridiques
qu’eux-mémes ne formulent pas.

267. La Cour reléve par ailleurs que le Nicaragua est accusé de violer les
droits de l’homme, selon la conclusion tirée par le Congrès des Etats-Unis
en 1985. Ce point particulier doit être approfondi, indépendamment de
l'existence d’un « engagement juridique » pris par le Nicaragua envers
l'Organisation des Etats américains de respecter ces droits. L’inexistence
d’un tel engagement ne signifierait pas que le Nicaragua puisse violer
impunément les droits de l’homme. Toutefois, quand les droits de l’homme
sont protégés par des conventions internationales, cette protection se
traduit par des dispositions prévues dans le texte des conventions elles-
mêmes et qui sont destinées à vérifier ou à assurer le respect de ces droits.
La promesse politique avait été faite par le Nicaragua dans le cadre de
l'Organisation des Etats américains, de sorte que les organes de cette
organisation se trouvent compétents pour en vérifier le respect. La Cour a
relevé (paragraphe 168) que, depuis 1979, le Gouvernement du Nicaragua
a ratifié plusieurs instruments internationaux relatifs aux droits de
l’homme, dont la convention américaine portant sur ce sujet (pacte de
San José, Costa Rica). Ces mécanismes ont fonctionné. Ainsi, la commis-
sion interaméricaine des droits de l’homme a pris des mesures et éla-
boré deux rapports (OEA/Ser.L/V/I1.53 et 62) après s'être rendue au
Nicaragua à l'invitation de son gouvernement. L'Organisation des Etats
américains était donc à même, si elle le souhaitait, de statuer sur la
base de ces constatations.

268. De toute manière, si les Etats-Unis peuvent certes porter leur
propre appréciation sur la situation des droits de l’homme au Nicaragua,
l'emploi de la force ne saurait être la méthode appropriée pour vérifier et
assurer le respect de ces droits. Quant aux mesures qui ont été prises en fait,
la protection des droits de l’homme, vu son caractère strictement huma-

124
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 135

nitaire, n’est en aucune façon compatible avec le minage de ports, la
destruction d’installations pétrolières, ou encore l’entraînement, l’arme-
ment et l'équipement des contras. La Cour conclut que le motif tiré de la
préservation des droits de l’homme au Nicaragua ne peut justifier juridi-
quement la conduite des Etats-Unis et ne s’harmonise pas, en tout état de
cause, avec la stratégie judiciaire de l’ Etat défendeur fondée sur le droit de
légitime défense collective.

269. La Cour en vient à un autre facteur touchant à la fois la politique
intérieure et la politique extérieure ; il s'agit de la militarisation du Nica-
ragua, jugée par les Etats-Unis excessive et propre à prouver ses visées
agressives, et dans laquelle ils trouvent un autre élément justificatif de leurs
activités à son égard. Il est sans pertinence et inutile, de l'avis de la Cour, de
prendre position sur cette allégation des Etats-Unis, dès lors qu'il n'existe
pas en droit international de règles, autres que celles que l'Etat intéressé
peut accepter, par traité ou autrement, imposant la limitation du niveau
d'armement d’un Etat souverain, ce principe étant valable pour tous les
Etats sans distinction.

270. Etant ainsi parvenue au terme de son examen des demandes du
Nicaragua fondées sur le droit international coutumier, la Cour doit
maintenant aborder celles qui reposent sur le traité d’amitié, de commerce
et de navigation entre les Parties, signé à Managua le 21 janvier 1956 ; en
vertu de l’article XXIV, paragraphe 2, de ce traité, la Cour a compétence
pour connaître de tout différend qui pourrait s'élever entre les parties
quant à son interprétation ou à son application. Le premier grief que le
Nicaragua articule en relation avec le traité n’est pas, au demeurant, fondé
directement sur une disposition précise de celui-ci. Le Nicaragua soutient
que les Etats-Unis, par la façon dont ils se sont comportés envers lui, ont
privé le traité de 1956 de son objet et de son but et l’ont vidé de sa substance
même. Le Nicaragua a invoqué, a cet effet, Pobligation juridique qu’ont les
Etats de s'abstenir de tout acte de nature à empêcher l'exécution satisfai-
sante des conventions conclues par eux. Toutefois si un Etat a obligation
de ne pas entraver la bonne exécution d’un traité auquel il est partie, ce
n'est pas là une obligation qui découle du traité lui-même. Le Nicaragua
lui-même paraît soutenir qu’elle relève du droit international indépendam-
ment du traité et que cela ressort implicitement de la règle pacta sunt
servanda. Dès lors, la demande ne peut être présentée au titre d’une
éventuelle violation des dispositions du traité de 1956 par les Etats-Unis,
bien qu’elle puisse mettre en cause son interprétation ou son applica-
tion.

271. La Cour ayant conclu, dans son arrêt de 1984, qu’elle est compé-
tente aussi bien sur la base du traité d'amitié, de commerce et de navigation
de 1956 que sur celle de l'acceptation de juridiction consentie par les
Etats-Unis en vertu de l’article 36, paragraphe 2, du Statut, aucun pro-

125
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 136

blème de compétence ne se pose en l’occurrence. I! faut cependant souli-
gner que la Cour n’est pas d’avis qu’une clause compromissoire comme
celle de l’article XXIV, paragraphe 2, du traité d'amitié, de commerce et
de navigation de 1956, prévoyant sa compétence en cas de différend sur
l'interprétation ou l’application du traité, l’autorise à connaître d’une de-
mande reposant sur l’assertion que celui-ci aurait été privé de son but et de
son objet. C’est uniquement parce que la Cour s’est déclarée compétente
en l’espèce, indépendamment de l’article XXIV, pour connaître de tout
différend juridique entre les Parties portant sur l’une des matières énu-
mérées à l’article 36, paragraphe 2, du Statut, qu’elle peut aborder l'examen
de ce grief du Nicaragua. Toutefois, comme il a été indiqué au para-
graphe 221 ci-dessus, la Cour doit établir tout d’abord si les actes repro-
chés aux Etats-Unis en tant que violations du traité d'amitié, de com-
merce et de navigation de 1956 sont à considérer comme des « mesures ...
nécessaires à la protection des intérêts vitaux » des Etats-Unis en ce
qui concerne leur sécurité (sus intereses esenciales y seguridad), puisque
l’article XXI du traité stipule que le « traité ne fera pas obstacle à l’ap-
plication » de telles mesures. La question se pose donc de savoir si l’ar-
ticle XXI peut être invoqué dans l'hypothèse où, une demande étant
présentée en vertu du droit international coutumier à raison d’un com-
portement qui serait censé priver le traité de son but et de son objet, il serait
possible de démontrer que ce comportement consiste en « mesures ...
nécessaires à la protection » des intérêts vitaux de sécurité.

272. Selon la Cour, on ne peut prétendre qu’un acte est de nature à
priver un traité de son but et de son objet ou à en empêcher la bonne
exécution si la possibilité d’un tel acte était prévue dans le traité lui-même,
et Sil a été stipulé que le traité n’y « fera pas obstacle », de telle sorte qu'il
ne violera pas les termes exprès du traité. En conséquence, la Cour ne
saurait retenir, ni la thèse du Nicaragua alléguant un comportement qui
priverait le traité de son but et de son objet, ni celle qui voudrait que des
articles précis du traité eussent été violés, à moins de s'être d’abord assurée
que le comportement incriminé ne consiste pas en « mesures … nécessaires
à la protection » des intérêts vitaux des Etats-Unis en ce qui concerne leur
sécurité. La Cour examinera d’abord si les thèses du Nicaragua concernant
le traité paraissent fondées, puis elle se demandera si elles sont néanmoins
justifiables par référence à l’article XXI.

273. La portée de l'argument suivant lequel les Etats-Unis auraient
privé le traité de son but et de son objet n’est pas facile à apprécier, mais il
semble que, si elle devait suivre le Nicaragua, la Cour pourrait, pour ce
motif, condamner les Etats-Unis pour l’ensemble des griefs articulés en
détail par le Nicaragua. D'après celui-ci, le traité est « indubitablement un
traité d'amitié qui impose aux Etats signataires l’obligation d’entretenir
entre eux des relations amicales » ; aussi, « quelle que soit la définition
exacte de l'amitié en tant que norme juridique, la violation de celle-ci par
les Etats-Unis ne fait aucun doute en l'espèce ». En d’autres termes, la
Cour est priée de dire qu’un Etat qui a conclu un traité d’amitié s’oblige par
celui-ci, aussi longtemps qu’il reste en vigueur, à s'abstenir de tout acte

126
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 137

envers l'autre partie qui puisse être considéré comme inamical, même s’il
ne viole pas en lui-même une obligation internationale. Un tel engagement
pourrait, bien entendu, être expressément stipulé dans un traité ou même
paraître découler nécessairement de son texte : mais, dans le cadre du droit
international coutumier, il n’est pas évident que la pratique effective des
Etats témoigne de l'existence d’une règle d'une aussi vaste portée. Même
lorsqu'un traité d'amitié est en cause, il doit nécessairement exister une
distinction entre la grande catégorie des actes inamicaux et la catégorie
plus étroite d'actes tendant à faire échouer le but et l'objet du traité. Ce but
et cet objet sont de manifester une amitié effective dans les domaines précis
prévus par le traité, et non une amitié en un sens vague et général.

274. La Cour doit relever à cet égard que le traité lui-même dispose en
son article XXIV, paragraphe 1, que:

« Chacune des deux parties examinera avec bienveillance les repré-
sentations que l’autre partie pourra faire au sujet de toute question
concernant l'application du présent traité et prendra des mesures
adéquates pour permettre des consultations à ce propos. »

Le Nicaragua prétend que le comportement des Etats-Unis est tel qu'il
« entrave l'exécution » du traité de manière radicale ; mais, pour autant
que la Cour le sache, aucune représentation n’a été faite sur ce point précis.
La Cour doit donc tout d’abord s’assurer qu’une demande fondée sur le
traité d'amitié, de commerce et de navigation de 1956 est recevable lorsque
aucun effort n’a été fait pour recourir au mécanisme de l’article XXIV,
paragraphe 1, en vue de résoudre le différend. D'une manière générale, les
règles conventionnelles ayant le caractère de /ex specialis, il ne conviendrait
pas qu'un Etat présente une demande fondée sur une règle de droit inter-
national coutumier si, par traité, il a déjà prévu des moyens de régler une
telle demande. Toutefois, en la présente espèce, l'application de l’ar-
ticle XXIV. paragraphe 1, si elle avait été invoquée. eût été totalement arti-
ficielle. Le Nicaragua affirme, certes, que certaines activités des Etats-
Unis enfreignent le traité d'amitié, de commerce et de navigation de 1956 ;
il maintient aussi, et la Cour a conclu, qu’elles constituent des violations
du droit international coutumier. De l’avis de la Cour, il serait donc exces-
sivement formaliste d'exiger du Nicaragua qu'il épuise la procédure pré-
vue à l'article XXIV, paragraphe 1, avant de la saisir de la question. Dans
son arrêt de 1984 la Cour a déjà traité de l’argument tiré du fait que
Particle XXIV, paragraphe 2, du traité exige que le différend ne puisse
« être réglé d’une manière satisfaisante par la voie diplomatique » : or il
ne pouvait pas l’être, faute de négociations entre les Parties. La Cour a
estimé que :

« parce qu'un Etat ne s’est pas expressément référé, dans des négo-
ciations avec un autre Etat, à un traité particulier qui aurait été violé
par la conduite de celui-ci, i] n’en découle pas nécessairement que le
premier ne serait pas admis à invoquer la clause compromissoire dudit
traité » (CLS. Recueil 1984, p. 428).

127
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRET) 138

Le problème à l'examen est différent, puisque l’argument que le compor-
tement des Etats-Unis empêche d'appliquer le traité n’est pas invoqué en
vertu de la clause compromissoire. La Cour considère néanmioins que ni
lun ni l'autre des deux paragraphes de l’article XXIV ne fait obstacle à
l'examen des demandes du Nicaragua.

275. Quant à la thèse qui voudrait que les activités des Etats-Unis
eussent été de nature à priver de son but et de son objet le traité d’amitié, de
commerce et de navigation de 1956, la Cour doit faire une distinction. Elle
ne saurait considérer que tous les actes incriminés avaient un tel effet ; elle
n'en estime pas moins que certaines activités des Etats-Unis sont telles
qu'elles contredisent l'esprit même d’un accord bilatéral visant à favoriser
l'amitié entre les deux Etats qui y sont parties. Ce sont: les attaques
directes contre les ports, les installations pétrolières, etc., visées aux para-
graphes 81 et 86 ci-dessus, et le minage des ports nicaraguayens, mentionné
au paragraphe 80. Il serait en effet difficile d'imaginer des actes moins
propres à « resserrer les liens de paix et d’amitié qui unissent tradition-
nellement » les parties, pour citer le préambule du traité.

276. Siles actes de pression économique résumés aux paragraphes 123 à
125 ci-dessus contredisent de façon moins évidente le but du traité la Cour
arrive néanmoins à une conclusion analogue au sujet de quelques-uns
d’entre eux. Bien entendu un Etat n’est pas tenu de poursuivre des relations
commerciales particulières plus longtemps qu’il ne le juge utile, si un traité
ou une autre obligation juridique spécifique ne l’y oblige pas ; mais en cas
d'obligation comme celle qui résulte implicitement d’un traité d'amitié et
de commerce, des actes d'interruption brutale des relations commerciales,
comme l’embargo sur le commerce du 12° mai 1985, constitueront norma-
lement des violations du devoir de ne pas faire échouer ie but et l’objet du
traité. Au contraire la réduction de 90 pour cent du quota d’importation du
sucre, décidée le 23 septembre 1983, ne semble pas, selon la Cour, aller
jusqu’à constituer un acte de nature à priver le traité de son but et de son
objet. La suspension de l’aide économique, qui présente un caractère plus
unilatéral et volontaire, ne pourrait être considérée comme une violation
que dans des circonstances exceptionnelles. La Cour doit aussi relever que,
d’après les termes mêmes de la législation autorisant cette forme d’aide
(Special Central American Assistance Act, 1979), que le Gouvernement du
Nicaragua devait connaître, la poursuite de l’aide était subordonnée à une
appréciation du comportement du Nicaragua par le président des Etats-
Unis. Quant à l'opposition à l'octroi de crédits d'institutions internatio-
nales, la Cour ne peut la considérer comme suffisamment liée au traité
d’amitié, de commerce et de navigation de 1956 pour pouvoir constituer un
acte visant à faire échouer le but et l’objet de celui-ci.

277. Le Nicaragua soutient que les Etats-Unis ont agi en violation de
l'article premier du traité d'amitié, de commerce et de navigation de 1956,

128
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 139

qui dispose que chacune des deux parties accordera un « traitement équi-
table » aux ressortissants de l’autre partie. Il affirme que, quel que soit le
sens donné à l’expression « traitement équitable », celle-ci :

«interdit nécessairement au Gouvernement des Etats-Unis de tuer,
blesser ou enlever des nationaux du Nicaragua et, de manière plus
générale, de menacer les nationaux du Nicaragua dans l'intégrité de
leur personne ou la sécurité de leurs biens ».

Le Nicaragua prétend que le traitement infligé aux ressortissants nicara-
guayens qu'il met en cause est le fait des Etats-Unis ou de forces agissant
sous leur égide. La Cour n’est cependant pas convaincue par les informa-
tions dont elle dispose que les contras étaient « contrôlés » pas les Etats-
Unis au moment où ces actes étaient commis. Ainsi qu’elle l’a indiqué
(paragraphe 110), la mesure exacte du « contrôle » résultant de la dépen-
dance financière des contras à l'égard des autorités des Etats-Unis est
difficile à établir ; et la Cour n’a pas pu aboutir à la conclusion que les
contras étaient à tel point subordonnés aux Etats-Unis que tout acte
commis par eux serait imputable aux Etats-Unis (paragraphe 115 ci-
dessus). Même si la disposition du traité relative au « traitement équi-
table » est interprétée comme emportant l'obligation de ne pas tuer,
blesser ou enlever au Nicaragua les ressortissants de ce pays — point sur
lequel la Cour ne prend pas position — ces actes accomplis par les contras
dans leurs activités militaires et paramilitaires au Nicaragua ne sont pas
des comportements attribuables aux Etats-Unis.

278. Le Nicaragua soutient ensuite que les Etats-Unis ont violé les
dispositions du traité relatives à la liberté de communication et à la liberté
de commerce. Pour les raisons indiquées au paragraphe 253 ci-dessus, la
Cour doit accepter la thèse nicaraguayenne suivant laquelle le minage des
ports nicaraguayens par les Etats-Unis constitue une mesure en contra-
diction manifeste avec l’article XIX, paragraphe 1, du traité de 1956 qui
garantit la liberté de navigation et la liberté de commerce. Reste à savoir si
Particle XXI pourrait justifier cette action (voir paragraphes 280 à 282
ci-après). Dans le contexte commercial du traité, la demande du Nicaragua
est justifiée non seulement par les dommages matériels subis par ses
navires, mais aussi par les pertes économiques qui en sont résultées pour
son commerce. Le Nicaragua a cependant prétendu en outre que toutes les
activités des Etats-Unis au Nicaragua et contre celui-ci constituent « une
violation du traité de 1956 » :

« Le mot « commerce », qui figure dans le traité de 1956, devant
être entendu dans son sens le plus large, toutes les activités par
lesquelles les Etats-Unis ont délibérément infligé au Nicaragua des
dommages matériels ou des pertes économiques de toute sorte violent
le principe de liberté du commerce que ce traité établit en termes très
généraux. »

Il est clair que les actions des contras ont infligé au Nicaragua des pertes et

129
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 140

des préjudices économiques considérables : outre l'effet économique
d’actes directement attribuables aux Etats-Unis, tels que la perte des
bateaux de pêche qui ont sauté sur des mines, le ministre des finances du
Nicaragua a estimé à quelque 300 millions de dollars les pertes de produc-
tion subies de 1981 à 1984 du fait de l’impossibilité de rentrer les récoltes,
etc. Toutefois, et ainsi qu’on l’a déjà vu (paragraphe 277 ci-dessus), la
Cour n’a pas considéré comme établi que les liens entre les contras et le
Gouvernement des Etats-Unis étaient tels que les Etats-Unis seraient
responsables de tous les actes des contras.

279. L’embargo commercial déclaré le 1° mai 1985 par le Gouverne-
ment des Etats-Unis a déjà été évoqué à propos des assertions nicara-
guayennes relatives aux actes de nature à faire échouer le but et l’objet du
traité d’amitié, de commerce et de navigation de 1956. La question se pose
aussi de sa compatibilité avec la lettre et l'esprit de l’article XIX de ce traité.
Aux termes du paragraphe | de cet article « il y aura liberté de commerce et
de navigation entre les territoires des deux parties » et, aux termes du
paragraphe 3:

« Les navires de l’une des deux parties pourront librement, dans les
mêmes conditions que les navires de l’autre partie et les navires de tout
pays tiers. se rendre avec leur cargaison dans tous les ports, mouillages
et eaux de cette autre partie qui sont ouverts au commerce interna-
tional et à la navigation internationale. »

Par Executive Order du 1er mai 1985, le président des Etats-Unis a fait la
déclaration suivante : « J’interdis par la présente ordonnance l’entrée des
navires immatriculés au Nicaragua dans les ports des Etats-Unis, et toutes
opérations y relatives. » La Cour relève d’autre part que, le même jour, les
Etats-Unis ont informé le Nicaragua de leur intention de mettre fin au
traité en application de son article XXV, paragraphe 3 ; cette disposition
prévoit cependant « un préavis d’un an ». La liberté des navires nicara-
guayens « de se rendre », conformément à l’article XIX, paragraphe 3,
du traité, « avec leur cargaison dans tous les ports, mouillages et eaux »
des Etats-Unis ne pouvait donc être entravée durant le préavis, et encore
moins interrompue brutalement par la déclaration d’un embargo. La
Cour en conclut que l’embargo constituait une mesure en contradiction
avec l’article XIX du traité d'amitié, de commerce et de navigation de
1956.

280. La Cour a par conséquent jugé que les Etats-Unis enfreignent une
obligation de ne pas priver le traité d'amitié, de commerce et de navigation
de 1956 de son but et de son objet et qu’ils ont commis des actes qui sont en
contradiction avec les termes de ce traité, pour autant que les exceptions de
l’article XXI, paragraphe 1 c) et d), concernant respectivement le « com-
merce des armes » et les « mesures nécessaires à l'exécution des obliga-
tions … relatives au maintien ou au rétablissement de la paix et de la
sécurité internationales ou à la protection des intérêts vitaux » d’une
partie en ce qui concerne sa sécurité ne puissent être invoquées pour

130
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 141

justifier les actes incriminés. Dans leur contre-mémoire sur la compétence
et la recevabilité, les Etats-Unis se sont fondés sur le paragraphe 1 c)
dont il résultait selon eux que le traité de 1956 ne pouvait s’appliquer
aux demandes du Nicaragua. Cet alinéa ne paraît cependant avoir de
pertinence qu'à propos du grief de fourniture d'armes aux contras et, la
Cour ne considérant pas la fourniture d’armes comme une violation du
traité, ni comme un acte de nature à le priver de son but et de son objet, le
paragraphe | c) n’a pas à être examiné plus avant. Reste la question du
rapport entre l’article XXI, paragraphe | d), et les attaques directes
contre les ports, les installations pétrolières, etc. ; le minage des ports du
Nicaragua : et l'embargo général sur le commerce imposé le 1°" mai 1985
(paragraphes 275 et 276 ci-dessus).

281. En abordant cette question, la Cour doit d’abord tenir compte de la
chronologie des événements. Pour que les activités des Etats-Unis entrent
dans le cadre de l’article XXI du traité, elles auraient dû consister, au
moment où elles ont été prises, en mesures nécessaires à la protection de
leurs intérêts vitaux de sécurité. Par conséquent la conclusion du président
des Etats-Unis, datée du 1° mai 1985, suivant laquelle « les politiques et les
actions du Gouvernement du Nicaragua représentent une menace excep-
tionnelle et extraordinaire pour la sécurité nationale et la politique étran-
gère des Etats-Unis », même considérée comme prouvant a suffisance qu'il
en était bien ainsi, ne justifierait aucune mesure prise par les Etats-Unis
avant cette date.

282. En second lieu, la Cour souligne l'importance de l’épithète « né-
cessaires » figurant à l’article XXI : les mesures ne doivent pas simplement
tendre à protéger les intérêts vitaux de sécurité de la partie qui les adopte ;
elles doivent être « nécessaires » à cette fin. Si l’on prend dans son en-
semble la situation des Etats-Unis par rapport à l'Amérique centrale,
dans la mesure où la Cour en est informée (et à supposer même que la jus-
tification de la légitime défense, que la Cour a rejetée sur le plan juri-
dique. ait une certaine validité politique), la Cour considère que le
minage de ports nicaraguayens et les attaques directes contre des ports
et des dépôts de pétrole ne sauraient en aucun cas être justifiés par la
nécessité de protéger les intérêts vitaux de sécurité des Etats-Unis. Quant
à l’embargo commercial, la Cour doit prendre note de la justification
expresse qu'en donne la conclusion présidentielle citée au paragraphe 125
ci-dessus et du fait que la mesure, ayant un caractère économique, s'inscrit
dans le cadre relationnel envisagé par le traité. Mais, d’après les termes
du traité lui-même, la question de savoir si une mesure est nécessaire
à la protection des intérêts vitaux de sécurité d’une partie ne relève pas de
l'appréciation subjective de la partie intéressée, ainsi que la Courel’a déjà
souligné (paragraphe 222 ci-dessus) ; le texte ne vise pas ce que la partie
« estime nécessaire ». Faute du moindre élément d’information indiquant
comment les politiques suivies par le Nicaragua seraient devenues
en fait une menace pour les « intérêts vitaux de sécurité » en mai 1985,
alors qu'elles étaient constantes et constamment critiquées par les Etats-
Unis depuis quatre ans, la Cour n'est pas en mesure de conclure que

131
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 142

l’'embargo était « nécessaire » à la protection de ces intérêts. Dans ces
conditions, les Etats-Unis ne peuvent invoquer l’article XXI comme
moyen de défense au sujet de l’un quelconque des actes considérés ici.

* oe % *X Ok

283. Aux termes de la troisième conclusion présentée par le Nicaragua
dans son mémoire sur le fond, reproduite au paragraphe 15 ci-dessus, la Cour
est priée de dire et juger qu’une indemnité est due au Nicaragua et

« de recevoir des preuves a cet effet et de déterminer, lors d’une phase
ultérieure de la présente instance, à quel montant doivent être évalués
les dommages-intérêts destinés à indemniser la République du Nica-
ragua ».

Dans la quatrième conclusion il est demandé à la Cour d’accorder au
Nicaragua la somme de 370,2 millions de dollars des Etats-Unis, « ladite
somme constituant l'évaluation minimum du préjudice direct » que le
Nicaragua dit avoir subi. Pour se prononcer sur ces conclusions, la Cour
doit s’assurer qu’elle possède la compétence nécessaire. En règle générale la
compétence pour statuer au fond emporte celle d'accorder réparation. Plus
particulièrement la Cour note que, par leur déclaration d’acceptation de la
juridiction faite en vertu de la clause facultative le 26 août 1946, les
Etats-Unis ont expressément accepté la compétence de la Cour pour les
différends ayant pour objet « la nature et l'étendue de la réparation due
pour la rupture d’un engagement international ». La déclaration corres-
pondante par laquelle le Nicaragua a accepté la compétence de la Cour ne
stipule aucune restriction des pouvoirs que la Cour tient de l’article 36,
paragraphe 2 d), de son Statut ; le Nicaragua a ainsi accepté la « même
obligation ». En vertu du traité d'amitié, de commerce et de navigation de
1956, la Cour a compétence pour se prononcer sur « tout différend entre les
parties quant à l'interprétation ou l'application du présent traité »
(art. XXIV, par. 2) et, comme la Cour permanente de Justice internatio-
nale l’a dit dans l'affaire de l’Usine de Chorzow :

« Les divergences relatives à des réparations, éventuellement dues
pour manquement à l'application d’une convention, sont, partant, des
divergences relatives à l’application. » (Compétence, arrêt n° 8, 1927,
C.P.J.I série A n° 9, p. 21.)

284. La Cour juge appropriée la requête du Nicaragua tendant à ce que
la nature et le montant de la réparation qui lui est due soient déterminés
dans une phase ultérieure de la procédure. S’il est vrai que certains élé-
ments de preuve ont été fournis, par exemple dans le témoignage du
ministre des finances du Nicaragua, quant aux préjudices pécuniaires
subis, ces éléments étaient fondés sur des thèses, relativement à la respon-
sabilité des Etats-Unis, qui allaient plus loin que les conclusions auxquelles
la Cour a pu parvenir. L'occasion devrait être donnée au Nicaragua de

132
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 143

démontrer et d’établir l'étendue exacte du préjudice subi à raison de
chaque acte des Etats-Unis que la Cour aura jugé contraire au droit
international. Il ne faut pas non plus perdre de vue que, si les Etats-Unis
ont choisi de ne pas se présenter pour participer à la phase actuelle de
l'instance, l’article 53 du Statut ne les empêche pas de comparaître pour
conclure s’ils le désirent sur la question de la réparation. Au contraire le
principe de légalité des parties exige que l’occasion leur en soit offerte. Il
va cependant sans dire que, dans la phase de la procédure consacrée à la
réparation, ni l’une ni l’autre des Parties ne pourra remettre en cause les
conclusions du présent arrêt qui seront passées en force de chose jugée.

285. Reste la demande du Nicaragua (paragraphe 15 ci-dessus) tendant
à ce que lui soit accordée en la présente phase de la procédure la somme de
370,2 millions de dollars représentant « l'évaluation minimum (et donc
provisoire) du préjudice direct ». Rien dans le Statut n’autorise expressé-
ment la Cour à prendre une mesure provisionnelle de cette nature ni,
d’ailleurs, ne lui interdit de le faire. Vu le caractère définitif et obligatoire
des arrêts de la Cour, résultant des articles 59 et 60 du Statut, il ne serait
cependant approprié de prendre une telle décision, à supposer que la Cour
en ait le pouvoir, que dans des circonstances exceptionnelles, et à condition
que le droit de l'Etat qui formule la demande soit déjà établi avec certitude
et précision. Au surplus, dans une affaire où l'Etat défendeur ne comparait
pas, de sorte que la Cour ignore sa position sur un tel point, la Cour doit
s'abstenir de tout acte qui risquerait de faire inutilement obstacle à un
règlement négocié. Il convient de répéter ici que

«le règlement judiciaire des conflits internationaux, en vue duquel
la Cour est instituée, n’est qu’un succédané au règlement direct et
amiable de ces conflits entre les parties ; que, dès lors, il appar-
tient à la Cour de faciliter, dans toute la mesure compatible avec
son Statut, pareil règlement direct et amiable...» (Zones franches
de la Haute-Savoie et du Pays de Gex, ordonnance du 19 août 1929,
CPJ.I. série A n° 22, p. 13).

En conséquence, la Cour considère qu’elle ne peut accéder à ce stade à la
requête formulée par le Nicaragua dans sa quatrième conclusion.

* *

286. Par son ordonnance du 10 mai 1984 la Cour a indiqué, en vertu de
l’article 41 du Statut, « les mesures conservatoires du droit de chacun » qui
à son avis devaient « être prises à titre provisoire » en attendant l’arrêt
définitif en l’espèce. A propos de la première de ces mesures, à savoir :

« Que les Etats-Unis mettent immédiatement fin à toute action
ayant pour effet de restreindre, de bloquer ou de rendre périlleuse
l'entrée ou la sortie des ports nicaraguayens, en particulier par la pose
de mines, et s’abstiennent désormais de toute action semblable »,

133
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 144

la Cour note qu'aucun grief relatif à de nouvelles actions de cette nature n’a
été formulé.

287. Le 25 juin 1984, le Gouvernement du Nicaragua a adressé à la Cour
une communication par laquelle, renvoyant à l'ordonnance en indication
de mesures conservatoires, il faisait savoir à la Cour que, selon lui, « les
Etats-Unis n’[avaient] pas exécuté l'ordonnance » et demandait l’indica-
tion de nouvelles mesures. I] était reproché aux Etats-Unis de continuer « à
fomenter et à poursuivre des activités militaires et paramilitaires au Nica-
ragua et contre lui ». Par lettre du 16 juillet 1984, le Président de la Cour a
informé l’agent du Nicaragua que la Cour considérait que cette requête
devrait attendre l'issue de la procédure sur la compétence, alors pendante
devant la Cour. Le Gouvernement du Nicaragua n’est pas revenu sur la
question.

288. La Cour croit devoir souligner à nouveau, eu égard à ses présentes
conclusions, ce qu’elle avait indiqué dans l'ordonnance du 10 mai
1984 :

« Que le droit à la souveraineté et à l'indépendance politique que
possède la République du Nicaragua, comme tout autre Etat de la
région et du monde, soit pleinement respecté et ne soit compromis
d’aucune manière par des activités militaires et paramilitaires qui sont
interdites par les principes du droit international, notamment par le
principe que les Etats s’abstiennent, dans leurs relations internatio-
nales, de recourir à la menace ou à l’emploi de la force contre l’inté-
grité territoriale ou l'indépendance politique de tout Etat, et par le
principe relatif au devoir de ne pas intervenir dans les affaires relevant
de la compétence nationale d’un Etat, consacrés par la Charte des
Nations Unies et la charte de l'Organisation des Etats américains. »

289. La Cour appelle d’autre part l’attention sur les autres mesures
indiquées dans son ordonnance, tendant à ce que les Parties « veillent
l’'un[e] et l’autre à ce qu'aucune mesure d’aucune sorte ne soit prise qui
puisse aggraver ou étendre le différend soumis à la Cour » et

« veillent Punfe] et l’autre à ce qu'aucune mesure ne soit prise qui
puisse porter atteinte au droit de l’autre Partie touchant l'exécution de
toute décision que la Cour rendrait en l'affaire ».

Lorsque la Cour conclut que la situation exige l’adoption de mesures de ce
genre, il incombe à chaque partie de prendre sérieusement en considération
les indications ainsi données et de ne pas fonder sa conduite uniquement
sur ce qu’elle croit être ses droits. Il en va particulièrement ainsi dans une
situation de conflit armé où aucune réparation ne peut effacer les consé-
quences d’un comportement que la Cour jugerait avoir été contraire au
droit international.

134
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 145

290. La Cour a constaté dans le présent arrét que, par ses activités a
l'égard du demandeur, le défendeur a violé plusieurs principes du droit
international coutumier. Elle doit cependant aussi rappeler un autre prin-
cipe du droit international — complémentaire des principes d’interdiction
examinés plus haut — et qu’il est indispensable de respecter dans le monde
d'aujourd'hui : celui qui veut que les parties à un différend, et en particu-
lier à un différend dont la persistance risquerait de mettre en danger fe
maintien de la paix et de la sécurité internationales, s’efforcent d’y trou-
ver une solution par des moyens pacifiques. Consacré par l’article 33 de
la Charte des Nations Unies, qui indique d’autre part plusieurs moyens
pacifiques auxquels il est possible de faire appel, ce principe a également
le caractère d’une règle de droit international coutumier. En la présente
affaire, la Cour a déjà pris acte, dans son ordonnance en indication de
mesures conservatoires et dans son arrêt sur la compétence et la recevabi-
lité (CLS. Recueil 1984, p. 183-184, par. 34 et suiv., p. 438-441, par. 102
et suiv.), des négociations diplomatiques, dites négociations de Conta-
dora, qui lui paraissent s'inspirer de très près du principe qu'elle vient
de rappeler.

291. Dans son ordonnance en indication de mesures conservatoires, la
Cour a fait mention des négociations de Contadora et du fait qu’elles ont
été appuyées par le Conseil de sécurité et l’Assemblée générale des Nations
Unies (C.1.J. Recueil 1984, p. 183-184, par. 34). Durant la phase relative
aux mesures conservatoires comme dans celle sur la compétence et la
recevabilité, le Nicaragua et les Etats-Unis ont exprimé tout leur soutien à
ces négociations et ont fait l'éloge des résultats obtenus jusqu'ici. La Cour
ne peut donc que prendre acte de cet effort très respectable et digne de
considération en tant que contribution exceptionnelle au règlement de la
situation difficile que connaît la région. La Cour sait que des progrès
considérables ont été réalisés en ce qui concerne l’objectif principal des
négociations, qui est de s'entendre sur des textes relatifs au contrôle et à la
réduction des armements, à l’exclusion des bases militaires ou des ingé-
rences militaires étrangères, au retrait des conseillers étrangers, à la pré-
vention du trafic d'armes, à l'arrêt du soutien aux groupes qui cherchent à
déstabiliser l’un quelconque des gouvernements concernés, à la garantie
des droits de l’homme et à l’application des processus démocratiques, ainsi
que sur la coopération pour créer un mécanisme destiné à contrôler la
bonne application des accords. Les travaux du groupe de Contadora
peuvent faciliter les négociations délicates et ardues, s’inspirant de l'esprit
et de la lettre de la Charte des Nations Unies, qui sont à présent néces-
saires. La Cour rappelle aux deux Parties à la présente instance la nécessité
de coopérer avec les efforts de Contadora pour rechercher une paix défi-
nitive et durable en Amérique centrale, conformément au principe de droit
international coutumier qui prescrit le règlement pacifique des différends
internationaux.

* * * *X *

135
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 146

292. Par ces motifs,

La Cour,

1) Par onze voix contre quatre,

Décide que, pour statuer sur le différend dont la République du Nica-
ragua l’a saisie par sa requête du 9 avril 1984, la Cour est tenue d'appliquer
la « réserve relative aux traités multilatéraux » constituant la réserve c) de
la déclaration d’acceptation de juridiction faite par le Gouvernement des
Etats-Unis d'Amérique conformément à l’article 36, paragraphe 2, du
Statut, et déposée par lui le 26 août 1946 ;

POUR : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;
MM. Lachs, Oda, Ago, Schwebel, sir Robert Jennings, MM. Mbaye,
Bedjaoui et Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Ruda, Elias, Sette-Camara et Ni, juges.

2) Par douze voix contre trois,

Rejette la justification de légitime défense collective avancée par les
Etats-Unis d’Amérique relativement aux activités militaires et paramili-
taires au Nicaragua et contre celui-ci qui font Pobjet de la présente
instance ;

POUR : M. Nagendra Singh, Président ; M. de Lacharriére, Vice-Président ;
MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni et
Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Oda, Schwebel et sir Robert Jennings, juges.

3) Par douze voix contre trois,

Décide que les Etats-Unis d'Amérique, en entraînant, armant, équipant,
finançant et approvisionnant les forces contras, et en encourageant,
appuyant et assistant de toute autre manière des activités militaires et
paramilitaires au Nicaragua et contre celui-ci, ont, à l’encontre de la
République du Nicaragua, violé l'obligation que leur impose le droit inter-
national coutumier de ne pas intervenir dans les affaires d’un autre Etat ;

POUR : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;

MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni et
Evensen, juges ; M. Colliard, juge ad hoc ;
CONTRE : MM. Oda, Schwebel et sir Robert Jennings, juges.

4) Par douze voix contre trois,

Décide que les Etats-Unis d’Amérique, par certaines attaques effectuées
en territoire nicaraguayen en 1983-1984, contre Puerto Sandino les 13 sep-
tembre et 14 octobre 1983, contre Corinto le 10 octobre 1983, contre la base
navale de Potosi les 4-5 janvier 1984, contre San Juan del Sur le 7 mars
1984, contre des navires de patrouille à Puerto Sandino les 28 et 30 mars
1984 et contre San Juan del Norte le 9 avril 1984, ainsi que par les actes
d'intervention impliquant l’emploi de la force visés au sous-paragraphe 3
ci-dessus, ont, à l'encontre de la République du Nicaragua, violé lobliga-

136
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 147

tion que leur impose le droit international coutumier de ne pas recourir à la
force contre un autre Etat ;

POUR : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;
MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni et
Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Oda, Schwebel et sir Robert Jennings, juges.

5) Par douze voix contre trois,

Décide que les Etats-Unis d’ Amérique, en ordonnant ou en autorisant le
survol du territoire nicaraguayen, ainsi que par les actes qui leur sont
imputables et qui sont visés au sous-paragraphe 4 ci-dessus, ont, à l’en-
contre de la République du Nicaragua, violé obligation que leur impose le
droit international coutumier de ne pas porter atteinte à la souveraineté
d'un autre Etat ;

POUR : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;
MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni et
Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Oda, Schwebel et sir Robert Jennings, juges.

6) Par douze voix contre trois,

Décide que, en posant des mines dans les eaux intérieures ou territoriales
de la République du Nicaragua au cours des premiers mois de 1984, les
Etats-Unis d'Amérique ont, à l'encontre de la République du Nicaragua,
violé les obligations que leur impose le droit international coutumier de ne
pas recourir à la force contre un autre Etat, de ne pas intervenir dans ses
affaires, de ne pas porter atteinte à sa souveraineté et de ne pas interrompre
le commerce maritime pacifique ;

POUR : M. Nagendra Singh, Président : M. de Lacharrière, Vice-Président ;
MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni et
Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Oda, Schwebel et sir Robert Jennings, juges.

7) Par quatorze voix contre une,

Décide que, par les actes visés au sous-paragraphe 6 ci-dessus, les Etats-
Unis d'Amérique ont, à l'encontre de la République du Nicaragua, violé
leurs obligations découlant de l’article XIX du traité d’amitié, de com-
merce et de navigation entre la République du Nicaragua et les Etats-Unis
d'Amérique signé 4 Managua le 21 janvier 1956 ;

pour : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;

MM. Lachs, Ruda, Elias, Oda, Ago, Sette-Camara, sir Robert Jennings,
MM. Mbaye, Bedjaoui, Ni et Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : M. Schwebel, juge.

8) Par quatorze voix contre une,

Décide que les Etats-Unis d'Amérique, en ne signalant pas l'existence
et l'emplacement des mines posées par eux comme indiqué au sous-para-

137
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 148

graphe 6 ci-dessus, ont violé les obligations que le droit international
coutumier leur impose à ce sujet ;

POUR : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;
MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Schwebel, sir Robert
Jennings, MM. Mbaye, Bedjaoui, Ni et Evensen, juges ; M. Colliard,
juge ad hoc;

CONTRE : M. Oda, juge.

9) Par quatorze voix contre une,

Dit que les Etats-Unis d'Amérique, en produisant en 1983 un manuel
intitulé Operaciones sicolôgicas en guerra de guerrillas et en le répandant
parmi les forces contras, ont encouragé celles-ci à commettre des actes
contraires aux principes généraux du droit humanitaire ; mais ne trouve
pas d'éléments qui lui permettent de conclure que les actes de cette nature
qui ont pu être commis seraient imputables aux Etats-Unis d'Amérique en
tant que faits de ces derniers ;

POUR : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;
MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Schwebel, sir Robert
Jennings, MM. Mbaye, Bedjaoui, Ni et Evensen, juges ; M. Colliard,
Juge ad hoc ;

CONTRE : M. Oda, juge.

10) Par douze voix contre trois,

Décide que les Etats-Unis d'Amérique, par les attaques contre le terri-
toire du Nicaragua visées au sous-paragraphe 4 ci-dessus et par embargo
général sur le commerce avec le Nicaragua qu'ils ont imposé le 1°" mai
1985, ont commis des actes de nature à priver de son but et de son objet le
traité d’amitié, de commerce et de navigation entre les Parties signé à
Managua le 21 janvier 1956 ;

POUR : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;
MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni et
Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Oda, Schwebel et sir Robert Jennings, juges.

11) Par douze voix contre trois,

Décide que les Etats-Unis d’ Amérique, par les attaques contre le terri-
toire du Nicaragua visées au sous-paragraphe 4 ci-dessus et par l’embargo
général sur le commerce avec le Nicaragua qu’ils ont imposé le 1°" mai
1985, ont violé leurs obligations découlant de l’article XIX du traité
d'amitié, de commerce et de navigation entre les Parties signé à Managua le
21 janvier 1956 ;

POUR : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;
MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni et
Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Oda, Schwebel et sir Robert Jennings, juges.

138
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 149

12) Par douze voix contre trois,

Décide que les Etats-Unis d'Amérique ont l’obligation de mettre immé-
diatement fin et de renoncer à tout acte constituant une violation des
obligations juridiques susmentionnées ;

pour : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;
MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni et
Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Oda, Schwebel et sir Robert Jennings, juges.

13) Par douze voix contre trois,

Décide que les Etats-Unis d'Amérique sont tenus envers la République
du Nicaragua de l'obligation de réparer tout préjudice causé à celle-ci par
la violation des obligations imposées par le droit international coutumier
qui sont énumérées ci-dessus ;

POUR : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;

MM. Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni et
Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Oda, Schwebel et sir Robert Jennings, juges.

14) Par quatorze voix contre une,

Décide que les Etats-Unis d'Amérique sont tenus envers la République
du Nicaragua de l’obligation de réparer tout préjudice causé à celle-ci par
les violations du traité d’amitié, de commerce et de navigation entre les
Parties signé à Managua le 21 janvier 1956 ;

pour : M. Nagendra Singh, Président ; M. de Lacharrière, Vice-Président ;
MM. Lachs, Ruda, Elias, Oda, Ago, Sette-Camara, sir Robert Jennings,
MM. Mbaye, Bedjaoui, Ni et Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : M. Schwebel, juge.

15) Par quatorze voix contre une,

Décide que les formes et le montant de cette réparation seront réglés par
la Cour, au cas où les Parties ne pourraient se mettre d’accord à ce sujet, et
réserve à cet effet la suite de la procédure ;

pour : M. Nagendra Singh, Président ; M. de Lacharriére, Vice-Président ;
MM. Lachs, Ruda, Elias, Oda, Ago, Sette-Camara, sir Robert Jennings,
MM. Mbaye, Bedjaoui, Ni et Evensen, juges ; M. Colliard, juge ad hoc ;

CONTRE : M. Schwebel, juge.
16) A l’unanimité,

Rappelle aux deux Parties l'obligation qui leur incombe de rechercher
une solution de leurs différends par des moyens pacifiques conformément
au droit international.

139
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 150

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-sept juin mil neuf cent quatre-vingt-six, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
du Nicaragua et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
(Signé) NAGENDRA SINGH.
Le Greffier,
{Signé) Santiago TORRES BERNARDEZ.

M. NAGENDRA SINGH, Président, et MM. LACHS, Rupa, ELIAS, AGO,
SETTE-CAMARA et NI, juges, joignent à l’arrêt l'exposé de leur opinion
individuelle.

MM. Opa et SCHWEBEL et sir Robert JENNINGS, juges, joignent à l'arrêt
l'exposé de leur opinion dissidente.

(Paraphé) N.S.
(Paraphé) S.T.B.

140
